Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 19, 2014 (this
“Amendment”), is entered into among FTD COMPANIES, INC., a Delaware corporation
(the “Company”), INTERFLORA BRITISH UNIT, a company incorporated under the Laws
of England & Wales (the “UK Borrower”, subject to the UK Borrower Sublimit, and
together with the Company, the “Borrowers”), the Guarantors party hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below and as amended by this Amendment).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of July 17, 2013 (the
“Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as provided herein (the Existing Credit Agreement, as amended hereby, the
“Credit Agreement”).

 

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.                                      Amendment.  Effective upon satisfaction
of the conditions precedent set forth in Section 2 below, the Existing Credit
Agreement (excluding the Schedules and Exhibits thereto, except as provided in
the following two sentences) is hereby amended and restated in its entirety as
set forth in Annex A attached hereto.  Schedule 2.01 to the Credit Agreement is
hereby amended and restated in its entirety in the form of Annex B hereto and a
new Schedule 2.01-A in the form of Annex C hereto is hereby added to the Credit
Agreement.  A new Exhibit 2.05 in the form of Annex D and a new Exhibit 5.03 in
the form of Annex E hereto are hereby added to the Credit Agreement.  As so
amended, the Credit Agreement shall continue in full force and effect.

 

2.                                      Effectiveness; Conditions Precedent. 
This Amendment shall be and become effective as of date hereof when all of the
conditions set forth in this Section 2 shall have been satisfied.

 

(a)                                 Execution of Counterparts of Amendment.  The
Administrative Agent shall have received counterparts of this Amendment, which
collectively shall have been duly executed on behalf of each of the Borrower,
the Guarantors, the Administrative Agent and each Lender.

 

(b)                                 Opinions of Counsel. The Administrative
Agent shall have received favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
date hereof, and in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)                                  Organization Documents, Resolutions, Etc. 
The Administrative Agent shall have received the following, in form and
substance satisfactory to the Administrative Agent:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state

 

1

--------------------------------------------------------------------------------


 

or other jurisdiction of its incorporation or organization, where applicable,
and certified by a secretary or assistant secretary of such Loan Party to be
true and correct as of the date hereof;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

(d)                                 Term Loan Conditions Precedent.  The
conditions precedent in Section 5.03 of the Credit Agreement shall have been
satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date hereof specifying its objection thereto.

 

3.                                      Expenses.  The Loan Parties agree to
reimburse the Administrative Agent for all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable documented fees and expenses of Moore & Van Allen
PLLC.

 

4.                                      Ratification.  Each Loan Party
acknowledges and consents to the terms set forth herein and agrees that this
Amendment does not impair, reduce or limit any of its obligations under the Loan
Documents, as amended hereby.  This Amendment is a Loan Document.

 

5.                                      Authority/Enforceability.  Each Loan
Party represents and warrants as follows:

 

(a)                                 It has taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

 

(b)                                 This Amendment has been duly executed and
delivered by such Loan Party and constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) applicable Debtor Relief Laws and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)                                  The execution and delivery of this
Amendment does not violate, contravene or conflict with any provision of its
Organization Documents.

 

6.                                      Representations and Warranties of the
Loan Parties.  Each Loan Party represents and warrants to the Lenders that after
giving effect to this Amendment (a) the representations and warranties

 

2

--------------------------------------------------------------------------------


 

set forth in Article VI of the Credit Agreement are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) as of the
date hereof unless they specifically refer to an earlier date, in which case
they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date, and (b) no
Default exists.  Notwithstanding the foregoing, the only representations and
warranties the accuracy of which shall be a condition to the closing of this
Amendment shall be the Specified Representations.

 

7.                                      Post-Closing Obligations.  The Loan
Parties shall deliver to the Administrative Agent the items described in Annex F
hereto within the time frames specified therein.

 

8.                                      Counterparts/Telecopy.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument.  Delivery of executed counterparts of this Amendment by
telecopy or other secure electronic format (.pdf) shall be effective as an
original.

 

9.                                      GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

10.                               Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

11.                               Headings.  The headings of the sections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

 

12.                               Severability.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.                               Exiting Lenders; New Lenders; Assignments;
Waiver of Breakage Costs.

 

(a)                                 Branch Banking and Trust Company, in its
capacity as a Lender under the Existing Credit Agreement and as defined therein
(the “Exiting Lender”) is signing this Agreement for the sole purpose of
amending the Existing Credit Agreement and assigning its Revolving Commitments
and outstanding Revolving Loans under the Existing Credit Agreement to the
Lenders (other than the Exiting Lender).  Upon giving effect to this Agreement,
the Revolving Commitments of the Exiting Lender under the Existing Credit
Agreement shall be fully assigned at par to Revolving Lenders under the Credit
Agreement and the Exiting Lender shall not be a Lender under the Credit
Agreement.

 

(b)                                 All assignments effected pursuant to this
Section 13 as well as any assignments of Revolving Commitments necessary such
that the Applicable Percentages of the Lenders with respect to Revolving
Commitments correspond to the amounts set forth on Schedule 2.01 hereto shall be
deemed to comply with Section 11.06 of the Existing Credit Agreement.  Each
Lender hereby waives any amounts otherwise payable to it pursuant to
Section 3.05 of the Credit Agreement incurred as a result of the early
termination of any Eurocurrency Rate Loans as a result of the assignments
described in this clause (b).

 

3

--------------------------------------------------------------------------------


 

14.                               Acknowledgment of Guarantors.  The Guarantors
acknowledge and consent to all of the terms and conditions of this Amendment and
agree that this Amendment and any documents executed in connection herewith do
not operate to reduce or discharge the Guarantors’ obligations under the Credit
Agreement or the other Loan Documents.

 

15.                               Affirmation of Liens.  Each Loan Party affirms
the liens and security interests created and granted by it in the Loan Documents
(including, but not limited to, the Security Agreement and the Mortgages) and
agrees that this Amendment shall in no manner adversely affect or impair such
liens and security interests.

 

16.                               FATCA.  For purposes of determining
withholding Taxes imposed under the FATCA, from and after the effective date of
this Amendment, the Company and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

COMPANY:

FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

UK BORROWER:

INTERFLORA BRITISH UNIT,

 

a company incorporated under the Laws

 

of England & Wales

 

 

 

By:

/s/ Rhys J. Hughes

 

Name:

Rhys J. Hughes

 

Title:

Director

 

 

 

 

GUARANTORS:

FLORISTS’ TRANSWORLD DELIVERY, INC.,

 

a Michigan corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

FTD GROUP, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

FTD, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

FTD.CA, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FTD.COM INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

Name:

Anthea Del Bianco

 

Title:

Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Erin M. Frey

 

Name:

Erin M. Frey

 

Title:

Senior Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Neel Morey

 

Name:

Neel Morey

 

Title:

Senior Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

By:

/s/ Isabella Battista

 

Name:

Isabella Battista

 

Title:

Director

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

By:

/s/ Isabella Battista

 

Name:

Isabella Battista

 

Title:

Director

 

 

 

 

 

BANK OF MONTREAL, LONDON BRANCH,

 

 

 

By:

/s/ A. C. Obdon

 

Name:

A. C. Obdon

 

Title:

Managing Director

 

 

 

By:

/s/ A. McClinton

 

Name:

A. McClinton

 

Title:

Managing Director

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Jeffrey Bork

 

Name:

Jeffrey Bork

 

Title:

Senior Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ W. J. Bowne

 

Name:

W. J. Bowne

 

Title:

Senior Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Travis J. Burns

 

Name:

Travis J. Burns

 

Title:

Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

MUFG UNION BANK, N.A. f/k/a as a Lender

 

 

 

By:

/s/ Michael Gardner

 

Name:

Michael Gardner

 

Title:

Director

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ Stephen J. McGreevy

 

Name:

Stephen J. McGreevy

 

Title:

Managing Director

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

By:

/s/ Sara H. De Kuiper

 

Name:

Sara H. De Kuiper

 

Title:

Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP,

as a Lender

 

 

 

By:

/s/ Jeremy Voigts

 

Name:

Jeremy Voigts

 

Title:

Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

1ST FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

THE EXITING LENDER

BRANCH BANKING AND TRUST COMPANY,

 

as the Exiting Lender

 

 

 

By:

/s/ Kurt W. Anstaett

 

Name:

Kurt W. Anstaett

 

Title:

Senior Vice President

 

FTD COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex A

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CREDIT AGREEMENT

 

Dated as of July 17, 2013

 

among

 

FTD COMPANIES, INC.,

as the Company and a Borrower

and
INTERFLORA BRITISH UNIT,
as the UK Borrower subject to the UK Borrower Sublimit,

 

CERTAIN SUBSIDIARIES OF FTD COMPANIES, INC. IDENTIFIED HEREIN,
as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

 

BMO HARRIS BANK N.A.,

COMPASS BANK,

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANK OF AMERICA MERRILL LYNCH, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

44

1.03

Accounting Terms

44

1.04

Rounding; Pro Forma Calculations

45

1.05

Exchange Rates; Currency Equivalents

45

1.06

Additional Alternative Currencies

46

1.07

Change of Currency

47

1.08

Times of Day

47

1.09

Letter of Credit Amounts

47

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

47

 

 

 

2.01

Revolving Loans and Term Loan

47

2.02

Borrowings, Conversions and Continuations of Loans

50

2.03

Letters of Credit

52

2.04

Swing Line Loans

61

2.05

Prepayments

64

2.06

Termination or Reduction of Revolving Commitments

67

2.07

Repayment of Loans

67

2.08

Interest

68

2.09

Fees

69

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

70

2.11

Evidence of Debt

71

2.12

Payments Generally; Administrative Agent’s Clawback

71

2.13

Sharing of Payments by Lenders

73

2.14

Cash Collateral

74

2.15

Defaulting Lenders

75

2.16

UK Borrower Liability

77

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

77

 

 

3.01

Taxes

77

3.02

Illegality

82

3.03

Inability to Determine Rates

83

3.04

Increased Costs

84

3.05

Compensation for Losses

85

3.06

Mitigation Obligations; Replacement of Lenders

86

3.07

UK Tax

87

3.08

Survival

92

 

 

 

ARTICLE IV GUARANTY

92

 

 

4.01

The Guaranty

92

4.02

Obligations Unconditional

92

4.03

Reinstatement

93

4.04

Certain Additional Waivers

93

4.05

Remedies

93

4.06

Rights of Contribution

94

4.07

Guarantee of Payment; Continuing Guarantee

95

 

i

--------------------------------------------------------------------------------


 

4.08

Keepwell

95

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

95

 

 

5.01

Conditions of Initial Credit Extension

95

5.02

Conditions to all Credit Extensions (other than the Initial Borrowing of the
Term Loan and the Bloom Acquisition Advance)

98

5.03

Conditions to Initial Borrowing of the Term Loan

99

5.04

Conditions to Bloom Acquisition Advance

100

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

102

 

 

6.01

Organization, Powers, Qualification, Good Standing, Business and Restricted
Subsidiaries

102

6.02

Authorization of Borrowing, Etc.

103

6.03

Financial Condition

104

6.04

No Material Adverse Change

104

6.05

Title to Properties; Liens; Real Property; Intellectual Property

104

6.06

Litigation; Adverse Facts

105

6.07

Payment of Taxes

105

6.08

No Default; Performance of Agreements

105

6.09

Governmental Regulation

106

6.10

Securities Activities

106

6.11

Employee Benefit Plans

106

6.12

[Reserved]

107

6.13

Environmental Protection

107

6.14

Employee Matters

107

6.15

Solvency

107

6.16

Matters Relating to Collateral

108

6.17

Disclosure

108

6.18

Insurance

109

6.19

Compliance with Laws

109

6.20

OFAC

109

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

110

 

 

7.01

Financial Statements and Other Reports

110

7.02

Existence, Etc.

114

7.03

Payment of Taxes

114

7.04

Maintenance of Properties; Insurance

115

7.05

Inspection Rights

115

7.06

Compliance with Laws, Etc.

116

7.07

Environmental Matters

116

7.08

Execution of Guaranty and Personal Property Collateral Documents After the
Closing Date

117

7.09

Matters Relating to Additional Real Property Collateral

118

7.10

Further Assurances

119

7.11

Use of Proceeds

119

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

119

 

 

8.01

Indebtedness

119

8.02

Liens and Related Matters

121

8.03

Investments; Acquisitions

123

8.04

Contingent Obligations

125

 

ii

--------------------------------------------------------------------------------


 

8.05

Restricted Junior Payments

125

8.06

Financial Covenants

126

8.07

Restriction on Fundamental Changes; Asset Sales

127

8.08

Transactions with Affiliates

129

8.09

Sales and Lease-Backs

130

8.10

Conduct of Business

130

8.11

Fiscal Year

130

8.12

Sanctions

130

8.13

Amendment of Subordinated Indebtedness

130

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

131

 

 

9.01

Events of Default

131

9.02

Remedies Upon Event of Default

134

9.03

Application of Funds

135

9.04

Collection Allocation Mechanism for Total Revolving A Outstandings

136

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

137

 

 

10.01

Appointment and Authority

137

10.02

Rights as a Lender

138

10.03

Exculpatory Provisions

138

10.04

Reliance by Administrative Agent

139

10.05

Delegation of Duties

139

10.06

Resignation of Administrative Agent

139

10.07

Non-Reliance on Administrative Agent and Other Lenders

141

10.08

No Other Duties; Etc.

141

10.09

Administrative Agent May File Proofs of Claim

141

10.10

Collateral and Guaranty Matters

142

10.11

Secured Cash Management Agreements and Secured Hedge Agreements

143

 

 

 

ARTICLE XI MISCELLANEOUS

143

 

 

11.01

Amendments, Etc.

143

11.02

Notices; Effectiveness; Electronic Communications

146

11.03

No Waiver; Cumulative Remedies; Enforcement

148

11.04

Expenses; Indemnity; Damage Waiver

149

11.05

Payments Set Aside

151

11.06

Successors and Assigns

151

11.07

Treatment of Certain Information; Confidentiality

156

11.08

Rights of Setoff

157

11.09

Interest Rate Limitation; UK Borrower Limitation

158

11.10

Counterparts; Integration; Effectiveness

158

11.11

Collateral Release

158

11.12

Survival of Representations and Warranties

159

11.13

Severability

159

11.14

Replacement of Lenders

160

11.15

Governing Law; Jurisdiction; Etc.

160

11.16

Waiver of Jury Trial

161

11.17

No Advisory or Fiduciary Responsibility

162

11.18

Electronic Execution of Assignments and Certain Other Documents

162

11.19

USA PATRIOT Act Notice

163

11.20

Judgment Currency

163

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

2.01-A

Term Loan Commitments and Applicable Percentages

6.01

Corporate Structure

6.05(b)

Real Property

6.05(c)

Intellectual Property

6.11

Certain Employee Benefit Plans

6.18

Insurance

8.01

Certain Existing Indebtedness

8.02

Certain Existing Liens

8.03

Certain Existing Investments

8.04

Certain Existing Contingent Obligations

11.02

Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

1.01

Form of Secured Party Designation Notice

2.02

Form of Loan Notice

2.04

Form of Swing Line Loan Notice

2.05

Form of Notice of Loan Prepayment

2.11(a)

Form of Note

3.01

Forms of U.S. Tax Compliance Certificates

5.03

Form of Solvency Certificate

7.01

Form of Compliance Certificate

7.08

Form of Joinder Agreement

11.06(b)

Form of Assignment and Assumption

11.06(b)(iv)

Form of Administrative Questionnaire

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 17, 2013 among FTD
COMPANIES, INC., a Delaware corporation (the “Company”), INTERFLORA BRITISH
UNIT, a company incorporated under the Laws of England & Wales (the “UK
Borrower”, subject to the UK Borrower Sublimit, and together with the Company,
the “Borrowers”), the Guarantors (defined herein), the Lenders (defined herein)
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The Borrowers have requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Adjustment Period” has the meaning specified in Section 8.06(a).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent and/or, in the case of certain Collateral Documents governed by English
Law as trustee, under any of the Loan Documents, or any successor administrative
agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving A Commitments in effect
on the Closing Date is $250,000,000.

 

“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving B Commitments in effect
on the Closing Date is $100,000,000.

 

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Alternative Currency” means Euros, Sterling and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Percentage” means respect to any Lender at any time, (a) with
respect to such Lender’s Revolving A Commitment at such time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving A
Commitments represented by such Lender’s Revolving A Commitment at such time,
provided that if the commitment of each Lender to make Revolving A Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, or if the Revolving A Commitments have expired, then
such Applicable Percentage of each Lender with respect to such Lender’s
Revolving A Commitment shall be determined based on the Applicable Percentage of
such Lender with respect to such Lender’s Revolving A Commitment most recently
in effect, giving effect to any subsequent assignments; (b) with respect to such
Lender’s Revolving B Commitment at such time, the percentage (carried out to the
ninth decimal place) of the Aggregate Revolving B Commitments represented by
such Lender’s Revolving B Commitment at such time; provided that if the
commitment of each Lender to make Revolving B Loans has been terminated pursuant
to Section 9.02, or if the Revolving B Commitments have expired, then such
Applicable Percentage of each Lender with respect to such Lender’s Revolving B
Commitment shall be determined based on the Applicable Percentage of such Lender
with respect to such Lender’s Revolving B Commitment most recently in effect,
giving effect to any subsequent assignments; and (c) with respect to such
Lender’s portion of the outstanding Term Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
the Term Loan held by such Lender at such time.  The initial Applicable
Percentage of each Lender with respect to Revolving A Commitments and Revolving
B Commitment is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable.  The initial Applicable Percentage
of each Lender with respect to Term Loan Commitments is set forth opposite the
name of such Lender on Schedule 2.01-A.  The Applicable Percentages of the
Revolving A Lenders shall be subject to adjustment as provided in Section 2.15.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(d):

 

Pricing
Tier

 

Consolidated Net
Leverage Ratio

 

Commitment
Fee

 

Letters of
Credit Fee

 

Eurocurrency
Rate Loans

 

Base Rate Loans

 

5

 

>3.75 to 1.0

 

0.40%

 

2.50%

 

2.50%

 

1.50%

 

4

 

< 3.75 to 1.0 but >
3.25 to 1.0

 

0.35%

 

2.25%

 

2.25%

 

1.25%

 

3

 

< 3.25 to 1.0 but >
2.50 to 1.0

 

0.30%

 

2.00%

 

2.00%

 

1.00%

 

 

2

--------------------------------------------------------------------------------


 

2

 

< 2.50 to 1.0 but >
1.75 to 1.0

 

0.25%

 

1.75%

 

1.75%

 

0.75%

 

1

 

< 1.75 to 1.0

 

0.20%

 

1.50%

 

1.50%

 

0.50%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(d); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered in accordance with Section 7.01(d),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Net Leverage Ratio contained in such Compliance Certificate. 
The Applicable Rate in effect from the First Amendment Effective Date through
the first Business Day immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 7.01(d) for the Fiscal Quarter
ending December 31, 2014 shall be determined based upon Pricing Tier 2;
provided, however, upon consummation of the Bloom Acquisition, the Pricing Tier
shall be reset based on the calculation of the Consolidated Net Leverage Ratio
required by Section 7.01(f) (or, if less favorable to the Company, the Pricing
Tier shall be reset to Pricing Tier 3) and it shall remain at such Pricing Tier
until the later of (i) the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to
Section 7.01(d) for the Fiscal Quarter ending December 31, 2014 and (ii) the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.01(d) for the Fiscal Quarter
immediately following the consummation of the Bloom Acquisition.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale, transfer, lease or other disposition by the Company
or any of its Restricted Subsidiaries to any Person of (i) any of the stock of
any of the Company’s Restricted Subsidiaries, (ii) substantially all of the
assets of any division or line of business of the Company or any of its
Restricted Subsidiaries, or (iii) any other assets (whether tangible or
intangible) of the Company or any of its Restricted Subsidiaries.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Company and its Subsidiaries for such Fiscal Year,
including the notes thereto.

 

“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving A
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving A Lender to make Revolving A Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02 and (b) (a) with respect to the Revolving B Commitments, the period
from and including the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Aggregate Revolving B Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving B Lender to make Revolving B Loans pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means, individually and collectively, (i) the
letter agreement, dated June 18, 2013 among the Company, the Administrative
Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated and (ii) the letter
agreement, dated July 30, 2014 among the Company, the Administrative Agent and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficially Own” has the meaning assigned to that term in Rules 13d-3 and
13d-5 of the Exchange Act.  The term “Beneficial Owner” shall have a
corresponding meaning.

 

“Bloom” means Provide Commerce, Inc., a Delaware corporation.

 

“Bloom Acquisition” means the acquisition of all of the Capital Stock of Bloom
pursuant to, and in accordance with, the Bloom Acquisition Agreement.

 

“Bloom Acquisition Advance” means, as of the date of determination, a Borrowing
of Revolving A Loans and/or Revolving B Loans by the Company in Dollars in an
aggregate principal amount not to exceed the lesser of (a) the amount necessary
to finance (i) the cash portion of the purchase price of the Bloom Acquisition
(including any amount required to refinance existing Indebtedness of Bloom
required to be refinanced in connection with the Bloom Acquisition) and (ii) the
fees, costs and expenses incurred in connection with the Bloom Acquisition and
(b) the sum of (i) to the extent positive, the Aggregate Revolving A Commitments
minus the Total Revolving A Outstandings plus (ii) to the extent positive, the
Aggregate Revolving B Commitments minus the aggregate Outstanding Amount of
Revolving B Loans.

 

4

--------------------------------------------------------------------------------


 

“Bloom Acquisition Agreement” means that certain Stock Purchase Agreement, dated
as of July 30, 2014, by and among the Company, Liberty Interactive Corporation,
a Delaware corporation, and Bloom.

 

“Bloom Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that (A) is or would reasonably be expected to be
material and adverse to the business, assets, properties, condition (financial
or otherwise) or results of operations of Bloom and the Company Subsidiaries (as
defined in the Bloom Acquisition Agreement as in effect on the date thereof),
taken as a whole; provided, however, that none of the following shall be deemed
in themselves, either alone or in combination, to constitute, and that none of
the following shall be taken into account in determining whether there has been
or will be, a Bloom Material Adverse Effect:  (i) any adverse change, effect,
event, occurrence, state of facts or development demonstrably resulting from the
announcement, pendency or consummation of the transactions contemplated by the
Bloom Acquisition Agreement; (ii) any adverse change, effect, event, occurrence,
state of facts or development after the date hereof, attributable to conditions
generally affecting any of the industries in which Bloom participates, the U.S.
economy or financial or credit markets (including changes in prevailing interest
rates, credit availability, liquidity and quality, currency exchange rates,
price levels or trading volumes in the United States or foreign securities
markets); (iii) changes in Laws (as defined in the Bloom Acquisition Agreement
as in effect on the date thereof) after the date of the Bloom Acquisition
Agreement; (iv) changes in GAAP (as defined in the Bloom Acquisition Agreement
as in effect on the date thereof) after the date of the Bloom Acquisition
Agreement; (v) any outbreak or escalation of hostilities, declared or undeclared
acts of war or terrorism or (vi) any adverse change, effect, event, occurrence,
state of facts or development with respect to the RedEnvelope (as defined in the
Bloom Acquisition Agreement as in effect on the date thereof) business, except,
with respect to clauses (ii), (iii), (iv) and (v), to the extent that the
effects of such change are disproportionately adverse to the business, assets,
properties, condition (financial or otherwise) or results of Bloom and the
Company Subsidiaries, taken as a whole, as compared to other companies in the
industries in which Bloom and the Company Subsidiaries operate; or (B) prevents
or materially impairs or delays the ability of Bloom or Liberty Interactive
Corporation, to perform its obligations under the Bloom Acquisition Agreement or
to consummate the transactions contemplated hereby or would reasonably be
expected to do so.

 

“Borrower DTTP Filing” means an H.M. Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which (a) where it relates to a
Treaty Lender that is a Party at the date of this Agreement, contains the scheme
reference number and the jurisdiction of tax residence next to the signature of
that Lender in the relevant signature page hereto (or that Lender has otherwise
notified the relevant Borrower in writing of its scheme reference number and
jurisdiction of tax residence at least 15 days before the Borrower is required
to file a completed DTTP2 in order to comply with its obligations under this
Agreement) and is filed with HM Revenue & Customs within thirty (30) days of
this Agreement; or (b) where it relates to a Treaty Lender that becomes a Party
after the date of this Agreement, contains the scheme reference number and the
jurisdiction of tax residence in the Assignment and Assumption which that Lender
executes, and for the purposes of (a) and (b) of this definition, is filed with
H.M. Revenue & Customs within thirty (30) days of the date on which that Lender
becomes a Party to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:  (a) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in
Dollars, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day that is also a London Banking Day; (b) if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan denominated
in Euro, any fundings, disbursements, settlements and payments in Euro in
respect of any such Eurocurrency Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan, means a TARGET Day; (c) if such day relates to any interest rate settings
as to a Eurocurrency Rate Loan denominated in a currency other than Dollars or
Euro, means any such day on which dealings in deposits in the relevant currency
are conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is accounted for as a capital lease
on the balance sheet of that Person (subject to Section 1.03(b)).

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that notwithstanding the foregoing any debt securities convertible into
or exchangeable for Capital Stock shall not constitute Capital Stock at any time
prior to such conversion or exchange.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the United States Government or any agency or
instrumentality thereof or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States

 

6

--------------------------------------------------------------------------------


 

or any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within two years after such date and having, at
the time of the acquisition thereof, one of the two highest ratings obtainable
from either S&P or Moody’s (or reasonably equivalent ratings of another
internationally recognized rating agency); (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (iv) demand deposits, time deposits and certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the Laws of the
United States or any state thereof or the District of Columbia that at the time
of investment (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; (v) repurchase
agreements and reverse repurchase agreements with any Lender or any Affiliate
thereof (determined at the time such agreement is entered into) relating to
marketable securities meeting the criteria set forth in clause (i) above;
(vi) repurchase obligations with a term of not more than 28 days for underlying
securities of the types described in clauses (i) and (v) above entered into with
any financial institution meeting the qualifications specified in clause
(iv) above (determined at the time such agreement is entered into); (vii) shares
of any money market mutual fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(vi) above (determined at the time of acquisition thereof); or (viii) with
respect to Investments by any Foreign Subsidiary, any demand deposit account or
other Investment having credit quality (in the reasonable judgment of the
Company) similar to the foregoing (taking into account Investments available to
such Foreign Subsidiary in the jurisdiction in which such Foreign Subsidiary
operates) and available for investment in the jurisdiction where such Foreign
Subsidiary operates.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (ii) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (iii) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“Change in Control” means the occurrence of any one of the following:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the Beneficial Owner,
directly or indirectly, of 30% or more of the voting power (in an election of
members of the Governing Body of the Company) of the total outstanding Voting
Stock of the Company; provided, however, following the consummation of the Bloom
Acquisition, the ownership of not more than 40% of the total outstanding Voting
Stock of the Company by Liberty Interactive Corporation and its Affiliates shall
not constitute a “Change in Control”; or

 

(b)           (1) prior the consummation of the Bloom Acquisition, the majority
of the Governing Body of the Company constitutes individuals who are not
(i) individuals who constituted the Governing Body of the Company as of the
later of (x) the First Amendment

 

7

--------------------------------------------------------------------------------


 

Effective Date (y) the date that is two years prior to the applicable date of
determination, or (ii) individuals whose election to the Governing Body or whose
nomination for election to the Governing Body was approved by a vote of a
majority of the members of the Governing Body of the Company at such time, which
members comprising such majority were either directors referenced in clause
(1)(i) above or whose election or nomination for election was previously so
approved under this clause (1)(ii), or (2) after the consummation of the Bloom
Acquisition, the majority of the Governing Body of the Company constitutes
individuals who are not (i) individuals who constituted the Governing Body of
the Company as of the later of (x) the date of the consummation of the Bloom
Acquisition Date (including those individuals appointed to the Governing Body of
the Company by Liberty Interactive Corporation and its Affiliates in accordance
with the Bloom Acquisition Agreement) and (y) the date that is two years prior
to the applicable date of determination, or (ii) individuals whose election to
the Governing Body or whose nomination for election to the Governing Body was
approved by a vote of a majority of the members of the Governing Body of the
Company at such time, which members comprising such majority were either
directors referenced in clause (2)(i) above or whose election or nomination for
election was previously so approved under this clause (2)(ii); or

 

(c)           the Company at any time ceases to Beneficially Own 100% of the
Capital Stock of the UK Borrower; or

 

(d)           the occurrence of a “Change in Control” (or similar term) as
defined in any item of Indebtedness of the Company or its Restricted
Subsidiaries in the outstanding principal amount of $20,000,000 or more.

 

For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Government Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Government Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan, Borrowing, Lender or Commitment,
(a) refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving A Loans, Revolving B Loans or the Term Loan, (b) refers to whether
such Commitment is a Revolving A Commitment, Revolving B Commitment or Term Loan
Commitment, and (c) refers to whether such Lender is a Revolving A Lender,
Revolving B Lender or Term Lender, as applicable.

 

“Closing Date” means July 17, 2013.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

8

--------------------------------------------------------------------------------


 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Sections 7.08, 7.09 or 7.10 or any of
the Loan Documents.

 

“Commitment” means, as to each Lender, the Revolving A Commitment of such
Lender, the Revolving B Commitment of such Lender and/or the Term Loan
Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Competitor” means (a) a Person that is primarily engaged in the business of
selling or providing floral products, specialty foods, personalized gifts or
other floral, specialty foods and personalized gift services, including, without
limitation, fresh flowers, floral arrangements, special occasion gifts and
floral network-related products and services or (b) an Affiliate of any Person
described in the foregoing clause (a); provided, however, a “Competitor” shall
not include any bona fide debt fund that is engaged in making, purchasing,
holding or otherwise investing in a diversified portfolio of commercial loans
and similar extensions of credit in the ordinary course of business (and the
holdings of which do not primarily consist of Loans and Commitments) which is
managed, sponsored or advised by any Person described in the foregoing clause
(b).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of:  (a) Consolidated Net Income,
plus (b) to the extent included in calculating such Consolidated Net Income: 
(i) Consolidated Interest Expense and any amounts referred to in Section 2.09
payable on or before the Closing Date and any amounts paid in respect of or
pursuant to Hedge Agreements entered into in connection with Indebtedness of the
Company and its Restricted Subsidiaries for protection against fluctuations in
interest rates, whether consisting of periodic payments, upfront payments,
termination payments or otherwise (other than amounts paid as a result of a
breach or default under a Hedge Agreement), (ii) provisions for Taxes based on
income, (including, for any time period prior to the Spin-Off Transaction,
provisions recorded to the extent necessary to permit any corporate parent (or
any Affiliate of such corporate parent) to discharge the consolidated, combined
or other group Tax liabilities of such corporate parent and its Restricted
Subsidiaries), (iii) total depreciation expense, (iv) total amortization
expense, (v) any foreign currency translation or transaction losses (including
losses related to currency remeasurements of indebtedness), (vi) extraordinary,
unusual or non-recurring cash losses, charges or expenses (including, without
limitation, expenses resulting from actual or potential transactions such as
business combinations, mergers, acquisitions, and financing transactions
(including compensation expense and expense for advisors and representatives
such as investment bankers, consultants, attorneys and accounting firms),
severance expenses, facility closure expenses, relocation costs and other
restructuring charges (but excluding any of the foregoing incurred in connection
with the Bloom Acquisition), and charges (including fees, expenses, damages and
settlement costs) related to litigation, arbitration, investigations, disputes
or similar matters) (it being understood and agreed that Item 10(e) of
Regulation S-K under the Securities Act of 1933 shall not constitute a
limitation on any such determination and unusual or non-recurring losses,
charges, expenses or gains shall be determined by Company in good faith)) in an
amount not to exceed 10% of Consolidated Adjusted EBITDA in any consecutive four
Fiscal Quarter period (determined after giving effect to this clause (vi)),
(vii) losses, charges or expenses with respect to litigation, investigations and
other legal matters disclosed under the

 

9

--------------------------------------------------------------------------------


 

section “Business — Legal Proceedings” in the Registration Statement (or legal
matters arising out of the same or similar facts, circumstances or allegations
that such litigation, investigations, and other legal matters relate to), not to
exceed $10,000,000 in aggregate over the term of this Agreement), (viii) prior
to the Spin-Off Transaction, corporate expenses and overhead funded or provided
by United and not paid in Cash by the Company or any of its Restricted
Subsidiaries, (ix) all other non-Cash expenses or losses  including, without
limitation, non-Cash stock compensation expenses for officers, directors,
employees and consultants (other than (A) any such non-Cash expense or charge to
the extent it represents an accrual of or reserve for Cash expenditures or
charge in any future period and (B) write-downs or reserves of account
receivables or inventory), (x) all Equity-Related Compensation Payments,
(xi) all charges, losses and expenses incurred in connection with the Spin-Off
Transaction, including without limitation, such charges, losses and expenses
incurred with the prepayment, amendment or refinancing of Indebtedness in
connection with the Spin-Off Transaction, (xii) (A) any impairment charge or
asset write-off or write-down, in each case relating to an intangible asset,
pursuant to FASB ASC 360-10-20 and FASB ASC 350 or successor or related
provision, (B) the amortization of intangible assets arising pursuant to FASB
ASC 805 or successor or related provision, (C) the amortization or write-off
deferred financing fees and (D) the amortization of other intangible assets,
(xiii) all expenses incurred in connection with the negotiation, execution and
closing of this Agreement, in an amount not to exceed $5,000,000 in the
aggregate, and (xiv) transaction, integration and restructuring fees and
expenses incurred in connection with the Bloom Acquisition that (A) in the case
of transaction fees and expenses, are incurred before the date that is twelve
months following the date of the consummation of the Bloom Acquisition and do
not exceed $18,000,000 in the aggregate during the term of this Agreement and
(B) in the case of integration and restructuring fees and expenses, are incurred
prior to December 31, 2017  and do not exceed $33,000,000 in the aggregate
during the term of this Agreement, minus (c) the following to the extent
included in Consolidated Net Income:  (i) extraordinary, unusual or nonrecurring
cash gains or income for such period (excluding any proceeds of business
interruption insurance), (ii) non-cash gains and income for such period (other
than (A) any such gain or income representing a reversal of an accrual or a
reserve for any cash charge in any future period to the extent a corresponding
cash payment was not made and (B) accruals or other items expected to result in
a cash payment in a future period) and (C) any foreign currency translation or
transaction gains (including gains related to currency remeasurements of
indebtedness) plus (d) cost savings (net of realized benefits) and synergies
projected by the Company in good faith to be realized as a result of the Bloom
Acquisition and incurred within twelve (12) months after the First Amendment
Effective Date in an aggregate amount not to exceed $6,000,000 during the term
of this Agreement.  Consolidated Adjusted EBITDA shall be calculated on a Pro
Forma Basis.

 

Notwithstanding anything to the contrary contained herein, from and after the
date on which the Bloom Acquisition is consummated, Consolidated EBITDA for each
of the Fiscal Quarters ending on each of the dates set forth below shall be
deemed to be the amount set forth below opposite such date:

 

Fiscal Quarter Ending

 

Consolidated EBITDA

 

 

 

 

 

 

September 30, 2013

 

$

8,243,000

 

 

 

 

 

 

December 31, 2013

 

$

23,153,000

 

 

 

 

 

 

March 31, 2014

 

$

43,031,000

 

 

 

 

 

 

June 30, 2014

 

$

34,829,000

 

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its

 

10

--------------------------------------------------------------------------------


 

Restricted Subsidiaries) by Company and its Restricted Subsidiaries during that
period that, in conformity with GAAP, are included in “additions to property,
plant or equipment” or comparable items reflected in the consolidated statement
of cash flows of Company and its Restricted Subsidiaries minus the sum of the
following to the extent included in calculating Consolidated Capital
Expenditures during such period: (i) any Permitted Acquisition consummated
during such period and (ii) capital expenditures in respect of the reinvestment
of Net Cash Proceeds from Asset Sales and Recovery Events in accordance with the
terms of Section 2.05(b)(iv)) during such period.  For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Consolidated Capital Expenditures only to the extent of the gross
amount of such purchase price less the credit granted by the seller of such
equipment for the equipment being traded in at such time or the amount of such
proceeds, as the case may be.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, (i) any interest expense
not payable in Cash (including amortization of discount, amortization of debt
issuance costs and interest paid-in-kind or added to the existing principal
amount) and (ii) original issue discount, financing fees, redemption premiums
and agent fees).

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Restricted Subsidiaries on a consolidated basis which
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Restricted Subsidiaries on a consolidated
basis which may properly be classified as current liabilities in conformity with
GAAP, excluding the current portions of Capital Leases and Indebtedness of
Company and its Restricted Subsidiaries.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Adjusted EBITDA and (ii) decreases in Consolidated Working
Capital (determined by comparing Consolidated Working Capital on the first day
of such period to Consolidated Working Capital on the last day of such period)
minus (b) the sum, without duplication, of the amounts for such period, of
(i) Consolidated Cash Interest Expense, (ii) Consolidated Scheduled Funded Debt
Payments, (iii) current taxes based on income of Company and its Restricted
Subsidiaries and paid in Cash with respect to such period (including payments
under a tax sharing agreement entered into with an Affiliate of Company
permitted by Section 8.08), (iv) Consolidated Capital Expenditures (net of any
proceeds of any related financings with respect to such expenditure), (v) Cash
payments (and for clarification, not constituting proceeds of Indebtedness) made
in respect of Permitted Acquisitions and other Investments permitted by
Section 8.03, (vi) extraordinary Cash losses added in the calculations of
Consolidated Adjusted EBITDA, (vii) other Cash expenses added in the calculation
of Consolidated Adjusted EBITDA or excluded from Consolidated Net Income,
(viii) Cash payments made in respect of Equity Related Compensation Payments,
(ix) increases in Consolidated Working Capital (determined by comparing
Consolidated Working Capital on the first day of such period to Consolidated
Working Capital on the last day of such period), and (x) repayments of the
Revolving Loans accompanied by a corresponding reduction to the Revolving
Commitments  plus (c) the sum, without duplication, of the amounts for such
period, of (i) extraordinary Cash gains or income subtracted in the calculations
of Consolidated Adjusted EBITDA and (ii) other Cash income or gains subtracted
in the calculation of Consolidated Adjusted EBITDA or excluded from Consolidated
Net Income; provided that for purposes of calculating any increase or decrease
of Consolidated Working Capital for any period during which the Bloom
Acquisition or a Permitted Acquisition occurs, the Consolidated Current Assets
and Consolidated Current Liabilities of the Person or business acquired as of
the date that the Bloom Acquisition or such Acquisition, as applicable, is
consummated shall be added to Consolidated Current

 

11

--------------------------------------------------------------------------------


 

Assets and Consolidated Current Liabilities of the Borrower and its Restricted
Subsidiaries as of the first day of such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (a) the sum of (i) Consolidated Adjusted EBITDA for
the consecutive four Fiscal Quarters ending on such day minus (ii) current taxes
based on income of Company and its Restricted Subsidiaries and paid in Cash with
respect to such period minus (iii) Consolidated Maintenance Capital Expenditures
for such period minus (iv) Restricted Junior Payments paid in Cash during such
period to (b) the sum of (i) Consolidated Cash Interest Expense for such period
plus (ii) Consolidated Scheduled Funded Debt Payments for such period; provided,
however, that for purposes of determining the Consolidated Fixed Charge Coverage
Ratio as of the last day of each of the first three complete Fiscal Quarters
following the First Amendment Effective Date, Consolidated Cash Interest Expense
and Consolidated Scheduled Funded Debt Payments shall be annualized by
multiplying the sum of actual Consolidated Cash Interest Expense and
Consolidated Scheduled Funded Debt Payments for the first full Fiscal Quarter
following the First Amendment Effective Date by four, actual Consolidated Cash
Interest Expense and Consolidated Scheduled Funded Debt Payments for the first
two full Fiscal Quarters following the First Amendment Effective Date by two,
and actual Consolidated Cash Interest Expense and Consolidated Scheduled Funded
Debt Payments for the first three full Fiscal Quarters following the First
Amendment Effective Date by 1.33.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Company and its Restricted Subsidiaries on a
consolidated basis (after giving effect to all interest rate Hedge Agreements
and payments received or made thereunder with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, and amounts referred to in
Section 2.09 payable to the Administrative Agent and Lenders that are considered
interest expense in accordance with GAAP, but excluding, however, any such
amounts referred to in Section 2.09(b) payable on or before the Closing Date).

 

“Consolidated Maintenance Capital Expenditures” means any Consolidated Capital
Expenditures by Company or any of its Restricted Subsidiaries that are made to
maintain, repair or replace (with assets of the same general type, quality and
purpose), in the ordinary course of business, the condition or usefulness of
property of Company and its Restricted Subsidiaries, but that are not properly
chargeable to repairs and maintenance in accordance with GAAP, and excluding any
Consolidated Capital Expenditures which add to or improve the value or
usefulness of any such property.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Restricted Subsidiaries on a consolidated basis for such period
determined in conformity with GAAP; provided that there shall be excluded
(i) the income (or loss) of any Person (other than a Restricted Subsidiary of
the Company or IS Group) in which any other Person (other than the Company or
any of its Restricted Subsidiaries) has a joint interest, with the amount of
such income (or loss) to be determined in accordance with GAAP (it being
understood that distributions and dividends actually received by the Company or
any of its Restricted Subsidiaries in Cash from such Person during such period
shall be included in Consolidated Net Income), (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries (provided, however, that the exclusion in
this subclause (ii) shall not apply in connection with the calculation of any
financial ratio to the extent otherwise provided in the related definitions),
(iii) the income of any Restricted Subsidiary of the Company that is not a
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary

 

12

--------------------------------------------------------------------------------


 

of that income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary, (iv) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Employee Benefit Plan (other than a Multiemployer
Plan) , and (v) non-Cash gains and losses attributable to the movement in the
mark-to-market valuation of Hedging Obligations pursuant to ASC 815.

 

“Consolidated Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i)(a) as of such day (and without duplication), (1) all
indebtedness of the Company and its Restricted Subsidiaries for borrowed money
including but not limited to senior bank Indebtedness, senior notes, and
Subordinated Indebtedness, (2) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (3) issued and outstanding letters of credit, bank
guaranties or similar instruments, (4) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and any such obligations subject to the
satisfaction of a condition or contingency but only to the extent of the portion
of such obligations subject to such condition or contingency and only as long as
such condition or contingency has not been satisfied), which purchase price is
(A) due more than six months from the date of incurrence of the obligation in
respect thereof or (B) evidenced by a note or similar written instrument,
(5) all obligations in respect of Disqualified Equity, (6) all Indebtedness
secured by any Lien on any property or asset owned or held by the Company or any
of its Restricted Subsidiaries regardless of whether the Indebtedness secured
thereby shall have been assumed by the Company or such Restricted Subsidiary or
is nonrecourse to the credit of the Company or such Restricted Subsidiary
(excluding insurance premium financing) and (7) Contingent Obligations
consisting of guarantees by the Company and its Restricted Subsidiaries in
respect of the foregoing obligations of another Person, minus (b) all
unrestricted Cash or Cash Equivalents of the Company and its Restricted
Subsidiaries in an amount not to exceed $20,000,000 (which unrestricted Cash and
Cash Equivalents shall be deemed to include all Cash and Cash Equivalents that
are subject to the Liens created by or pursuant to this Agreement and the Loan
Documents but no other Liens other than Permitted Encumbrances) to
(ii) Consolidated Adjusted EBITDA for the consecutive four Fiscal Quarters
ending on such day.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Company and its Restricted Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP and Synthetic Lease Obligations and (c) shall not
include any voluntary or mandatory prepayments.

 

“Consolidated Tangible Assets” means, as of any date of determination with
respect to the Company and its Restricted Subsidiaries on a consolidated basis,
the book value of total assets minus the book value of intangible assets
(including, for the avoidance of doubt, goodwill) of the Company and its
Restricted Subsidiaries on a consolidated basis, as determined in accordance
with GAAP.

 

“Consolidated Working Capital” means, as at any date of determination, the
difference (which may be a negative number) of Consolidated Current Assets minus
Consolidated Current Liabilities.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of

 

13

--------------------------------------------------------------------------------


 

another will be paid or discharged, or that any agreements relating thereto will
be complied with, or that the holders of such obligation will be protected (in
whole or in part) against loss in respect thereof, (ii) with respect to any
letter of credit, bank guaranty or similar instrument issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (iii) under Hedge Agreements.  Contingent Obligations shall include
(a) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under clauses (1) or (2) of
this sentence, the primary purpose or intent thereof is as described in the
preceding sentence.  The amount of any Contingent Obligation shall be equal to
the principal amount of the obligation so guaranteed or otherwise supported or,
if less, the amount to which such Contingent Obligation is specifically limited
or, if not stated, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CTA 2009” means the Corporation Tax Act 2009 of the United Kingdom.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Loan Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under
Section 8.01.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, administration,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum.

 

14

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal or other
governmental (domestic or foreign) regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Government Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disqualified Equity” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (i) required to be redeemed prior to the
Maturity Date at the time of issuance of such Capital Stock, (ii) redeemable at
the option of the holder of such class or series of Capital Stock at any time
prior to the Maturity Date at the time of issuance of such Capital Stock or
(iii) convertible into or exchangeable for Capital Stock referred to in clause
(i) or (ii) above or Indebtedness having a scheduled maturity prior to the
Maturity Date at the time of issuance of such Capital Stock; provided that any
Capital Stock that would not constitute Disqualified Equity but for provisions
thereof giving holders thereof the right to require such Person to repurchase or
redeem such Capital Stock upon the occurrence

 

15

--------------------------------------------------------------------------------


 

of an “asset sale” or “change of control” occurring prior to the Maturity Date
at the time of issuance of such Capital Stock shall not constitute Disqualified
Equity if the “asset sale” or “change in control” provisions applicable to such
Capital Stock are no more favorable to the holders of such Capital Stock than
the provisions contained herein and such Capital Stock specifically provides
that such Person will not repurchase or redeem any such Capital Stock pursuant
to such provisions (x) prior to the Company’s prepayment of Loans and reductions
of the Revolving Commitments or (y) unless otherwise permitted under this
Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Company that is
incorporated or organized under the Laws of the United States, any state thereof
or in the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the
Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, applicable
Governmental Authorizations, or any other requirements of any Government
Authority relating to (i) environmental matters, including those relating to any
Hazardous Materials Activity, (ii) the generation, use, storage, transportation
or disposal of Hazardous Materials, or (iii) occupational safety and health and
industrial hygiene (as such matters related to Hazardous Materials), land use or
the protection of human, plant or animal health or welfare, in any manner
applicable to the Company or any of its Restricted Subsidiaries or any Facility.

 

“Equity Related Compensation Payments” means payments by the Company or any
Restricted Subsidiary made in respect of Capital Stock awards (including,
without limitation, restricted stock units, restricted stock, stock options and
other forms of equity awards) of the Company that are granted as compensation to
or received as compensation by officers, directors or employees of the Company
and its Restricted Subsidiaries or made in respect of employee stock purchase
plans, in each case whether for the cost of such Capital Stock awards or stock
acquired under employee stock purchase plans, dividends, distributions or
similar payments made in respect of such Capital Stock awards or for the purpose
of satisfying withholding tax payments in connection therewith.

 

16

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate,” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Restricted Subsidiaries shall continue to be considered an ERISA Affiliate
of such Person or such Restricted Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Restricted Subsidiary and with respect to liabilities arising
after such period for which such Person or such Restricted Subsidiary could be
liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA with respect to any Loan Party; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Company, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor with respect
to any Loan Party, or the receipt by the Company, any of its Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against the Company, any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates in connection with any Employee
Benefit Plan; (ix) receipt from the IRS of notice of the failure of any Pension
Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate”  means:

 

17

--------------------------------------------------------------------------------


 

(a)           for any Interest Period with respect to a Eurocurrency Rate Loan:

 

(i)            in the case of Eurocurrency Rate Loan denominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(ii)           in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency, the rate designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
for a term of one month commencing that day.

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”  Revolving A Loans that are
Eurocurrency Rate Loans shall be denominated in Dollars.  Revolving B Loans that
are Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency.  All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Assets” means (i) any equipment or assets to the extent that the
creation or perfection of a Lien thereon may only be accomplished by possession
or registration of a certificate of title or such Lien being evidenced on a
certificate of title, (ii) Capital Stock issued by a Foreign Subsidiary or
Foreign Subsidiary Holdco exceeding 66% of the voting power of all classes of
the Capital Stock of such Foreign Subsidiary entitled to vote, (iii) any Deposit
Account or Securities Account of a Loan Party used solely for payroll, payroll
taxes and other employee wage and benefit payments, (iv) any Real Property Asset
with a value of $5,000,000 or less or any Real Property Asset which is not a fee
interest, (v) any other assets to the extent that obtaining or perfecting such
lien on such assets violates applicable Law unless such prohibition is not
effective under applicable Law, (vi) any United States intent-to-use trademark
or service mark application to the extent that, and solely during the period
prior to the filing, and acceptance by the United States Patent and Trademark
Office, of evidence of use of such trademark or service mark in interstate
commerce, the grant of a security interest therein would invalidate such
intent-to-use

 

18

--------------------------------------------------------------------------------


 

trademark or service mark application or any resulting registration under
Federal law, (vii) assets subject to Liens permitted under Sections 8.02(a)(ii),
8.02(a)(iii), 8.02(a)(v) (but, with respect to Liens securing refinancings or
renewals of Indebtedness secured by Liens described in Section 8.02(a)(vii),
limited to Liens of the type or nature permitted by Section 8.02(a)(ii) without
giving effect to the limitations on the amount of Indebtedness secured by such
Liens in Section 8.02(a)(ii)) or 8.02(a)(vii) (in the case of
Section 8.02(a)(vii) to the extent Liens are limited to Liens of the type or
nature permitted by Section 8.02(a)(ii) without giving effect to the limitations
on the amount of Indebtedness secured by such Liens in Section 8.02(a)(ii)) to
the extent the Indebtedness or other obligations secured by such Liens prohibit
Liens securing the Obligations on such assets; provided that, upon such assets
no longer being subject to such Lien or prohibition, such assets owned by a U.S.
Loan Party shall (without any act or delivery by any Person) constitute
Collateral unless otherwise excluded pursuant to the Loan Documents, (viii) any
license, contract, permit, Instrument (as defined in the UCC), Security or
General Intangible (as defined in the UCC) to which any U.S. Loan Party is a
party or any of its rights or interests thereunder to the extent, but only to
the extent, that a grant of a Lien to secure Obligations would, under the terms
of such license, contract, permit, Instrument, Security or General Intangible,
result in a breach or violation of the terms of, or constitute a default under,
such license, contract, permit, Instrument, Security or General Intangible
(other than to the extent that any such term would be rendered ineffective
pursuant to the UCC (to the extent applicable) or any other applicable law
(including any Debtor Relief Law)); provided that, subject to any other
applicable exclusions, immediately upon the ineffectiveness, lapse or
termination of any such provision, the term “Collateral” shall include, and such
U.S. Loan Party shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect, (ix) any
Capital Stock in any Joint Venture to the extent (and for only so long as)
prohibited by the Organization Documents or other agreements with other equity
holders, (x) any property leased or licensed by a U.S. Loan Party (as lessee or
licensee) under a lease or license to the extent (and for only so long as) such
lease or license prohibits such U.S. Loan Party from granting any Liens on such
property (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC or any other applicable law (including any
Debtor Relief Law)), (xi) Capital Stock of Unrestricted Subsidiaries  and
(xii) any other assets as to which the Administrative Agent shall determine in
its sole discretion that the cost of obtaining or perfecting such lien on such
assets is excessive in relation to the benefits to the Lenders of the security
afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Contingent Obligation
in respect thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
Section 4.08 and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a Master Agreement governing
more than one Hedge Agreement, such exclusion shall apply to only the portion of
such Swap Obligations that is attributable to the Hedge Agreements for which
such Guaranty or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
including gross receipts and gross profits Taxes), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the Laws of, or having its principal office or, in the case of
any Lender or L/C Issuer, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of any Recipient (other than a Lender or L/C
Issuer), any U.S. federal

 

19

--------------------------------------------------------------------------------


 

withholding Taxes imposed on amounts payable to such Person pursuant to a Law in
effect on the date such Person becomes a party hereto and, in the case of a
Lender or L/C Issuer, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender or L/C Issuer with respect to an applicable
interest in a Loan or Commitment or Obligation pursuant to a Law in effect on
the date on which (i) such Lender or L/C Issuer acquires such interest in the
Loan or Commitment or Obligation (other than pursuant to an assignment request
by the Company under Section 3.06) or (ii) such Lender or L/C Issuer changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or 3.01(c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 10,
2011, among FTD Group, Inc., the lenders identified therein and Wells Fargo
Bank, National Association as administrative agent.

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01.

 

“Extraordinary Receipts” means, with respect to any Person, any cash received by
or paid to or for the account of such Person not in the ordinary course of
business and in excess of $5,000,000, including tax refunds, pension plan
reversions, indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include (i) cash receipts from
proceeds of insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person, or any actual loss or damage incurred or suffered by
such Person and such proceeds are applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto, (ii) proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings,
(iii) post-closing purchase price adjustments in connection with the Bloom
Acquisition, (iv) amounts received in connection with the proceedings received
under the litigation issued by Interflora, Inc. with the High Court of Justice
of England and Wales against Marks and Spencer plc claiming infringement of U.K.
trademark registration number 1329840 and European Community trademark
registration number 909838, both for the word “Interflora” or (v) proceeds of
the issuance of Equity Interests, Asset Sales, Debt Issuances and Recovery
Events.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Company or any of its Restricted Subsidiaries.

 

“Facility Office” means the office or offices through which a Lender performs
its obligations under this Agreement.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by

 

20

--------------------------------------------------------------------------------


 

federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

 

“Fee Letters” means the Bank of America Fee Letter and the Wells Fargo Fee
Letter.

 

“Finance Party” means the Administrative Agent, the Lead Arrangers, a Lender or
an L/C Issuer.

 

“Financial Officer” means the chief financial officer, treasurer, assistant
treasurer, controller or senior vice president of finance of a corporation,
partnership, trust or limited liability company.

 

“Financial Plan” has the meaning assigned to that term in Section 7.01(k).

 

“First Amendment” means the First Amendment to Credit Agreement, dated as of the
First Amendment Effective Date among the Borrowers, the Guarantors, the Lenders
and the Administrative Agent.

 

“First Amendment Effective Date” means September 19, 2014.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (i)-(v) and (vii) of Section 8.02(a); provided
that in the case of Liens permitted pursuant to clause (vii) with respect to
assets of a Guarantor, such assets secured by such Liens are assets of a type or
nature permitted by Section 8.02(a)(ii) without giving effect to limitations on
the amount of Indebtedness secured by such Liens in Section 8.02(a)(ii))) and
(ii) such Lien is the only Lien (other than Permitted Liens) to which such
Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and its Restricted
Subsidiaries ending on December 31 of each calendar year.  For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends.

 

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Restricted Subsidiaries that is mandated or governed by any Law, rule or
regulation of any Government Authority other than the United States, any state
thereof or any other political subdivision thereof.

 

21

--------------------------------------------------------------------------------


 

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the Laws of a country other than the United States, executed on the
Closing Date or from time to time thereafter in accordance with Section 7.08 by
the Company or any Guarantor that owns Capital Stock of one or more Foreign
Subsidiaries organized in such country, in form and substance satisfactory to
the Administrative Agent.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holdco” means any Domestic Subsidiary substantially all the
assets of which consist, directly or indirectly, of Capital Stock in one or more
(i) Foreign Subsidiaries or (ii) Unrestricted Subsidiaries that are not
incorporated or organized under the laws of the United States, any state thereof
or in the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means the government of the United States, the United
Kingdom or any other nation, or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

 

“Guarantors” means, collectively, (a) with respect to all Obligations, (i) each
Domestic Subsidiary of the Company identified as a “Guarantor” on the signature
pages hereto and (ii) each Person that joins as a Guarantor pursuant to
Section 7.08 or otherwise, (b) with respect to (i) Obligations of the UK
Borrower, (ii) Obligations under any Secured Hedge Agreement, (iii) Obligations
under any Secured Cash Management Agreement and (iv) any Swap Obligation of a
Specified Loan Party (determined

 

22

--------------------------------------------------------------------------------


 

before giving effect to Sections 4.01 and 4.08) under the Guaranty, the Company,
and (c) the successors and permitted assigns of the foregoing (in each case,
except to the extent that such Guarantor has been released pursuant to
Section 11.11).

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

 

“Hazardous Materials” means: (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely hazardous
waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Indebtedness,” as applied to any Person, means (without duplication) (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified

 

23

--------------------------------------------------------------------------------


 

as a liability on a balance sheet in conformity with GAAP, (iii) issued and
outstanding letters of credit, bank guaranties or similar instruments,
(iv) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money (other than trade payables in
the ordinary course), (v) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA, trade payables or any such obligations which are not
reflected as a liability on such Person’s balance sheet under GAAP), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or similar written
instrument, (vi) Synthetic Lease Obligations, (vii) all Disqualified Equity of
such Person, (viii) all Indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the Indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person and (ix) all Contingent Obligations consisting of
guarantees by such Person with respect to the forgoing Indebtedness of another
Person.  Obligations under Hedge Agreements do not constitute Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“IP Collateral” means collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes owned or held by, or used in the
conduct of the business of, the Company or its Restricted Subsidiaries.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its Loan
Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

24

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Restricted Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (including any Restricted
Subsidiary of the Company), (ii) any direct or indirect loan, advance (other
than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the Company or any of its Restricted Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, (iii) the acquisition, by purchase or
otherwise, by the Company or any of its Restricted Subsidiaries of all or
substantially all of the business, property or fixed assets of any Person or any
division or line of business of any Person, or (iv) Hedge Agreements; provided,
however, that Investments shall not include prepaid expenses of any Person
incurred and prepaid in the ordinary course of business.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (but
with deductions for all amounts received in Cash or Cash Equivalents with
respect to such Investment, whether as principal, dividends, interest or
otherwise).

 

“IRS” means the United States Internal Revenue Service.

 

“IS Group” means I.S. Group Limited, a corporation incorporated under the Laws
of England & Wales.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“ITA 2007” means the Income Tax Act 2007 of the United Kingdom.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.08 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.08 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Government Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Government Authority, in
each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving A Lender, such Revolving A
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

25

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Bank of America, (b) any other Lender selected by the
Borrower (with the consent the Administrative Agent, such consent to not be
unreasonably withheld, conditioned or delayed) from time to time to issue
Letters of Credit (provided that no Lender shall be required to become an L/C
Issuer pursuant to this subclause (b) without such Lender’s consent), or (c) any
successor issuer of Letters of Credit hereunder.  In the event there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
book managers.

 

“Lenders” means the Revolving A Lenders, the Revolving B Lenders and/or the Term
Lenders, as the context may require.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.  Notwithstanding anything to the contrary
contained herein, a letter of credit (other than the Existing Letters of Credit)
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable L/C
Issuer and has confirmed with such L/C Issuer that there exists adequate
availability under the Aggregate Revolving A Commitments to issue such letter of
credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

26

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euros and Sterling, in each case as long
as there is a published LIBOR Rate with respect thereto.

 

“Lien” means any lien, mortgage, pledge, assignment for security, or security
interest, charge or encumbrance intended for security (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest other than in connection with the
refinancing of all Obligations) and any trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving A Loan, Revolving B Loan, Swing Line Loan or the Term
Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letters (but
specifically excluding Secured Hedge Agreements and any Secured Cash Management
Agreements).

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving A Loans, Revolving
B Loans or the Term Loan, (b) a conversion of Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit 2.02 or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the FRB.

 

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities or financial
condition of the Company and its Restricted Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
the Lenders under the Loan Documents, or of the ability of the Loan Parties,
taken as a whole, to satisfy their payment obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

27

--------------------------------------------------------------------------------


 

“Maturity Date” means September 19, 2019; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount reasonably determined by the Administrative Agent and the L/C Issuer in
their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, in such form as may be approved by the Administrative Agent in its
reasonable discretion, in each case with such reasonable changes thereto as may
be recommended by the Administrative Agent’s local counsel based on local Laws
or customary local mortgage or deed of trust practices, or (ii) at the
Administrative Agent’s option, in the case of any Real Property Asset acquired
after the Closing Date, an amendment to an existing Mortgage, in form reasonably
satisfactory to the Administrative Agent, adding such Real Property Asset to the
Real Property Assets encumbered by such existing Mortgage.

 

“Mortgaged Property” means any Real Property Asset of the Loan Parties that is
subject to a Mortgage.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Asset Sale, Debt
Issuance or Recovery Event, net of (a) direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof and (c) in the case
of any Asset Sale or any Recovery Event, the amount necessary to retire any
Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Administrative Agent) on the related property; it being understood that “Net
Cash Proceeds” shall include any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Asset Sale, Debt Issuance or Recovery Event.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders (or affected Lenders holding a majority of the
Commitments and Loans (without duplication) of the affected Lenders).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” has the meaning specified in Section 2.11(a).

 

28

--------------------------------------------------------------------------------


 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities and payment obligations of, such Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit made or
issued for the account of such Loan Party, (ii) all obligations of such Loan
Party owing to a Cash Management Bank or a Swap Counterparty in respect of
Secured Cash Management Agreements or Secured Hedge Agreements, and (iii) all
obligations of such Loan Party as a Guarantor under Article IV hereof, in each
case identified in clauses (i), (ii) and (iii) whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Responsible Officers of such Person or one
or more Responsible Officers of a general partner or a managing member if such
general partner or managing member is a corporation, partnership, trust or
limited liability company.

 

“Operating Lease,” as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Government Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (including any certificates of change of name of
such entity).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

29

--------------------------------------------------------------------------------


 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Party” means a party to this Agreement.

 

“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of Section 9.01(j), any Foreign Plan.

 

“Permitted Acquisition” means the acquisition (by merger, consolidation,
purchase or otherwise) of all or substantially all of the assets of any Person,
all or substantially all of a division or line of business of any Person or more
than 50% of the Capital Stock of any Person, in any case that complies with
Section 8.03(e).

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien expressly prohibited by any applicable terms of any of the Collateral
Documents):

 

(i)                                     Liens for taxes, fees, assessments or
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) or claims; provided that (a) such
taxes, fees, assessments or governmental charges are being contested in good
faith by appropriate proceedings, (b) such reserves or other appropriate
provisions as required in

 

30

--------------------------------------------------------------------------------


 

conformity with GAAP shall have been made therefor, and (c) in the case of a
taxes, fees, assessments or governmental charges which have become a Lien
against any of the Collateral, such proceedings stay the sale of any material
portion of the Collateral to satisfy such charge or claim;

 

(ii)                                  Liens of landlords for unpaid rent, Liens
of collecting banks under the UCC on items in the course of collection,
statutory Liens and rights of set-off of banks, statutory Liens of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen (and similar
contractual Liens of such Persons), and other Liens imposed by Law, in each case
incurred in the ordinary course of business (a) for amounts not yet overdue or
(b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as (1) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (2) in the case of a Lien with respect to any
material portion of the Collateral, such contest proceedings stay the sale of
any material portion of the Collateral on account of such Lien;

 

(iii)                               Liens incurred on or deposits of Cash or
Cash Equivalents made in the ordinary course of business in connection with (or
to secure letters of credit or bankers acceptances issued in connection with)
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any material
portion of the Collateral on account thereof;

 

(iv)                              any attachment or judgment Lien not
constituting an Event of Default under Section 9.01(h);

 

(v)                                 licenses (with respect to Intellectual
Property and other property), leases or subleases (i) existing as of the Closing
Date, (ii) granted after the Closing Date to third parties in a manner not
prohibited by the Loan Documents and not interfering in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries or (iii) between Borrowers or a Borrower and a
Restricted Subsidiary;

 

(vi)                              easements, rights-of-way, restrictions, access
agreements, licenses, encroachments, and other exceptions to and/or defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of the Company or any
of its Restricted Subsidiaries or result in a material diminution in the value
of any Collateral as security for the Obligations;

 

(vii)                           any (a) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (b) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (c) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(b), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

 

(viii)                        Liens arising from filing UCC financing statements
relating solely to leases not prohibited by this Agreement and, subject to
Section 7.10, UCC financing statements previously filed and not yet terminated
in connection with Indebtedness that has been repaid;

 

31

--------------------------------------------------------------------------------


 

(ix)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(x)                                 any zoning or similar Law or right reserved
to or vested in any Government Authority to control or regulate the use of any
real property;

 

(xi)                              Liens granted pursuant to the Collateral
Documents and Liens on Cash or deposits granted in favor of the Swing Line
Lender or the L/C Issuer to cash collateralize any Defaulting Lender’s
participation in Letters of Credit or Swing Line Loans;

 

(xii)                           Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Company and its Restricted Subsidiaries;

 

(xiii)                        Liens incurred in the ordinary course of business
on Securities to secure repurchase and reverse repurchase obligations in respect
of such Securities;

 

(xiv)                       exceptions to title disclosed by a title policy,
preliminary title report or certificate of title delivered to the Administrative
Agent other than Liens securing Indebtedness prohibited by Section 8.01 or
Contingent Obligations prohibited by Section 8.04;

 

(xv)                          Liens arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers and Liens on insurance policies or proceeds thereof securing
obligations relating to the financing of insurance premiums;

 

(xvi)                       Liens on any cash earnest money deposits made by the
Company or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted by Section 8.03;

 

(xvii)                    the existence of an “equal and ratable” clause in any
Indebtedness (but not any security interests granted pursuant thereto);

 

(xviii)                 Liens on amounts deposited to defease or discharge
Indebtedness or acquire Indebtedness for cancellation or redemption thereof not
prohibited by Section 8.05; and

 

(xix)                       Liens on assets subject to sale and lease-back
transactions permitted by Section 8.09 securing Indebtedness or obligations in
respect of such sale and lease-back transactions.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.02(a).

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
the Company or any of its Restricted Subsidiaries, any Indebtedness of the
Company or any of its Restricted Subsidiaries issued or given in exchange for,
or the proceeds of which are used to, extend, refinance, renew, replace or
refund such Indebtedness, so long as (i) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Indebtedness being extended, refinanced, renewed, replaced or
refunded, (ii) such extension, refinancing, renewal, replacement or refunding
does not (a) increase the amount of such Indebtedness outstanding immediately
prior to such extension, refinancing, renewal, replacement or refunding
(including any existing commitments unutilized thereunder) plus an amount equal
to the unpaid interest, premium or other payment thereon pursuant to the terms
thereof plus any other reasonable fees and expenses of the Company or any
Restricted Subsidiary incurred in connection with such extension, refinancing,
renewal,

 

32

--------------------------------------------------------------------------------


 

replacement or refunding, unless (for the avoidance of doubt) such increase is
otherwise expressly permitted under a separate subclause of Section 8.01 or
(b) add obligors or security from that which applied to such Indebtedness being
extended, refinanced, renewed, replaced or refunded, and (iii) if such
Indebtedness being extended, renewed, refinanced, replaced or refunded is
subordinated in right of payment to the Obligations, such Indebtedness has
subordination provisions, if any, at least as favorable to the Lenders as the
subordination provisions applicable to the Indebtedness being extended, renewed,
refinanced, replaced or refunded; provided that a certificate of a Responsible
Officer of the Company delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy all of the
foregoing requirements shall be conclusive evidence absent manifest error that
such terms and conditions satisfy the foregoing requirements.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Government Authority or
other entity.

 

“Platform” has the meaning specified in Section 7.02.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (i) any
Permitted Acquisition or Investment permitted by Section 8.03(e) or
Section 8.03(j), (ii) any Asset Sale of a Restricted Subsidiary or operating
entity for which historical financial statements for the relevant period are
available, (iii) any incurrence of Indebtedness under Section 8.01(f) or
8.01(j) or Contingent Obligation under Section 8.04(f) and any repayment of
Indebtedness, (iv) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or (v) any Restricted Junior Payment under
Section 8.05(c) (including pro forma adjustments (x) arising out of events which
are directly attributable to the proposed Permitted Acquisition, Investment,
Asset Sale or incurrence of Indebtedness or Contingent Obligation or repayment
of Indebtedness, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act, as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar charges and (y) such other adjustments to the extent that
such adjustments are reasonably satisfactory to the Administrative Agent and the
Company or are consistent with the definition of Consolidated Adjusted EBITDA,
as certified by a Financial Officer of the Company) using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired or sold and the consolidated financial statements of the
Company and its Restricted Subsidiaries, which shall be reformulated as if such
Permitted Acquisition, Investment, Asset Sale or designation, and all other
Permitted Acquisitions, Investments, Asset Sales and designations that have been
consummated during the period, and any Indebtedness, Contingent Obligations or
other liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and if such
Indebtedness to be incurred bears interest at a floating rate of interest, it
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination).

 

“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in pro forma compliance with any or all of the covenants set forth in
Sections 8.06 as of the date of such determination or the last day of the most
recently completed Fiscal Quarter, as the case may be (computed

 

33

--------------------------------------------------------------------------------


 

on the basis of (i) balance sheet amounts as of such date and (ii) income
statement amounts for the most recently completed period of four consecutive
Fiscal Quarters for which financial statements shall have been delivered to the
Administrative Agent, in each case, calculated on a Pro Forma Basis in respect
of the event giving rise to such determination).

 

“Protected Party” means any Finance Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Lender” means:

 

(i)                                     a Lender that is beneficially entitled
to interest payable to that Lender in respect of an advance under a Loan
Document and is:

 

(a)                                 a Lender:

 

(1)                                 which is a bank (as defined for the purpose
of section 879 ITA 2007) making an advance under a Loan Document; or

 

(2)                                 in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
ITA 2007) at the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purposes of Section 879 ITA 2007) that would be within such charge as
respects such payments apart from section 18A CTA 2009; or

 

(b)                                 a Lender which is:

 

(1)                                 a company resident in the United Kingdom for
UK Tax purposes; or

 

(2)                                 a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom;
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(for the purposes of section 19 CTA 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 CTA
2009; or

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into

 

34

--------------------------------------------------------------------------------


 

account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by section 19 CTA 2009); or

 

(c)                                  a Treaty Lender; or

 

(ii)                                  a building society (as defined for the
purpose of section 880 ITA 2007) making an advance under a Loan Document.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party (other than any Foreign Subsidiary) in any real
property.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registration Statement” means the Form 10 registration statement filed by the
Company with the U.S. Securities Exchange Commission on April 30, 2013, as
amended by Amendment 1 filed by the Company with the U.S. Securities Exchange
Commission on June 28, 2013.

 

“Regulation D” means Regulation D of the FRB.

 

“Related Indemnified Party” means, with respect to any Indemnitee, (a) any
Controlled or Controlling Affiliate of such Indemnitee, (b) the respective
directors, officers or employees of such Indemnitee or any of its Controlled or
Controlling Affiliates, (c) the respective agents and advisors or other
representatives of such Indemnitee or any of its Controlled or Controlling
Affiliates, in the case of this clause (c), acting on behalf of or at the
instructions of such Indemnitee or Controlled or Controlling Affiliate;
provided, that each reference to a Controlled or Controlling Affiliate in this
definition pertains to a Controlled or Controlling Affiliate involved in the
negotiation, syndication, administration or enforcement of this Agreement.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the

 

35

--------------------------------------------------------------------------------


 

amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Revolving A Lenders” means, at any time, Revolving A Lenders holding
more than 50% of the Outstanding Amount of all outstanding Revolving A Loans,
unutilized Revolving A Commitments and participations in L/C Obligations and
Swing Line Loans.  The Revolving A Loans, unutilized Revolving A Commitment and
participations in L/C Obligations and Swing Line Loans of any Defaulting Lender
shall be disregarded in determining Required Revolving A Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving A Lender shall be deemed
to be held by the Revolving A Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

 

“Required Revolving B Lenders” means, at any time, Revolving B Lenders holding
more than 50% of the Outstanding Amount of all Revolving B Loans and utilized
Revolving B Commitments.  The Revolving B Loans and Revolving B Commitment of
any Defaulting Lender shall be disregarded in determining Required Revolving B
Lenders at any time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Junior Payment” means, with respect to any Person (i) any dividend
or other distribution, direct or indirect, on account of any shares of any class
of Capital Stock of such Person now or hereafter outstanding, except a dividend
payable solely in shares of that class of Capital Stock or other Capital Stock
that is not Disqualified Equity to the holders of that class, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of such Person now or hereafter outstanding (except any such redemption,
retirement, sinking fund or similar payment, purchase or other acquisition made
solely with shares of Capital Stock that is not Disqualified Equity), (iii) any
payment made to retire, or to obtain the surrender of, any outstanding Capital
Stock of such Person now or hereafter outstanding (except any such payment
payable solely in shares of Capital Stock that is not Disqualified Equity), and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Each Guarantor shall be a Restricted Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to

 

36

--------------------------------------------------------------------------------


 

Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
determine or the Required Lenders shall reasonably require.

 

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Company pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.01(c), as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate Outstanding Amount at such time of such Lender’s Revolving A Loans
and such Lender’s participation in L/C Obligations and Swing Line Loans at such
time.

 

“Revolving A Lender” means any Person that has a Revolving A Commitment or
portion of the Total Revolving A Outstandings, each other Person that becomes a
“Revolving A Lender” in accordance with this Agreement and their successors and
assigns and, unless the context requires otherwise, includes the Swing Line
Lender.

 

“Revolving A Loan” has the meaning specified in Section 2.01(a).

 

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrowers pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving B Lender” means any Person that has a Revolving B Commitment or
portion of the Outstanding Amount of Revolving B Loans, each other Person that
becomes a “Revolving B Lender” in accordance with this Agreement and their
successors and assigns.

 

“Revolving B Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Commitments” means the Revolving A Commitments and/or the Revolving B
Commitments, as the context may require.

 

“Revolving Loans” means the Revolving A Loans and/or the Revolving B Loans, as
the context may require.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative

 

37

--------------------------------------------------------------------------------


 

Currency, same day or other funds as may be determined by the Administrative
Agent or the L/C Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury in the
United Kingdom or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Government Authority
succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank with
respect to such Cash Management Agreement.  For the avoidance of doubt, a holder
of Obligations in respect of Secured Cash Management Agreements shall be subject
to the last paragraph of Section 9.03 and Section 10.11.

 

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Loan Party and any Swap Counterparty and is permitted under this
Agreement.  For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 9.03
and Section 10.11.

 

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Loan Parties.

 

“Significant Subsidiary” means any Restricted Subsidiary now existing or
hereafter acquired or formed by the Company which, on a consolidated basis for
such Restricted Subsidiary and its Restricted Subsidiaries, (i) for the most
recent Fiscal Year accounted for (or in the case of a Restricted Subsidiary
acquired after the end of such Fiscal Year, would have accounted for on a Pro
Forma Basis) more than 5% of the consolidated revenues of the Company and its
Restricted Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner
of (or in the case of a Restricted Subsidiary acquired after the end of such
Fiscal Year, would have owned) more than 5% of the consolidated assets of the
Company and its Restricted Subsidiaries.

 

38

--------------------------------------------------------------------------------


 

“Solvent,” with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
Laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Representations” means the representations and warranties set forth
in Sections 6.01(a), 6.01(b), 6.02(a), 6.02(b)(i) (with respect to Laws only),
6.02(b)(ii), 6.02(d), 6.09, 6.10, 6.15, 6.16(a) (subject to Section 5.04(g)),
6.19 and 6.20.

 

“Spin-Off Transaction” means (i) the dividend or distribution by United Online
of the Capital Stock of the Company to the shareholders of United Online (the
“Spin-Off”) in November, 2013, and (ii) the other related transactions entered
into in connection therewith.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means any Indebtedness of the Company incurred from
time to time and subordinated in right of payment to the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

39

--------------------------------------------------------------------------------


 

“Swap Counterparty” means any Person that (i) at the time it enters into a Hedge
Agreement, is a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, (ii) in the case of any Hedge Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to such Hedge Agreement or (iii) within 30
days after the time it enters into the applicable Hedge Agreement, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Hedge
Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Swing Line Sublimit” means an amount equal to $15,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is:

 

(1)                                 a company so resident in the United Kingdom;
or

 

(2)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing

 

40

--------------------------------------------------------------------------------


 

its chargeable profits (within the meaning of section 19 CTA 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 CTA 2009; or

 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19
CTA 2009) of that company.

 

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Government Authority, including any interest, additions to tax or
penalties applicable thereto and including, unless expressly provided otherwise
in this Agreement, UK Tax.

 

“Term Lender” means any Person that has a Term Loan Commitment or portion of the
Outstanding Amount of Term Loan, each other Person that becomes a “Term Lender”
in accordance with this Agreement and their successors and assigns.

 

“Term Loan” has the meaning specified in Section 2.01(d).

 

“Term Loan Commitment” means, as to any Lender, such Lender’s obligation to make
its portion of the Term Loan to the Borrower pursuant to Section 2.01(d), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01-A. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the First Amendment Effective Date is $200,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.

 

“Treaty Lender” means a Lender which:

 

(i)                                     is treated as a resident of a Treaty
State for the purposes of a Treaty;

 

(ii)                                  does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected; and

 

(iii)                               fulfills any conditions which must be
fulfilled under the Treaty for residents of such Treaty State to obtain
exemption from taxation imposed by the United Kingdom on interest, except that
for this purpose it is assumed that there are fulfilled:

 

(A)                               any condition in the relevant Treaty which
relates (expressly or by implication) to there being or not being a special
relationship between the Borrower and a Loan Party or between both of them and
another person by reason of which the amount of interest paid exceeds the

 

41

--------------------------------------------------------------------------------


 

amount which would have been paid in the absence of such special relationship or
to any other matter that is within the exclusive control of the Loan Parties or
any one of them; and

 

(B)                               any necessary procedural formalities but not
limited to the preparation, submission to and final determination by the
relevant taxing authority of an application for relief at source under the
relevant Treaty.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Borrower” has the meaning specified in the introductory paragraph hereto.

 

“UK Borrower Sublimit” means an amount equal to the lesser of the Aggregate
Revolving B Commitments and $30,000,000.  The UK Borrower Sublimit is part of,
and not in addition to, the Aggregate Revolving B Commitments.

 

“UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (i)(b) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Company; and

 

(b) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption which it executes on becoming a Party.

 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.

 

“UK Tax Payment” means either an increased payment made by a Borrower to a
Lender under Section 3.07(c) or a payment under Section 3.07(i).

 

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

 

“United Online” means United Online, Inc., a Delaware corporation.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Company that has been designated as an Unrestricted Subsidiary by the
Company (in a written notice by the

 

42

--------------------------------------------------------------------------------


 

Company to the Administrative Agent); provided that no Subsidiary that (i) owns
any Capital Stock of the Company or any Restricted Subsidiary, (ii) holds a Lien
on any assets or property of the Company or any Restricted Subsidiary,
(iii) has, on the date of designation, assets in excess of 5% of the
consolidated assets of the Company and its Subsidiaries, (iv) has, on the date
of designation, gross revenues in excess of 5% of the consolidated gross
revenues of the Company and its Subsidiaries or (v) when aggregated with all
other Unrestricted Subsidiaries on the date of designation, has assets in excess
of 10% of the consolidated assets of the Company and its Subsidiaries or gross
revenues in excess of 10% of the consolidated gross revenues of the Company and
its Subsidiaries (in the case of clauses (iii) through (v), based on the most
recent financial statements provided by the Company under Section 7.01 and
determined over the most recently ended four Fiscal Quarter period for which
financial statements are available), may be designated an Unrestricted
Subsidiary; and provided further that the Company will be in Pro Forma
Compliance after giving effect to such designation.  As of the Closing Date each
of (i) FTD International Corporation, a Delaware corporation, (ii) Value Network
Service, Inc., a Delaware corporation, (iii) Flowers USA, Inc., a Connecticut
corporation, (iv) FTD Holdings, Incorporated, a Delaware corporation and
(v) Renaissance Greeting Cards, Inc., a Maine corporation, are designated as
Unrestricted Subsidiaries.  The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall not constitute an Investment by the applicable
Loan Party therein.  Any Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary in a written notice by the Company to the Administrative
Agent.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of such designation of
any Indebtedness or Liens of such Subsidiary existing at such time.

 

“U.S. Loan Party” means the Company and each Guarantor that is incorporated or
organized under the Laws of the United States, any state thereof or in the
District of Columbia.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Value Added Tax Act 1994” means the Value Added Tax Act 1994 of the United
Kingdom.

 

“Voting Stock” means, with respect to any Person, any issued and outstanding
shares of Capital Stock of such Person entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the
Governing Body of such Person.

 

“Wells Fargo Fee Letter” means the letter agreement, dated June 19, 2013 among
the Company, Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC.

 

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
Capital Stock (other than director’s qualifying shares) of which are owned by
the Company or any Restricted Subsidiary.

 

43

--------------------------------------------------------------------------------


 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such Law and any reference to
any Law or regulation shall, unless otherwise specified, refer to such Law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP as in effect on the date of determination. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Loan Parties and their Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS), or any election by the Company to
change its accounting practices or the application of GAAP during the term of
this Agreement from that used in the financial statements referred to in
Section 6.03, would affect the computation of any financial ratio or requirement
set forth in any

 

44

--------------------------------------------------------------------------------


 

Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP and accounting practices and application of
GAAP prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change.  Without limiting the foregoing, leases
(whether in effect on or after the Closing Date) shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Restricted Subsidiaries or to the determination of any amount
for the Company and its Restricted Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding; Pro Forma Calculations.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).  Calculations
as to Pro Forma Compliance or the Consolidated Net Leverage Ratio on a Pro Forma
Basis shall be calculated based on (i) the case of the Consolidated Net Leverage
Ratio, the numerator as of such date of determination and the Consolidated
Adjusted EBITDA for the most recently reported four Fiscal Quarter period, as
adjusted to give effect to events reflected in the definition of Pro Forma Basis
and (ii) in the case of the Consolidated Fixed Charge Coverage Ratio, as of the
most recently reported four Fiscal Quarter period, as adjusted to give effect to
events reflected in the definition of Pro Forma Basis.

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or compliance with covenant baskets or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be (i) the relevant Alternative

 

45

--------------------------------------------------------------------------------


 

Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be, or (ii) a
customary minimum or multiple amount in such Alternative Currency in syndicated
loan transactions, as determined by the Administrative Agent in its sole
discretion.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Revolving B Loans that are Eurocurrency Rate Loans be made and/or Letters
of Credit be issued in a currency other than those specifically listed in the
definition of “LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency”; provided
that (i) such requested currency is a lawful currency that is readily available
and freely transferable and convertible into Dollars and (ii) such requested
currency shall only be a LIBOR Quoted Currency to the extent that there is
published LIBOR Rate for such currency.  In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders obligated to make
Credit Extensions in such currency; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each affected Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof.  Each
Revolving B Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by a Revolving B Lender or the
L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Revolving B Lender or the L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Revolving B Lenders
consent to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Revolving B Lenders reasonably determine that a
Eurocurrency Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent, such Lenders and the Company may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans.  If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and (A) the Administrative
Agent, the L/C Issuer and the Company may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (B) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been

 

46

--------------------------------------------------------------------------------


 

amended to reflect the appropriate rate for such currency, such currency shall
thereupon be deemed for all purposes to be a LIBOR Quoted Currency or a
Non-LIBOR Quoted Currency, as applicable, for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of a Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption.  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.09                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Loans and Term Loan.

 

(a)                                 Revolving A Loans.  Subject to the terms and
conditions set forth herein, each Revolving A Lender severally agrees to make
loans (each such loan, a “Revolving A Loan”) to

 

47

--------------------------------------------------------------------------------


 

the Company in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving A Commitment; provided, however, that
after giving effect to any Borrowing of Revolving A Loans, (y) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
and (z) the Revolving A Credit Exposure of any Lender shall not exceed such
Lender’s Revolving A Commitment.  Within the limits of each Revolving A Lender’s
Revolving A Commitment, and subject to the other terms and conditions hereof,
the Company may borrow under this Section 2.01(a), prepay under Section 2.05,
and reborrow under this Section 2.01(a).  Revolving A Loans may be Base Rate
Loans or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein.

 

(b)                                 Revolving B Loans.  Subject to the terms and
conditions set forth herein, each Revolving B Lender severally agrees to make
loans (each such loan, a “Revolving B Loan”) to the Borrowers in Dollars or in
one or more Alternative Currencies from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving B Commitment; provided,
however, that after giving effect to any Borrowing of Revolving B Loans, (x) the
aggregate Outstanding Amount of Revolving B Loans shall not exceed the Aggregate
Revolving B Commitments, (y) Outstanding Amount of all Revolving B Loans of any
Lender shall not exceed such Lender’s Revolving B Commitment, and (z) the
aggregate Outstanding Amount of all Revolving B Loans made to the UK Borrower
shall not exceed the UK Borrower Sublimit.  Within the limits of each Lender’s
Revolving B Commitment, and subject to the other terms and conditions hereof,
the Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05,
and reborrow under this Section 2.01(b).  Revolving B Loans may be Base Rate
Loans or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein.

 

(c)                                  Increases of the Aggregate Revolving A
Commitments.  The Company shall have the right, upon at least five Business
Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving A Commitments or Aggregate Revolving B Commitments by up to
$150,000,000 in the aggregate in one or more increases, at any time prior to the
date that is three months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:

 

(i)                                     the sum of the Aggregate Revolving A
Commitments plus the Aggregate Revolving B Commitments shall not exceed
$500,000,000 without the consent of the Required Lenders;

 

(ii)                                  no Default shall have occurred and be
continuing on the date on which such increase is to become effective;

 

(iii)                               the representations and warranties set forth
in Article VI shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as written) on and as of
the date on which such increase is to become effective, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or if
such representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as written) as of such
earlier date;

 

(iv)                              such increase shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

48

--------------------------------------------------------------------------------


 

(v)                                 such requested increase shall only be
effective upon receipt by the Administrative Agent of (A) additional Revolving A
Commitments or Revolving B Commitments, as applicable, in a corresponding amount
of such requested increase from either existing Lenders and/or one or more other
institutions that qualify as Eligible Assignees (it being understood and agreed
that no existing Lender shall be required to provide an additional Revolving A
Commitment or additional Revolving B Commitment) and (B) documentation from each
institution providing an additional Revolving A Commitment or additional
Revolving B Commitment evidencing its additional Revolving A Commitment or
additional Revolving B Commitment, as applicable, and its obligations under this
Agreement in form and substance reasonably acceptable to the Administrative
Agent;

 

(vi)                              the Administrative Agent shall have received
all documents (including resolutions of the board of directors of the Loan
Parties and opinions of counsel to the Loan Parties) it may reasonably request
relating to the corporate or other necessary authority for such increase and the
validity of such increase in the Aggregate Revolving A Commitments or Aggregate
Revolving B Commitments, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent;

 

(vii)                           if any Revolving A Loans are outstanding at the
time of any increase in the Aggregate Revolving A Commitments, the Company
shall, if applicable, prepay one or more existing Revolving A Loans (such
prepayment to be subject to Section 3.05 but not to the other provisions of
Section 2.05 relating to prepayments) in an amount necessary such that after
giving effect to the increase in the Aggregate Revolving A Commitments, each
Revolving A Lender will hold its pro rata share (based on its Applicable
Percentage of the increased Aggregate Revolving A Commitments) of outstanding
Revolving A Loans; provided that at the election of the Administrative Agent,
any such prepayment may be deemed to be made through assignments to be effected
by the Administrative Agent to Revolving A Lenders providing such additional
Revolving A Commitments (through funding by Revolving A Lenders providing
increased Revolving A Commitments) such that after giving effect to the increase
in Aggregate Revolving A Commitments and such assignments, each Revolving A
Lender will hold its pro rata share (based on its Applicable Percentage of the
increased Aggregate Revolving A Commitments) of outstanding Revolving A Loans;
provided further that any prepayment deemed to be made through such assignments
shall be subject to Section 3.05;

 

(viii)                        if any Revolving B Loans are outstanding at the
time of any increase in the Aggregate Revolving B Commitments, the Borrowers
shall, if applicable, prepay one or more existing Revolving B Loans (such
prepayment to be subject to Section 3.05 but not to the other provisions of
Section 2.05 relating to prepayments) in an amount necessary such that after
giving effect to the increase in the Aggregate Revolving B Commitments, each
Revolving B Lender will hold its pro rata share (based on its Applicable
Percentage of the increased Aggregate Revolving B Commitments) of outstanding
Revolving B Loans; provided that at the election of the Administrative Agent,
any such prepayment may be deemed to be made through assignments to be effected
by the Administrative Agent to Revolving B Lenders providing such additional
Revolving B Commitments (through funding by Revolving B Lenders providing
increased Revolving B Commitments) such that after giving effect to the increase
in Aggregate Revolving B Commitments and such assignments, each Revolving B
Lender

 

49

--------------------------------------------------------------------------------


 

will hold its pro rata share (based on its Applicable Percentage of the
increased Aggregate Revolving B Commitments) of outstanding Revolving B Loans;
provided further that any prepayment deemed to be made through such assignments
shall be subject to Section 3.05.

 

(d)                                 Term Loan.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make its
portion of a term loan (the “Term Loan”) to the Company in Dollars on the First
Amendment Effective Date in an amount not to exceed such Lender’s Term Loan
Commitment.  Amounts repaid on the Term Loan may not be reborrowed.  The Term
Loan may consist of Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice.  Each such Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof.  Each Loan Notice shall specify
(i) whether the applicable Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or to which existing Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (v) if applicable, the
currency of the Loans to be borrowed.  If a Borrower fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars.  If a Borrower fails to specify a Type of a Loan in a Loan
Notice or if a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each applicable Lender of the amount
(and currency) of its Applicable Percentage of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each applicable Lender of the
details of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.  In the case of a Borrowing, each applicable Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loan denominated in an Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in (A) Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01) with respect to all Credit
Extensions other than the initial advance of the Term Loan and the Bloom
Acquisition Advance, (B) if such Borrowing is the initial advance of the Term
Loan, Section 5.03 only, or, (C) if such Borrowing is the Bloom Acquisition
Advance, Section 5.04 only, the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date the Loan Notice
with respect to a Borrowing of Revolving A Loans denominated in Dollars is given
by the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Company as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan.  During the existence of an
Event of Default following the written request of the Administrative Agent or
the Required Lenders, (i) no Loans denominated in Dollars may be converted to or
continued as Eurocurrency Rate Loans (whether in Dollars or any Alternative
Currency) and (ii) no Eurocurrency Rate Loans denominated in Alternative
Currencies may be continued for Interest Periods exceeding one month, in each
case, without the consent of the Required Lenders.  During the existence of an
Event of Default under Section 9.01(a), 9.01(f) or 9.01(g), the Required Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the applicable Lenders of the interest rate applicable to
any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the applicable Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
with respect to the Loans.

 

(f)                                   This Section 2.02 shall not apply to Swing
Line Loans.

 

51

--------------------------------------------------------------------------------


 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving A Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any of its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving A Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving A Outstandings shall not exceed the Aggregate Revolving A
Commitments, (y) the Revolving A Credit Exposure of any Revolving A Lender shall
not exceed such Lender’s Revolving A Commitment and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Company for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if, subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Revolving A Lenders (other than Defaulting
Lenders) holding a majority of the Revolving A Credit Exposure have approved
such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Government Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Government Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

52

--------------------------------------------------------------------------------


 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $25,000, in the case of a commercial Letter of Credit,
or $500,000, in the case of a standby Letter of Credit;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 any Revolving A Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Company or such Defaulting Lender to eliminate the
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(b)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(G)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be.
 In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require.  Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.  Any
Restricted Subsidiary may be a third party applicant under the Letter of Credit
Application with respect to any Letter of Credit.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary

 

54

--------------------------------------------------------------------------------


 

thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that (i) the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, at such time, to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Company that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension, and (ii) the
L/C Issuer shall not have an obligation to permit any such extension (and may
deliver a Non-Extension Notice with respect to the applicable Letter of Credit
Notice) if the L/C Issuer has determined that it would not be obligated, at such
time, to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (iii) of Section 2.03(a) or
otherwise).

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 2:00 p.m. on the Business Day following the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, together with interest thereon from the date of the drawing,
calculated at the interest rate applicable to Base Rate Loans.  In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the

 

55

--------------------------------------------------------------------------------


 

Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Company fails to
timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Revolving A Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Company shall be
deemed to have requested a Borrowing of Revolving A Loans that are Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Revolving A Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving A Lender shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office
for Dollar-denominated deposits in an amount equal to its Applicable Percentage
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving A Lender that so makes funds
available shall be deemed to have made a Revolving A Loan that is a Base Rate
Loan to the Company in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Revolving A Loans that are Base Rate
Loans because the conditions set forth in Section 5.02 cannot be satisfied or
for any other reason, the Company shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving A Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Revolving A Lender funds its
Revolving A Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse
the L/C Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)                                 Each Revolving A Lender’s obligation to make
Revolving A Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not

 

56

--------------------------------------------------------------------------------


 

be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Company or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving A Lender’s obligation to make Revolving A Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 5.02
(other than delivery by the Company of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving A Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving A Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving A
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving A Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

57

--------------------------------------------------------------------------------


 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Company or any waiver by the L/C Issuer which does not in fact materially
prejudice the Company;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Company or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other

 

58

--------------------------------------------------------------------------------


 

irregularity, the Company will immediately notify the L/C Issuer.  The Company
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders, the
Required Revolving A Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which are determined by a court of competent
jurisdiction in a final and non-appealable judgment were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.  The L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
type, amounts, issue date, expiry date and denominated currency) issued by it on
a monthly basis.

 

(g)                                  Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Company
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Company for, and the L/C Issuer’s rights and remedies against
the Company shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice

 

59

--------------------------------------------------------------------------------


 

statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

 

(h)                                 Letter of Credit Fees.  The Company shall
pay to the Administrative Agent for the account of each Revolving A Lender in
accordance, subject to Section 2.15, with its Applicable Percentage, in Dollars,
a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving A Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Company shall pay directly to the
L/C Issuer for its own account, in Dollars, a fronting fee (i) with respect to
each commercial Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Company and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at a rate separately agreed between the Borrower and
the L/C Issuer, computed on the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Company shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Company shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Company hereby

 

60

--------------------------------------------------------------------------------


 

acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(l)                                     Additional L/C Issuers.  Subject to the
prior approval of the Administrative Agent, not be unreasonably withheld, the
Company may appoint another Person that, at the time of such appointment, is a
Lender as an L/C Issuer.  Upon such appointment, such Person shall become an L/C
Issuer, entitled to all the benefits and subject to the obligations of an L/C
Issuer hereunder with respect to Letters of Credit issued by it. The Company may
select which L/C Issuer it requests to issue a Letter of Credit if there are
multiple L/C Issuers.  The Administrative Agent, the Company and any L/C Issuer
appointed as such after the Closing Date may amend this Agreement as the
Administrative Agent reasonably determines is necessary or appropriate to
reflect such appointment.

 

2.04                        Swing Line Loans.

 

(a)                                 Swing Line Facility.  Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Revolving A Lenders set forth in this Section 2.04, may
in its sole discretion make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period of the Revolving A Commitments in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving A Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving A Commitment; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Revolving A Outstandings shall not
exceed the Aggregate Revolving A Commitments and (B) the Revolving A Credit
Exposure of any Revolving A Lender shall not exceed such Lender’s Revolving A
Commitment, (ii) the Company shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan and (iii) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swing Line Loans shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice.  Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative

 

61

--------------------------------------------------------------------------------


 

Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving A Lender make a Revolving A Loan that is a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving A Commitments and the
conditions set forth in Section 5.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving A Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving A Lender that so makes funds available shall
be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Company in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Borrowing of Revolving A Loans in accordance with
Section 2.04(c)(i), the request for Revolving A Loans that are Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving A Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving A Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving A Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any

 

62

--------------------------------------------------------------------------------


 

administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving A Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving A Lender’s obligation to make
Revolving A Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving A Lender’s obligation to make Revolving A
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving A Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving A Lender shall pay to the Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Revolving A Lender funds its
Revolving A Loans that are Base Rate Loans or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

63

--------------------------------------------------------------------------------


 

2.05                        Prepayments.

 

(a)                                 Voluntary Prepayments of Loans.

 

(i)                                     Revolving Loans.  Each Borrower may,
upon notice from such Borrower to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, at any time or from
time to time voluntarily prepay Revolving Loans of any Class made to it in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); provided further that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing or if such
prepayment is to be made in connection with an acquisition or a transaction
involving a Change of Control, such notice of prepayment may be revoked (subject
to Section 3.05)  if the financing, acquisition or Change of Control transaction
is not consummated within the period indicated in such notice.  Each such notice
shall specify the date and amount of such prepayment and the Class and
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by a Borrower, such Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.15,
each such prepayment shall be applied to the applicable Loans with respect to
the Class of Loans being prepaid of the applicable Lenders in accordance with
their respective Applicable Percentages for such Class.

 

(ii)                                  Swing Line Loans.  The Company may, upon
notice to the Swing Line Lender pursuant to delivery to the Swingline Lender of
a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(iii)                               Term Loan.  The Company may, upon notice
from the Company to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of

 

64

--------------------------------------------------------------------------------


 

Loan Prepayment, at any time or from time to time voluntarily prepay the Term
Loan in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (D) any prepayment of the Term Loan shall be applied
ratably to the remaining principal amortization payments including the final
payment on the Maturity Date; provided further that if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a
refinancing or if such prepayment is to be made in connection with an
acquisition or a transaction involving a Change of Control, such notice of
prepayment may be revoked (subject to Section 3.05)  if the financing,
acquisition or Change of Control transaction is not consummated within the
period indicated in such notice.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.15, each such prepayment shall be applied to
the applicable Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                      Revolving A Overadvance.  If for any
reason the Total Revolving A Outstandings at any time exceed the Aggregate
Revolving A Commitments then in effect, the Company shall immediately prepay
Revolving A Loans and/or Swing Line Loans made to it, and/or the Company shall
Cash Collateralize the L/C Obligations, in an aggregate amount equal to such
excess; provided, however, that the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving A Loans and Swing Line Loans the
Total Revolving A Outstandings exceed the Aggregate Revolving A Commitments then
in effect.  All amounts required to be paid pursuant to this
Section 2.05(b)(i) shall be applied, first, ratably to the L/C Borrowings and
the Swing Line Loans, second, to the outstanding Revolving A Loans, and, third,
to Cash Collateralize the remaining L/C Obligations.  Within the parameters of
the applications set forth above, prepayments shall be applied first to Base
Rate Loans and then to Eurocurrency Rate Loans in direct order of Interest
Period maturities.

 

(ii)                                  Revolving B Overadvance.  If for any
reason the Outstanding Amount of all Revolving B Loans at any time exceeds the
Aggregate Revolving B Commitments then in effect (other than solely as a result
of a condition described in clause (iii) below, in which case any required
prepayment shall be made in accordance with, and to the extent required by, such
clause), the Borrowers shall immediately prepay Revolving B

 

65

--------------------------------------------------------------------------------


 

Loans in an aggregate amount equal to such excess.  All amounts required to be
paid pursuant to this Section 2.05(b)(ii) shall be applied first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities.

 

(iii)                               UK Borrower Sublimit Overadvance.  If the
Administrative Agent notifies the Company at any time that (i) the Outstanding
Amount of all Revolving B Loans made to the UK Borrower at such time exceeds an
amount equal to 105% of the UK Borrower Sublimit then in effect or (ii) solely
as a result of changes in the applicable Spot Rates, the Outstanding Amount of
all Revolving B Loans exceeds 105% of the Aggregate Revolving B Commitments,
then, within five Business Days after receipt of such notice, the Company or the
UK Borrower, as the case may be, shall prepay Revolving B Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the UK Borrower Sublimit or the Aggregate
Revolving B Commitments, as applicable, then in effect.

 

(iv)                              Asset Sales and Recovery Events.  The Company
shall prepay the Term Loan (ratably to the remaining principal amortization
payments, including the final payment on the Maturity Date) in an aggregate
amount equal to 100% of the Net Cash Proceeds received by the Company or any
Restricted Subsidiary from all Asset Sales (other than (A) any Assets Sale (or
series of related Asset Sales) the Net Cash Proceeds of which do not exceed
$5,000,000 and (B) Asset Sales permitted by Sections 8.07(c), (f), (g), (i),
(j), (k), (l), (m), (n), and (o)) and Recovery Events (other than any Recovery
Event the Net Cash Proceeds of which do not exceed $5,000,000), in each case, to
the extent such Net Cash Proceeds are not reinvested in assets (excluding
current assets as classified by GAAP) that are useful in the business of the
Company and its Restricted Subsidiaries within 180 days of the date of such
Asset Sale or Recovery Event (it being understood that such prepayment shall be
due immediately upon the expiration of such 180 day period).

 

(v)                                 Consolidated Excess Cash Flow.  Within 95
days after the end of each Fiscal Year of the Company commencing with the Fiscal
Year ending December 31, 2015, the Company shall prepay the Term Loan (ratably
to the remaining principal amortization payments, including the final payment on
the Maturity Date) in an aggregate amount equal to the difference (to the extent
positive) of (A) 50% of Consolidated Excess Cash Flow for such Fiscal Year minus
(B) the aggregate amount of all voluntary prepayments of the Term Loan during
such Fiscal Year; provided, however, if the Consolidated Net Leverage Ratio as
of the last day of such Fiscal Year does not exceed 3.50 to 1.0, then the
Company shall not be required to make the foregoing payment for such Fiscal
Year.

 

(vi)                              Debt Issuances.  Immediately upon receipt by
the Company or any Restricted Subsidiary of the Net Cash Proceeds of any Debt
Issuance, the Company shall prepay the Term Loan (ratably to the remaining
principal amortization payments, including the final payment on the Maturity
Date) in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

(vii)                           Extraordinary Receipts.  Immediately upon the
receipt by the Company or any Restricted Subsidiary of any Extraordinary
Receipts, the Company shall prepay the Term Loan (ratably to the remaining
principal amortization payments, including the

 

66

--------------------------------------------------------------------------------


 

final payment on the Maturity Date) in an aggregate amount equal to 100% of such
Extraordinary Receipts.

 

All prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by accrued
interest on the principal amount prepaid as of the date of such prepayment in
accordance with Section 2.10(a).

 

Notwithstanding anything to the contrary herein, all payments made by the UK
Borrower under this Section 2.05(b) shall be applied solely to the Obligations
of the UK Borrower hereunder. Payments made by the Company hereunder may at the
election of the Company be applied to Obligations of the Company or the UK
Borrower.

 

2.06                        Termination or Reduction of Revolving Commitments.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving A Commitments or the Aggregate Revolving B Commitments, or
from time to time permanently reduce in part the Aggregate Revolving A
Commitments or the Aggregate Revolving B Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, or upon such
lesser number of days as determined by the Administrative Agent in its sole
discretion, (ii) any such partial reduction shall be in an aggregate amount of
$3,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Revolving A Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving A Outstandings would exceed the Aggregate Revolving A
Commitments, (iv) the Company shall not terminate or reduce the Aggregate
Revolving B Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of all Revolving B Loans would
exceed the Aggregate Revolving B Commitments, (v) if, after giving effect to any
reduction of the Aggregate Revolving A Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving A Commitments, such sublimit shall be automatically reduced by the
amount of such excess, and (vi) if, after giving effect to any reduction of the
Aggregate Revolving B Commitments, the UK Borrower Sublimit exceeds the amount
of the Aggregate Revolving B Commitments, such sublimit shall be automatically
reduced by the amount of such excess; provided further that if such notice of
reduction or termination indicates that such reduction or termination is being
made in connection with a prepayment is to be funded with the proceeds of a
refinancing or if such reduction or termination is to be made in connection with
an acquisition or a transaction involving a Change of Control, such notice of
reduction or termination may be revoked (subject to Section 3.05) if the
financing, acquisition or Change of Control transaction is not consummated
within the period indicated in such notice.  The Administrative Agent will
promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate Revolving A Commitments or the Aggregate Revolving B
Commitments.  Any reduction of the Aggregate Revolving A Commitments shall be
applied to the Revolving A Commitment of each Revolving A Lender according to
its Applicable Percentage.  Any reduction of the Aggregate Revolving B
Commitments shall be applied to the Revolving B Commitment of each Revolving B
Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Revolving A Commitments or the
Revolving B Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Revolving Loans.  Each Borrower shall repay
to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Loans made to such Borrower and

 

67

--------------------------------------------------------------------------------


 

outstanding on such date; provided at the election of the Company, the Company
may repay Revolving B Loans made to the UK Borrower.

 

(b)                                 Swing Line Loans.  The Company shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Swing Line Loan is made and (ii) the Maturity Date.

 

(c)                                  UK Borrower.  Notwithstanding anything to
the contrary herein, the UK Borrower shall not be obligated to repay any Loans
made to the Company or any Letters of Credit issued for the account of the
Company.

 

(d)                                 Term Loan.  The Company shall repay the
outstanding principal amount of the Term Loan in installments on the dates and
in the amounts set forth in the table below (as such installments may hereafter
be adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 8.02:

 

Payment Dates

 

Principal Amortization
Payment

 

 

 

 

 

March 31, 2015

 

$

5,000,000

 

June 30, 2015

 

$

5,000,000

 

September 30, 2015

 

$

5,000,000

 

December 31, 2015

 

$

5,000,000

 

March 31, 2016

 

$

5,000,000

 

June 30, 2016

 

$

5,000,000

 

September 30, 2016

 

$

5,000,000

 

December 31, 2016

 

$

5,000,000

 

March 31, 2017

 

$

5,000,000

 

June 30, 2017

 

$

5,000,000

 

September 30, 2017

 

$

5,000,000

 

December 31, 2017

 

$

5,000,000

 

March 31, 2018

 

$

5,000,000

 

June 30, 2018

 

$

5,000,000

 

September 30, 2018

 

$

5,000,000

 

December 31, 2018

 

$

5,000,000

 

March 31, 2019

 

$

5,000,000

 

June 30, 2019

 

$

5,000,000

 

Maturity Date

 

Balance

 

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Rate; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of the Base Rate plus the Applicable Rate.

 

68

--------------------------------------------------------------------------------


 

(b)                                 (i)                                     From
and after the occurrence and during the continuation of any Event of Default
under Section 9.01(a)(i), any such amount of principal of any Loan not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall bear interest at a
fluctuating interest rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii)                            From and after the occurrence and during the
continuation of any Event of Default under Section 9.01(a)(ii) or 9.01(a)(iii),
any amount (other than principal of any Loan) payable by a Borrower under any
Loan Document not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall bear interest at a
fluctuating interest rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)                         Upon the written request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers, as applicable, shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times during the continuance of such Event of
Default equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(iv)                        Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Commitment Fee.

 

(i)                                     The Company shall pay to the
Administrative Agent, for the account of each Revolving A Lender in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving A Commitments exceed the sum of (y) the Outstanding Amount
of Revolving A Loans and (z) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.15.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving A Commitments for purposes of
determining the commitment fee.

 

(ii)                                  The Company shall pay to the
Administrative Agent, for the account of each Revolving B Lender in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving B Commitments exceed the Outstanding Amount of all Revolving
B Loans.

 

69

--------------------------------------------------------------------------------


 

(iii)                               The commitment fees described in clauses
(i) and (ii) shall accrue at all times during the applicable Availability
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
applicable Availability Period. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Company shall pay to the Lead
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Consolidated Net
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Net Leverage Ratio
would have resulted in higher pricing for such period, the applicable Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Lenders or the L/C Issuer, as the case
may be, promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to such
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
this Agreement.

 

70

--------------------------------------------------------------------------------


 

The Borrowers’ obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of
Exhibit 2.11(a) (a “Note”).  Each Lender may attach schedules to its Note and
endorse thereon the date, Class, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, a Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All

 

71

--------------------------------------------------------------------------------


 

payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
at the discretion of the Administrative Agent in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by a Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans.  If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.14, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary (as to which the provisions of
this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may

 

73

--------------------------------------------------------------------------------


 

exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Company shall be required to provide Cash Collateral
pursuant to Section 9.02(c) or (iv) there shall exist a Defaulting Lender, the
Company shall immediately (in the case of clause (ii) or (iii) above) or within
one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.15(b) and any Cash Collateral provided by the Defaulting Lender). 
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within five Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

 

(b)                                 Grant of Security Interest.  The Company,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (x) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 (or, if
applicable, Section 5.04) were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations

 

75

--------------------------------------------------------------------------------


 

owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(b). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Company shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(b)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders that are Revolving A Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 (or, if applicable, Section 5.04) are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving A Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving A
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(c)                                  Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (b) above cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and

 

76

--------------------------------------------------------------------------------


 

(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

 

(d)                                 Defaulting Lender Cure.  If the Company and
the Administrative Agent (and in the case of a Defaulting Lender that is a
Revolving A Lender, the Swing Line Lender and the L/C Issuer) agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Company
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

2.16                        UK Borrower Liability.

 

For the avoidance of doubt, and notwithstanding anything herein to the contrary,
the UK Borrower shall have no liability for any Obligations of the Company or
any other U.S. Loan Party, and the UK Borrower shall have no liability for any
Obligation under Article III or any indemnification obligations hereunder which
do not relate to Obligations, actions or omissions of, or with respect to, the
UK Borrower.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes other than UK Tax, which is addressed in
Section 3.07(a) below, except as required by applicable Laws.  If any applicable
Laws (as determined in the good faith discretion of the Administrative Agent or
a Loan Party) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or a Loan Party, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes but excluding UK Tax, which is addressed in Section 3.07(c) below, from
any payment, then (A) the Administrative

 

77

--------------------------------------------------------------------------------


 

Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant Government
Authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code or of the United Kingdom to withhold or deduct any Taxes from any payment,
then (A) such Loan Party or the Administrative Agent, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Government Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Government Authority in accordance with applicable
Laws, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes (excluding UK Tax, which is addressed in
Section 3.07 below).

 

(c)                                  Tax Indemnifications.  Without duplicating
of the provisions of subsection (a) above, (i) each of the Loan Parties shall,
and does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within ten days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01, but
excluding UK Tax, which is addressed in Section 3.07(i)) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Government Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after written demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below (but excluding UK Tax which is addressed in
Section 3.07(i) below); provided that, such Lender or the L/C Issuer, as the
case may be, shall indemnify each Loan Party to the extent of any payment such
Loan Party makes to the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to this sentence with respect to Taxes described
in clauses (y) and (z) of Section 3.01(c)(ii).

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Government Authority. 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or a Loan Party shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes (other than UK Tax, which is addressed in Section 3.07(e)) by such Loan
Party, the Administrative Agent or any Recipient to a Government Authority as
provided in this Section 3.01, such Loan Party and/or other Recipient shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
such Loan Party, as the case may be, the original or a certified copy of a
receipt issued by such Government Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to such Loan Party or the Administrative Agent,
as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender or L/C Issuer that is
entitled to an exemption from or reduction of withholding Tax (other than
withholding Tax imposed by the UK, which is addressed in Section 3.07(f)) with
respect to payments made under any Loan Document shall deliver to the Company
and the Administrative Agent, at the time or times reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or the taxing authorities of a
jurisdiction pursuant to such applicable Law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender or L/C Issuer, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender or L/C Issuer is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (1) set forth in

 

79

--------------------------------------------------------------------------------


 

Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below (or
substantively comparable successor to such documentation that is not materially
more onerous to comply with) or (2) required by applicable Law other than the
Internal Revenue Code or the taxing authorities of the jurisdiction pursuant to
such applicable Law to comply with the requirements for exemption or reduction
of withholding tax in that jurisdiction) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (it being
understood that the Company shall be given a reasonable opportunity to reimburse
such cost or expense) such or would materially prejudice the legal or commercial
position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender or L/C Issuer that is a U.S. Person
shall deliver to the Company and the Administrative Agent on or prior to the
date on which such Lender or L/C Issuer becomes a Lender or L/C Issuer under
this Agreement (and from time to time thereafter upon the reasonable request of
the Company or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender or L/C Issuer is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
881(c) of the Internal Revenue Code, (x) a certificate substantially in the form
of Exhibit 3.01-A to the effect that such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

80

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 3.01-B or
Exhibit 3.01-C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-D on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender or L/C Issuer
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender or L/C Issuer
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Company or
the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or L/C Issuer has complied with such Lender’s or L/C
Issuer’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)                               Each Lender and L/C Issuer agrees that if
any form or certification it previously delivered pursuant to this Section 3.01
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good

 

81

--------------------------------------------------------------------------------


 

faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party (other than UK Tax which is addressed in
Section 3.07(j) below) or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient in connection with such
refund, and without interest (other than any interest paid by the relevant
Government Authority with respect to such refund), provided that the Loan Party,
upon the request of the Recipient, agrees to repay the amount paid over to the
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Government Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Government Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful (which determination
shall be made only after consultation with the Company and the Administrative
Agent), or that any Government Authority has asserted that it is unlawful, for
any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Government Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency
Rate Loans, shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers, as applicable, shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency

 

82

--------------------------------------------------------------------------------


 

Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

Each Lender at its option may make any Credit Extension to a Borrower by causing
any domestic or foreign branch or Affiliate of such Lender to make such Credit
Extension; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Credit Extension in accordance with
the terms of this Agreement; provided, however, if any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to issue,
make, maintain, fund or charge any interest rate with respect to any Credit
Extension to the UK Borrower then, on notice thereof by such Lender to the
Company through the Administrative Agent, and until such notice by such Lender
is revoked, any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended. 
Upon receipt of such notice, the Loan Parties shall, take all reasonable actions
requested by such Lender to mitigate or avoid such illegality.

 

3.03                        Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) the Administrative Agent determines that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (b) the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, in the case of a pending request for a
Eurocurrency Rate Loan or conversion or continuation in an Alternative Currency
as to which the Administrative Agent has made the determination described in
clause (a) of the first sentence of this Section, the Administrative Agent, in
consultation with the Company and the Lenders, may establish an alternative
interest rate that reflects the all-in-cost of funds to the Administrative Agent
for funding Loans in the applicable currency and amount, and with the same
Interest Period as the Eurocurrency Rate Loan requested to be made, converted or
continued, as the case may be (the “Impacted Loans”), in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (x) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(y) the

 

83

--------------------------------------------------------------------------------


 

Required Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (z) any Lender determines that
any Law has made it unlawful, or that any Government Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Government Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or the L/C
Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, (C) Connection Income Taxes and (D) UK Tax
(i) consisting of a Tax Deduction required by law to be made by the UK Borrower
or (ii) compensated for by Section 3.07 or that would be compensated for by
Section 3.07 but was not compensated for because one of the exclusions in
Section 3.07 applied) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Rate Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or

 

84

--------------------------------------------------------------------------------


 

such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten days after receipt
thereof; provided that a Lender shall not be entitled to any compensation
pursuant to this Section 3.04 to the extent such Lender is not generally
imposing such charges or requesting such compensation from other similarly
situated borrowers under similar circumstances.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
applicable Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”) by any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority (including
the FRB), additional interest on the unpaid principal amount of each Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional costs shall be due and payable 10 days from receipt of such
notice.

 

3.05                        Compensation for Losses.

 

85

--------------------------------------------------------------------------------


 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the applicable Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by a Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by such Borrower (including if such notice is revoked in accordance
with the terms hereof);

 

(c)                                  any failure by a Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by a Borrower pursuant to Section 11.14;

 

excluding any loss of anticipated profits (or any Applicable Rate) but including
any foreign exchange losses and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained or from
the performance of any foreign exchange contract.  The applicable Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to a Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of such Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.  If any Lender requests compensation under
Section 3.04, or a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Government Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, or if any sum payable to any
Lender by a Loan Party is required to be increased under Section 3.07(c), or if
any Lender claims indemnification under Section 3.07(i), then at the request of
the Company such Lender or the L/C Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, as applicable, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01, 3.04, 3.07(c) or 3.07(i), as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be

 

86

--------------------------------------------------------------------------------


 

(it being understood that the Borrowers shall be given a reasonable opportunity
to reimburse such cost or expense).  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Government Authority for the account of
any Lender pursuant to Section 3.01,  or if any sum payable to any Lender by a
Loan Party is required to be increased under Section 3.07(c), or if any Lender
claims indemnification under Section 3.07(i),  and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.14.

 

3.07                        UK Tax.

 

(a)                                 Each Loan Party shall make all payments to
be made by it under a Loan Document without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(b)                                 A Loan Party shall promptly upon becoming
aware that it must make a Tax Deduction notify the Administrative Agent
accordingly.  Similarly, a Lender shall notify the Administrative Agent on
becoming so aware in respect of a payment to that Lender.  If the Administrative
Agent receives such notification from a Lender it shall promptly notify the
Company and that Loan Party.

 

(c)                                  Subject to Section 3.07(d) below, if a Tax
Deduction is required to be made by a Loan Party under any Loan Document, the
amount of the payment due from that Loan Party shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

(d)                                 A payment shall not be increased under
Section 3.07(c) above by reason of a Tax Deduction, if on the date on which the
payment falls due:

 

(i)                                     the payment could have been made to the
relevant Lender without a Tax Deduction if it was a Qualifying Lender, but on
that date that Lender is not or has ceased to be a Qualifying Lender other than
as a result of any Change in Law after the date it became a Lender under this
Agreement; or

 

(ii)                                  the relevant Lender is a Qualifying Lender
solely under sub-paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               an officer of H.M. Revenue & Customs has given
(and not revoked) a direction under section 931 ITA 2007 (a “Direction”) which
relates to that payment and that Lender has received from a Borrower a certified
copy of that Direction; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

(iii)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(b) of the definition of Qualifying Lender and:

 

87

--------------------------------------------------------------------------------


 

(A)                               the relevant Lender has not given a Tax
Confirmation to the Company; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Company, on the basis that the Tax Confirmation would have enabled the relevant
Loan Party to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 ITA 2007; or

 

(iv)                              the relevant Lender is a Treaty Lender and the
Loan Party making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations under Section 3.07(f) below.

 

(e)                                  If a Loan Party is required to make a Tax
Deduction, that Loan Party shall make that Tax Deduction and any payment
required in connection with that Tax Deduction within the time allowed and in
the minimum amount required by law.  Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Loan Party making that Tax Deduction shall deliver to the Administrative Agent
for the Lender entitled to the payment a statement under section 975 ITA 2007 or
other evidence reasonably satisfactory to that Lender that the Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

(f)                                   Treaty Filing.

 

(i)                                     Subject to clause (ii) below, a Treaty
Lender and each Loan Party which makes a payment to which that Treaty Lender is
entitled shall co-operate in completing any procedural formalities necessary for
that Loan Party to obtain authorization to make that payment without a Tax
Deduction.

 

(ii)                                  Nothing in clause (i) above shall require
a Treaty Lender to:

 

(A)                               register under the HMRC DT Treaty Passport
scheme; or

 

(B)                               apply the HMRC DT Treaty Passport scheme to
any Loan if it has so registered.

 

(iii)                               A Treaty Lender that: (x) becomes a Party on
the date of this Agreement, (y) holds a passport under the HMRC DT Treaty
Passport scheme, and (z) wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence next
to its signature on the relevant signature page hereto.  A Treaty Lender that:
(x) is a New Lender (as defined in Section 3.07 below), (y) holds a passport
under the HMRC DT Treaty Passport scheme, and (z) wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence in the Assignment and Assumption which it executes on becoming
a Party.

 

(iv)                               If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with clause
(iii) above and

 

88

--------------------------------------------------------------------------------


 

(A)                               a Borrower making a payment to that Lender has
not made a Borrower DTTP Filing in respect of that Lender; or

 

(B)                               a Borrower making a payment to that Lender has
made a Borrower DTTP Filing in respect of that Lender but:

 

(1)                                 that Borrower DTTP Filing has been rejected
by H.M. Revenue & Customs; or

 

(2)                                 H.M. Revenue & Customs has not given the
Borrower authority to make payment to that Lender without a Tax Deduction within
thirty (30) days of the date of the Borrower DTTP Filing,

 

that Lender and the Borrower shall co-operate in completing any additional
procedural formalities necessary for the Borrower to obtain authorization to
make that payment without a Tax Deduction.

 

(v)                                 If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with clause
(iii) above, no Loan Party shall make a Borrower DTTP Filing               or
file any other form relating to the HMRC DT Treaty Passport scheme in respect of
that Lender’s Commitment or its participation in any Loan unless the Lender
agrees otherwise.

 

(vi)                              A Borrower shall, promptly on making a
Borrower DTTP Filing, deliver a copy of that Borrower DTTP Filing to the
Administrative Agent for delivery to the relevant Lender.

 

(g)                                  Lender Status Confirmation.  Each Lender
(other than Lenders that are not Revolving B Lenders) shall indicate, for the
benefit of the Administrative Agent and without liability to any Loan Party
which of the following categories it falls in: (a) not a Qualifying Lender;
(b) a Qualifying Lender (other than a Treaty Lender); or, (c) a Treaty Lender,
in the case of a Lender which becomes a Party on the date of this Agreement next
to the signature of that Lender in the relevant signature page hereto, or in the
case of a Lender which becomes a Party after the date of this Agreement ( a “New
Lender”), on the Assignment and Assumption which it executes on becoming a
Party.  If a New Lender fails to indicate its status in accordance with this
Section 3.07(g) then such New Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not a Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the Company).  For the avoidance of doubt, the Assignment and Assumption shall
not be invalidated by any failure of a New Lender to comply with this
Section 3.07(g).

 

(h)                                 UK Non-Bank Lenders.  A UK Non-Bank Lender
which becomes a Party on the date of this Agreement gives a Tax Confirmation to
the Company by entering into this Agreement.  A UK Non-Bank Lender shall
promptly notify the Company and the Administrative Agent if there is any change
in the position from that set out in the Tax Confirmation.

 

(i)                                     Tax Indemnity.

 

(i)                                     The Company shall (within five
(5) Business Days of demand by the Administrative Agent) pay to a Protected
Party an amount equal to the loss, liability or

 

89

--------------------------------------------------------------------------------


 

cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of a Loan Document.

 

(ii)                                  Clause (i) above shall not apply with
respect to any UK Tax assessed on a Protected Party:

 

(A)                               under the law of the jurisdiction in which
that Protected Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Protected Party is treated as resident or as
carrying on a business through a permanent establishment in the United Kingdom
to which any right (including sums received or receivable) under a Loan Document
is attributable for tax purposes; or

 

(B)                               under the law of the jurisdiction in which
that Protected Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

(iii)                               Furthermore, clause (i) above shall not
apply to the extent a loss, liability or cost:

 

(A)                               is compensated for by an increased payment
under Section 3.07(c) above; or

 

(B)                               would have been compensated for by an
increased payment under Section 3.07(c) above but was not so compensated solely
because one of the exclusions in Section 3.07(d) applied;

 

(iv)                              A Protected Party making, or intending to make
a claim under clause (a) above shall promptly notify the Administrative Agent of
the event which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Company. A Protected Party shall, on
receiving a payment from the Company notify the Administrative Agent.

 

(j)                                    Tax Credit.  If a Loan Party makes a UK
Tax Payment and the relevant Lender determines (in its sole discretion exercised
in good faith, including upon a reasonable request by the relevant Loan Party
making the Tax Payment) that a Tax Credit is attributable either to an increased
payment of which that Tax Payment forms part or to that Tax Payment, that Lender
shall at the expense of the relevant Loan Parties use reasonable efforts to
co-operate with the relevant Loan Party to obtain the Tax Credit from the
relevant Government Authority, and if that Lender has obtained and utilized all
or part of that Tax Credit, that Lender shall pay an amount to the Loan Party
which that Lender determines (in its sole discretion exercised in good faith)
will leave it (after that payment) in the same after-tax position as it would
have been in had the Tax Payment not been made by the Loan Party.

 

(k)                                 Stamp Duty.  The Company shall pay and,
within five (5) Business Days of demand, indemnify each Finance Party against
any cost, loss or liability that Finance Party incurs

 

90

--------------------------------------------------------------------------------


 

in relation to all stamp duty, registration and other similar UK Tax payable in
respect of any Loan Document other than where such stamp duty, registration or
other similar UK Tax is in relation to an assignment, transfer or novation (or
other disposal) by a Lender (or any successor thereof) of any right, benefit or
obligation under a Loan Document.

 

(l)                                     VAT.

 

(i)                                     All amounts set out, or expressed to be
payable under a Loan Document by any party to a Finance Party which (in whole or
part) constitute the consideration for any supply for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply, and
accordingly, subject to clause (ii) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any party under a Loan Document and such
Finance Party is required to account to the relevant Government Authority for
the VAT, that Party must pay to the Finance Party (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of such VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to that party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Finance Party (the “Supplier”) to any other Finance Party
(the “Recipient”) under a Loan Document, and any party other than the Recipient
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration (i) (where the Supplier is the person required to account to the
relevant Government Authority for the VAT) the Relevant Party must also pay to
the Supplier (at the same time as paying that amount) an additional amount equal
to the amount of the VAT and the Recipient must (where this paragraph
(i) applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Recipient receives from the relevant Government Authority which
the Recipient reasonably determines relates to the VAT chargeable on that supply
and (ii) (where the Recipient is the person required to account to the relevant
Government Authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant
Government Authority in respect of that VAT.

 

(iii)                               Where a Loan Document requires any Party to
reimburse or indemnify a Finance Party for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Finance Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant
Government Authority.

 

(iv)                              Any reference in this Section 3.07(l) to any
Party shall, at any time when such Person is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994 or such similar or equivalent concept or entity as may be provided
under similar or equivalent legislation in any jurisdiction other than the
United Kingdom).

 

91

--------------------------------------------------------------------------------


 

(v)                                 In relation to any supply made by a Finance
Party to any Party under a Loan Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

3.08                        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of the Obligations as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations,
(i) the Obligations guaranteed by each Guarantor under this Article IV, shall
only include the Obligations for which such Guarantor is defined as a Guarantor
of pursuant to the definition of “Guarantor”, and  (ii)the obligations of each
Guarantor under this Agreement and the other Loan Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrowers or any other Loan Party for amounts paid
under this Article IV until such time as the Obligations have been paid in full
and the Commitments have expired or terminated.  Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or

 

92

--------------------------------------------------------------------------------


 

impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Obligations shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03                        Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

93

--------------------------------------------------------------------------------


 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition under any Debtor Relief Law (or other
applicable Law) preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration in accordance with the terms of the Loan Documents
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person as a result
of any such stay, injunction or prohibition) shall forthwith become due and
payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated.  For purposes of this
Section 4.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.  This Section 4.06 shall not be deemed to affect

 

94

--------------------------------------------------------------------------------


 

any right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrowers in respect of any payment of
Obligations.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

4.08                        Keepwell.

 

Each Loan Party (other than the UK Borrower) that is a Qualified ECP Guarantor
at the time the Guaranty in this Article IV by any Loan Party that is not then
an “eligible contract participant” under the Commodity Exchange Act (a
“Specified Loan Party”) or the grant of a security interest under the Loan
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable Debtor Relief Laws,
and not for any greater amount).  The obligations and undertakings of each
applicable Loan Party under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full.  Each
such Loan Party intends this Section to constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Loan Party that would otherwise not constitute an “eligible contract
participant” for any Swap Obligation for all purposes of the Commodity Exchange
Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 Receipt by the Administrative Agent of the
following, each in form and substance reasonably satisfactory to the
Administrative Agent and each Lender:

 

(i)                                     Loan Documents.  Executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.

 

(ii)                                  Opinions of Counsel.  Favorable opinions
of legal counsel to the Loan Parties (including any local domestic and foreign
counsel reasonably requested by the Administrative Agent) and, with respect to
certain opinions with respect to the UK Borrower, legal counsel to the
Administrative Agent, each addressed to the Administrative Agent and each Lender
as of the Closing Date (with customary reliance rights), dated as of the Closing
Date.

 

(iii)                               Organization Documents, Resolutions, Etc.

 

95

--------------------------------------------------------------------------------


 

(A)                               copies of the Organization Documents of each
U.S. Loan Party certified to be true and complete as of a recent date by the
appropriate Government Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such U.S. Loan Party to be true and correct as of the
Closing Date;

 

(B)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

 

(C)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation; and

 

(D)                               in relation to the UK Borrower:

 

(1)                                 a copy of a resolution of the board of
directors of the UK Borrower:

 

(i)                                     approving the terms of, and the
transactions contemplated by, this Agreement and the other Loan Documents to
which it is a party and resolving that it execute the Loan Documents to which it
is a party;

 

(ii)                                  authorizing a specified person or persons
to execute the Loan Documents to which it is a party on its behalf; and

 

(iii)                               authorizing a specified person or persons,
on its behalf, to sign and/or dispatch all documents and notices to be signed
and/or dispatched by it under or in connection with the Loan Documents to which
it is a party;

 

(2)                                 a certificate of the UK Borrower (signed by
a director) confirming that:

 

(i)                                     borrowing the UK Borrower Sublimit would
not cause any borrowing or similar limit binding on the UK Borrower to be
exceeded; and

 

(ii)                                  the constitutional documents and
resolution of the board of directors of the UK Borrower are correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement; and

 

96

--------------------------------------------------------------------------------


 

(3)                                 copies of the Organization Documents of the
UK Borrower.

 

(iv)                              Personal Property Collateral.

 

(A)                               UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

(B)                               all certificates evidencing any certificated
Capital Stock pledged to the Administrative Agent pursuant to the Security
Agreement, together with duly executed in blank, undated stock powers attached
thereto (unless, with respect to the pledged Capital Stock of any Foreign
Subsidiary, such stock powers are deemed unnecessary by the Administrative Agent
in its reasonable discretion under the Law of the jurisdiction of organization
of such Person); and

 

(C)                               duly executed notices of grant of security
interest in the form required by the Security Agreement as are necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Administrative
Agent’s security interest in the United States registered Intellectual Property
of the Loan Parties.

 

(v)                                 Real Property Collateral.

 

(A)                               a fully executed and notarized Mortgage
encumbering the fee interest of any Loan Party in the Real Property Asset
located at 3113 Woodcreek Drive, Downers Grove, Illinois;

 

(B)                               an ALTA mortgagee title insurance policy to be
issued by a title insurance company reasonably acceptable to the Administrative
Agent with respect to such Mortgaged Property, assuring the Administrative Agent
that each of such Mortgage creates a valid and enforceable first priority
mortgage lien on such Mortgaged Property, free and clear of all defects and
encumbrances except Permitted Encumbrances and a standard survey exception,
which title insurance policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and shall include such endorsements as
are reasonably requested by the Administrative Agent; and

 

(C)                               evidence as to (A) whether such Mortgaged
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards and (B) if such Mortgaged Property is
a Flood Hazard Property, (1) whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(2) the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Company and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Lenders.

 

97

--------------------------------------------------------------------------------


 

(vi)                              Evidence of Insurance.  Copies of insurance
policies or certificates of insurance of the Loan Parties evidencing liability
and casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Administrative Agent as additional
insured (in the case of liability insurance) or loss payee (in the case of
hazard insurance) on behalf of the Lenders.

 

(vii)                           Closing Certificate.  A certificate signed by a
Responsible Officer of the Company certifying that the conditions specified in
Sections 5.02(a) and 5.02(b) have been satisfied.

 

(b)                                 Termination of Existing Credit Agreement.
Receipt by the Administrative Agent of evidence reasonably satisfactory to the
Administrative Agent that the Existing Credit Agreement shall have been repaid
and terminated and all Liens in connection therewith have been released.

 

(c)                                  Fees.  Receipt by the Administrative Agent,
the Lead Arrangers and the Lenders of any fees required to be paid on or before
the Closing Date.

 

(d)                                 Attorney Costs.  The Company shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced in reasonable detail at least one Business Day prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions (other than the
Initial Borrowing of the Term Loan and the Bloom Acquisition Advance).

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects (or if such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or if
such representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.

 

(b)                                 No Default shall exist, or would result
immediately after giving effect to, such proposed Credit Extension or from the
application of the proceeds thereof.

 

98

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any
material adverse change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls that, in the
reasonable opinion of the Administrative Agent, the Required Revolving B Lenders
(in the case of any Revolving B Loans to be denominated in an Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency), would make it commercially
impracticable, taking into account then current market practices, for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

(e)                                  Prior to the earlier of the consummation of
the Bloom Acquisition or the expiration or termination of the Bloom Acquisition
Agreement, after giving effect to such Credit Extension, the sum of (i) the
Aggregate Revolving A Commitments minus the Total Revolving A Outstandings plus
(ii) the Aggregate Revolving B Commitments minus the Outstanding Amount of all
Revolving B Loans shall be at least $130,000,000.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

5.03                        Conditions to Initial Borrowing of the Term Loan.

 

The obligation of each Lender to honor any Loan Notice requesting the initial
Borrowing of the Term Loan is subject only to the following conditions
precedent:

 

(a)                                 At the time of, and after giving effect to
the initial Borrowing of the Term Loan, the Specified Representations shall be
true and correct in all material respects (or if any such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if any such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct) as of such earlier date.

 

(b)                                 There shall not have been any amendment,
modification, waiver or consent under the Bloom Acquisition Agreement that is
materially adverse to the interests of the Lenders (in their capacities as such)
unless such amendment or modification is approved by the Lead Arrangers (which
approval shall not be unreasonably withheld or delayed); provided, that any
change in purchase price (excluding adjustments to the purchase price
contemplated under Sections 2.1.1.1 or 2.2 of the Bloom Acquisition Agreement
(as in effect on the date thereof)) by 10% or more and any change to the
definition of “Company Material Adverse Effect” in the Bloom Acquisition
Agreement (as in effect on the date thereof) shall be deemed to be materially
adverse to the Lenders.  The Administrative Agent shall have received a
fully-executed copy of the Bloom Acquisition Agreement (with all schedules and
exhibits thereto), together with any amendments, modifications, waivers or
consents thereunder, certified to be true and complete by a responsible officer
of the Company.

 

99

--------------------------------------------------------------------------------


 

(c)                                  The Company shall have paid (i) all agreed
fees to the Administrative Agent, the Lead Arrangers and the Lenders and
(ii) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced in reasonable detail at least one
Business Day prior to the date of the requested Borrowing, in each case, which
amounts may be paid from the proceeds of the Term Loan.

 

(d)                                 The Administrative Agent shall have received
a certificate from a Responsible Officer of the Company representing and
warranting that the representations and warranties of each Loan Party contained
in Article VI or any other Loan Document shall be true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.  Notwithstanding
the foregoing, the only representations and warranties the accuracy of which
shall be a condition to the availability of the initial Borrowing of the Term
Loan shall be the Specified Representations.

 

(e)                                  The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the Company
in the form of Exhibit 5.03 hereto.

 

(f)                                   The Administrative Agent shall have
received (i) the annual audited financial statements of Bloom and its
subsidiaries for the fiscal year ended December 31, 2013, (ii) interim monthly
financial statements of Bloom dated the end of each fiscal month (commencing
with the fiscal month ending April 30, 2014) ending at least 30 days prior to
the First Amendment Effective Date (such financial statements to be consistent
with the requirements set forth in Section 5.6.3 of the Bloom Acquisition
Agreement as in effect on the date thereof); and (iii) pro forma consolidated
financial statements as to the Company and its Restricted Subsidiaries (based on
its June 30, 2014 financial statements) giving effect to the Bloom Acquisition.

 

(g)                                  The Administrative Agent and the Lenders
shall have received all documentation and other information required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act at least three Business Days prior to the requested
Borrowing.

 

(h)                                 The Administrative Agent shall have received
a Loan Notice for such Borrowing in accordance with the requirements hereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed First
Amendment Effective Date specifying its objection thereto.

 

5.04                        Conditions to Bloom Acquisition Advance.

 

The obligation of each Lender to honor any Loan Notice requesting the Borrowing
of the Bloom Acquisition Advance is subject only to the following conditions
precedent:

 

100

--------------------------------------------------------------------------------


 

(a)                                 At the time of, and after giving effect to
the Bloom Acquisition Advance and the Bloom Acquisition, the Specified
Representations shall be true and correct in all material respects (or if any
such representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or if any such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.

 

(b)                                 The representations and warranties made by
or on behalf of Bloom in the Bloom Acquisition Agreement and which are material
to the interests of the Lenders (in their capacities as such) shall be true and
correct in all respects as of the date of consummation of the Bloom Acquisition,
but only to the extent that the Company or any of its Affiliates has the right
to terminate its obligations under the Bloom Acquisition Agreement or to decline
to consummate the Bloom Acquisition as a result of a breach of such
representations and warranties in the Bloom Acquisition Agreement (such
representations, the “Bloom Acquisition Representations”).

 

(c)                                  Since the date of the Bloom Acquisition
Agreement, there shall not have been any event or development with relation to
Bloom or its subsidiaries that, individually or in the aggregate, has had a
Bloom Material Adverse Effect.

 

(d)                                 There shall not have been any amendment,
modification, waiver or consent under the Bloom Acquisition Agreement that is
materially adverse to the interests of the Lenders (in their capacities as such)
unless such amendment or modification is approved by the Lead Arrangers (which
approval shall not be unreasonably withheld or delayed); provided, that any
change in purchase price (excluding adjustments to the purchase price
contemplated under Sections 2.1.1.1 or 2.2 of the Bloom Acquisition Agreement
(as in effect on the date thereof)) by 10% or more and any change to the
definition of “Company Material Adverse Effect” in the Bloom Acquisition
Agreement (as in effect on the date thereof) shall be deemed to be materially
adverse to the Lenders.  The Administrative Agent shall have received a
fully-executed copy of the Bloom Acquisition Agreement (with all schedules and
exhibits thereto), together with any amendments, modifications, waivers or
consents thereunder, certified to be true and complete by a responsible officer
of the Company.

 

(e)                                  The Bloom Acquisition shall have been, or
shall concurrently with the Borrowing of the Bloom Acquisition Advance be,
consummated in accordance with the terms of the Bloom Acquisition Agreement
(subject to any amendments, modifications, waivers and consents permitted by
subsection (d) above);

 

(f)                                   All amounts outstanding under the terms of
that certain Loan Agreement dated October 26, 2010, between Bloom and Union
Bank, NA shall have been repaid, all commitments thereunder shall have been
terminated and all liens and security interests relating thereto shall have been
released.

 

(g)                                  Arrangements reasonably satisfactory to the
Administrative Agent shall have been made so that the domestic Persons acquired
pursuant to the Bloom Acquisition shall, immediately following the consummation
of the Bloom Acquisition, become Guarantors and grant a security interest in
their assets as Collateral in accordance with Sections 7.08 and 7.09, and with
the other deliverables required thereby, in each case, to the extent applicable
to such Persons, and that such security interest shall be perfected; provided
that to the extent the perfection of the security interest in any Collateral
(other than the pledge and perfection of the security interests in Capital Stock
of Bloom and its Domestic Subsidiaries and assets with respect

 

101

--------------------------------------------------------------------------------


 

to which a Lien may be perfected by the filing of a financing statement under
the UCC) is not able to be provided on the date of the Bloom Acquisition Advance
after the Company’s use of commercially reasonable efforts to do so or without
undue burden or expense, then the provision and/or perfection of any such
security interest shall not constitute a condition precedent to the funding of
the Bloom Acquisition Advance, but instead shall be required prior to the date
60 days following the date of the Bloom Acquisition Advance (or such later date
as agreed by the Administrative Agent).

 

(h)                                 The Administrative Agent shall have received
a certificate from a Responsible Officer of the Company representing and
warranting that the representations and warranties of each Loan Party contained
in Article VI or any other Loan Document shall be true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.  Notwithstanding
the foregoing, the only representations and warranties the accuracy of which
shall be a condition to the availability of the Bloom Acquisition Advance shall
be the Specified Representations and the Bloom Acquisition Representations.

 

(i)                                     The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the Company
in the form of Exhibit 5.03 hereto.

 

(j)                                    The Administrative Agent and the Lenders
shall have received all documentation and other information required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act at least three Business Days prior to the requested
Borrowing.

 

(k)                                 The Administrative Agent shall have received
a Loan Notice for such Borrowing in accordance with the requirements hereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.04, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed date of the
Bloom Acquisition Advance specifying its objection thereto.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01                        Organization, Powers, Qualification, Good Standing,
Business and Restricted Subsidiaries.

 

(a)                                 Organization and Powers.  The Company and
each of its Restricted Subsidiaries is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization as specified in
Schedule 6.01.  The Company and each of its Restricted Subsidiaries has all
requisite power and authority to own and operate its properties, to carry on its
business as

 

102

--------------------------------------------------------------------------------


 

now conducted and as proposed to be conducted, to enter into the Loan Documents
to which it is a party and to carry out the transactions contemplated thereby.

 

(b)                                 Qualification and Good Standing.  The
Company and each of its Restricted Subsidiaries is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had and could
not reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Conduct of Business.  The Company and each
of its Restricted Subsidiaries are engaged only in the businesses permitted to
be engaged in pursuant to Section 8.10.

 

(d)                                 Subsidiaries.  All of the Subsidiaries of
the Company and their jurisdictions of organization are identified in Schedule
6.01, as said Schedule 6.01 may be supplemented from time to time pursuant to
the provisions of Section 7.01(n).  The Capital Stock of each of the Restricted
Subsidiaries identified in Schedule 6.01 (as so supplemented by the Company) is
duly authorized and validly issued, and none of such Capital Stock constitutes
Margin Stock; except as set forth in Schedule 6.01 (as so supplemented), such
Capital Stock is fully paid and nonassessable.  Each of the Restricted
Subsidiaries identified in Schedule 6.01 (as so supplemented by the Company) is
duly organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such power and authority has not had and could not reasonably be expected to
result in a Material Adverse Effect.  Schedule 6.01 (as so supplemented)
correctly sets forth the ownership interest of the Company and each of its
Subsidiaries in each of the Subsidiaries of the Company identified therein.

 

6.02                        Authorization of Borrowing, Etc.

 

(a)                                 Authorization of Borrowing.  The execution,
delivery and performance of each of the Loan Documents have been duly authorized
by all necessary action on the part of each Loan Party that is a party thereto.

 

(b)                                 No Conflict.  The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties
and the consummation of the transactions contemplated by the Loan Documents do
not and will not (i) violate any provision of any Law applicable to the Company
or any of its Restricted Subsidiaries, or any order, judgment or decree of any
court or other Government Authority binding on the Company or any of its
Restricted Subsidiaries, (ii) violate any provision of the Organization
Documents of the Company or any of its Restricted Subsidiaries, (iii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Company or any of its
Restricted Subsidiaries, (iv) result in or require the creation or imposition of
any Lien upon any of the properties or assets of the Company or any of its
Restricted Subsidiaries (other than any Liens created under any of the Loan
Documents in favor of the Administrative Agent on behalf of the Lenders), or
(v) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of the Company or any of its Restricted
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and except, in the case of clauses (i), (iii), (iv) or
(v), to the extent such violation, conflict, breach, Lien or

 

103

--------------------------------------------------------------------------------


 

failure to obtain such approval or consent could not reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  Governmental Consents.  The execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any Governmental Authorization except any
thereof which (x) have been duly obtained and are in full force and effect or
(y) the failure to obtain could not reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 Binding Obligation.  Each of the Loan
Documents has been duly executed and delivered by each Loan Party that is a
party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by applicable Debtor Relief Laws or by equitable
principles relating to enforceability.

 

6.03                        Financial Condition.

 

The Audited Financial Statements and the unaudited consolidated balance sheet of
the Company for the Fiscal Quarter ending March 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Company, including the notes thereto, were prepared in conformity
with GAAP and fairly present, in all material respects, the financial position
(on a consolidated basis) of the entities described in such financial statements
as at the respective dates thereof and the results of operations and cash flows
(on a consolidated basis) of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end or quarter-end
adjustments and the absence of footnotes.  As of the Closing Date, neither the
Company nor any of its Restricted Subsidiaries has any Contingent Obligation,
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the most recent foregoing
financial statements available as of the Closing Date or the notes thereto
(other than the Obligations) and that, in any such case, would have a Material
Adverse Effect.

 

6.04                        No Material Adverse Change.

 

Since December 31, 2013, no event or change has occurred that has had or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

 

6.05                        Title to Properties; Liens; Real Property;
Intellectual Property.

 

(a)                                 Title to Properties; Liens.  The Company and
its Restricted Subsidiaries have (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), or (iii) good
title to (in the case of all other personal property), all of their respective
properties and assets, in each case except for assets disposed of since the date
of such financial statements in the ordinary course of business or as otherwise
permitted by Section 8.07 and except for such defects that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.  All such properties and assets are free and clear of Liens except for
Permitted Liens.

 

(b)                                 Real Property.  As of the Closing Date,
Schedule 6.05(b) contains a true, accurate and complete list of (i) all fee
interests in any Real Property Assets of the Company and its Restricted
Subsidiaries and (ii) all material leases, subleases or assignments of leases
(together

 

104

--------------------------------------------------------------------------------


 

with all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Real Property Asset, regardless of whether a Loan Party
is the landlord or tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment.

 

(c)                                  Intellectual Property.  As of the Closing
Date, the Company and its Restricted Subsidiaries own or have the right to use,
all Intellectual Property used in the conduct of their business, except where
the failure to own or have such right to use in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.  No claim has
been asserted and is pending by any Person challenging the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Responsible Officer of the Company know of any valid
basis for any such claim, except for such claims that in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.  To the Company’s
knowledge, the use of such Intellectual Property by the Company and its
Restricted Subsidiaries does not infringe on the rights of any Person, except
for such claims and infringements that, in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  All United States federal
registrations of and applications for Intellectual Property that are owned by
the Company or any of its Domestic Subsidiaries on the Closing Date are listed
on Schedule 6.05(c).

 

6.06                        Litigation; Adverse Facts.

 

There are no Proceedings (whether or not purportedly on behalf of the Company or
any of its Restricted Subsidiaries) at Law or in equity, or before or by any
court or other Government Authority (including any Environmental Claims) that
are pending or, to the knowledge of any Responsible Officer of the Company,
threatened against or affecting the Company or any of its Restricted
Subsidiaries or any property of the Company or any of its Restricted
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any of
its Restricted Subsidiaries (i) is in violation of any applicable Laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

6.07                        Payment of Taxes.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
all tax returns and reports of the Company and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and except to the
extent permitted by Section 7.03, all Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon the
Company and its Restricted Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid prior to delinquency other than those (i) currently payable without penalty
or interest, or (ii) being contested in good faith by appropriate proceedings;
provided that the Company or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP and
the failure to pay such amounts would not reasonably be expected to result in a
Material Adverse Effect.

 

6.08                        No Default; Performance of Agreements.

 

(a)                                 No Default has occurred and is continuing.

 

105

--------------------------------------------------------------------------------


 

(b)                                 Neither the Company nor any of its
Restricted Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to result in a Material Adverse Effect.

 

6.09                        Governmental Regulation.

 

Neither the Company nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other Law which
may limit its ability to incur Indebtedness or which may otherwise render all or
any portion of the Obligations unenforceable.

 

6.10                        Securities Activities.

 

(a)                                 Neither the Company nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.

 

(b)                                 Following application of the proceeds of
each Credit Extension, not more than 25% of the value of the assets (either of
the Company only or of the Company and its Restricted Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.02 or 8.07 or subject
to any restriction contained in any agreement or instrument, between the Company
and any Lender or any Affiliate of any Lender, relating to Indebtedness and
within the scope of Section 9.01(b), will be Margin Stock.

 

6.11                        Employee Benefit Plans.

 

(a)                                 The Company, each of its Restricted
Subsidiaries and each of their respective ERISA Affiliates are in compliance in
all material respects with all applicable provisions and requirements of ERISA
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their material obligations
under each Employee Benefit Plan.  Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
determination letter stating that it is so qualified and, to the knowledge of
the Company, no event has occurred which would result in the loss of such
qualification.

 

(b)                                 No ERISA Event has occurred or is reasonably
expected to occur.

 

(c)                                  Except to the extent required under
Section 4980B of the Internal Revenue Code or except as set forth in Schedule
6.11, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates.

 

(d)                                 As of the most recent valuation date for any
Pension Plan, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $5,000,000.

 

(e)                                  As of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Company, its Restricted Subsidiaries and

 

106

--------------------------------------------------------------------------------


 

their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA, does not exceed $5,000,000.

 

(f)                                   The Company and its Restricted
Subsidiaries have made full payment when due of all required contributions to
any Foreign Plan, except where the failure to do so would not result in a
Material Adverse Effect.

 

6.12                        [Reserved].

 

6.13                        Environmental Protection.

 

(a)                                 Neither the Company nor any of its
Restricted Subsidiaries nor any of their respective Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to (i) any Environmental Law, (ii) any Environmental
Claim, or (iii) any Hazardous Materials Activity, in each case, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(b)                                 neither the Company nor any of its
Restricted Subsidiaries has received any letter or written request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state Law,
in each case, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  to any Responsible Officer of the Company’s
knowledge there are, and have been, no conditions, occurrences, or Hazardous
Materials Activities that could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Restricted Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

 

(d)                                 (i) as of the Closing Date, neither the
Company nor any of its Restricted Subsidiaries nor, to any Responsible Officer
of the Company’s knowledge, any predecessor of the Company or any of its
Restricted Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
(ii) none of the Company’s or any of its Restricted Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent, in each case, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; and

 

(e)                                  compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect.

 

6.14                        Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving the
Company or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

6.15                        Solvency.

 

107

--------------------------------------------------------------------------------


 

The Loan Parties, on a consolidated basis, are, and, upon the incurrence of any
Obligations by any Loan Party on any date on which this representation is made,
will be, Solvent.

 

6.16                        Matters Relating to Collateral.

 

(a)                                 Creation, Perfection and Priority of Liens. 
The execution and delivery of the Collateral Documents by the Loan Parties,
together with (i) the actions taken to date pursuant to Sections 5.01, 7.08 and
7.09 and (ii) the delivery to the Administrative Agent of any pledged
certificated Capital Stock or instruments not delivered to the Administrative
Agent at the time of execution and delivery of the applicable Collateral
Document (and the execution of control agreements with respect to Deposit
Accounts pledged as Collateral which are required to be subject to perfected
Liens) are effective to create in favor of the Administrative Agent for the
benefit of the Lenders, as security for the Obligations, a valid First Priority
Lien on all of the Collateral (other than Excluded Assets and foreign
Intellectual Property), and all registrations or filings (including filing of
any UCC financing statements) necessary to perfect and maintain the perfection
and First Priority status of such Liens that can be perfected by registration or
filings (including filing of any UCC financing statements) have been duly made
or taken and remain in full force and effect (or will be duly made or taken
within applicable time periods), other than the filing of any UCC financing
statements delivered to the Administrative Agent for filing (but not yet filed)
and the periodic filing of UCC continuation statements in respect of UCC
financing statements filed by or on behalf of the Administrative Agent and
Intellectual Property filings to be made following the Closing Date or following
the acquisition of the applicable Intellectual Property.

 

(b)                                 Governmental Authorizations.  No
authorization, approval or other action by, and no notice to or filing with, any
Government Authority is required for either (i) the pledge or grant by any Loan
Party of the Liens purported to be created in favor of the Administrative Agent
pursuant to any of the Collateral Documents or (ii) the exercise by the
Administrative Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Collateral
Documents or created or provided for by applicable Law), except for filings,
registrations or recordings contemplated by the Collateral Documents and except
as may be required, in connection with the disposition of any pledged Capital
Stock, by Laws generally affecting the offering and sale of Securities.

 

(c)                                  Absence of Third-Party Filings.  Except
such as may have been filed in favor of the Administrative Agent as contemplated
by the Collateral Documents and to evidence permitted lease obligations and
other Permitted Liens and those that are being terminated in connection with the
termination of the Existing Credit Agreement, (i) no effective UCC financing
statement, fixture filing or other instrument similar in effect covering all or
any part of the Collateral is on file in any filing or recording office and
(ii) no effective filing covering all or any part of the IP Collateral is on
file in the U.S. Patent and Trademark Office or the U.S. Copyright Office.

 

(d)                                 Margin Regulations.  The pledge of the
Capital Stock of the Restricted Subsidiaries pursuant to the Collateral
Documents does not violate Regulation U or X of the FRB.

 

(e)                                  Information Regarding Collateral.  All
information supplied to the Administrative Agent by or on behalf of any Loan
Party with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.

 

6.17                        Disclosure.

 

108

--------------------------------------------------------------------------------


 

No information (excluding projections, forward-looking information and
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements contained therein not materially misleading, in light of the
circumstances under which they were or are made as of the date such information
is dated or certified (and giving effect to all supplements and updates
thereto).  All projections furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document (with respect to any projections related to Bloom prior to the
consummation of the Bloom Acquisition, to the knowledge of the Company) were
prepared in good faith based upon assumptions that were believed by the preparer
thereof to be reasonable at the time made, it being understood and agreed that
such projections are not a guarantee of financial performance and actual results
may differ from the projections and such differences may be material.

 

6.18                        Insurance.

 

(a)                                 The properties of the Company and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies (determined at the time such insurance is obtained) not
Affiliates of the Company, in such amounts (giving effect to self-insurance),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Company or the applicable Restricted Subsidiary operates. 
The property and general liability insurance coverage of the Loan Parties as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.18.

 

(b)                                 The Company and its Restricted Subsidiaries
maintain, if available, fully paid flood hazard insurance on all real property
that is located in a special flood hazard area and that constitutes Collateral,
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent.

 

6.19                        Compliance with Laws.

 

Each of the Company and its Restricted Subsidiaries is in compliance with the
requirements of all applicable Laws and orders of any Government Authority
(including all Environmental Laws, ERISA and the Patriot Act) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.20                        OFAC.

 

None of the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions, nor
is the Company or any Subsidiary located, organized or residing in a Designated
Jurisdiction.  The Company and its Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar legislation in any applicable
jurisdiction, as applicable, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Laws.

 

109

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01                        Financial Statements and Other Reports.

 

The Company will maintain, and cause each of its Restricted Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of financial statements in
conformity with GAAP.  The Company will deliver to the Administrative Agent:

 

(a)                                 Events of Default, Etc.:  promptly upon any
Responsible Officer of the Company obtaining knowledge (i) of any condition or
event that constitutes a Default, (ii) that any Person has given any notice to
the Company or any of its Restricted Subsidiaries or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 9.01(b), (iii) of any change in the Company’s independent certified
accountants, any changes in the Company’s Organization Documents, or any
restatement of the Company’s financial statements or (iv) of the occurrence of
any event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, an Officer’s Certificate specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given or action taken by any such Person and the nature of such
claimed Default, default, event or condition, and what action the Company has
taken, is taking and proposes to take with respect thereto;

 

(b)                                 Quarterly Financials:  as soon as available
and in any event within 45 days (or 60 days, in the case of the Fiscal Quarter
ending June 30, 2013) after the end of each Fiscal Quarter, other than the last
Fiscal Quarter of any Fiscal Year (commencing with the Fiscal Quarter ending
June 30, 2013), the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal period and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal period and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal period, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, to the extent prepared for such fiscal period, all in reasonable
detail and certified by a Financial Officer of the Company that they fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments and the absence of footnotes;

 

(c)                                  Year-End Financials:  as soon as available
and in any event within 90 days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2013), (i) the consolidated balance
sheets of the Company and its Subsidiaries and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
Fiscal Year, setting forth in each case (commencing with the Fiscal Year ending
December 31, 2013) in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail and certified by a Financial
Officer of the Company that they fairly present, in all material respects, the
financial condition of the Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated and (ii) in the case of such consolidated financial
statements, a report thereon of Deloitte LLP or other independent

 

110

--------------------------------------------------------------------------------


 

certified public accountants of recognized national standing selected by the
Company, which report shall be unqualified, including concerning the ability of
the Company and its Subsidiaries to continue as a going concern, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(d)                                 Compliance Certificates:  together with each
delivery of financial statements pursuant to clauses (b) and (c) above, (i) an
Officer’s Certificate of the Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
the Company and its Restricted Subsidiaries during the accounting period covered
by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such Officer’s
Certificate, of any condition or event that constitutes a Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company has taken, is taking and proposes
to take with respect thereto, and (ii) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Sections 8.01, 8.02, 8.03, 8.04,
8.06, 8.07 and 8.08, in each case to the extent compliance with such
restrictions is required to be tested at the end of the applicable accounting
period;

 

(e)                                  Reconciliation Statements:  if, as a result
of any change in accounting principles and policies from those used in the
preparation of the financial statements referred to in Section 6.03, the
consolidated financial statements of the Company and its Subsidiaries delivered
pursuant to clauses (b) or (c) of this Section 7.01 will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements pursuant to clause (b) or (c) of this Section 7.01 following such
change, consolidated financial statements of the Company and its Subsidiaries
for (y) the current Fiscal Year to the effective date of such change and (z) the
two full Fiscal Years (if commencing on or after January 1, 2013) immediately
preceding the Fiscal Year in which such change is made (but in no event for any
Fiscal Year commencing prior to January 1, 2013), in each case prepared on a pro
forma basis as if such change had been in effect during such periods, and
(ii) together with each delivery of financial statements pursuant to clause
(b) or (c) of this Section 7.01 following such change, if required pursuant to
Section 1.02, a written statement of the chief accounting officer or chief
financial officer of the Company setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in Section 8.06) which would have resulted if such financial
statements had been prepared without giving effect to such change;

 

(f)                                   Bloom Acquisition.  immediately upon
consummation of the Bloom Acquisition, a certificate (with supporting
calculations) demonstrating that after giving effect to the Bloom Acquisition,
the Consolidated Net Leverage Ratio, calculated as of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 7.01(b) or (c) on a Pro Forma Basis, shall be at least 0.25 to 1.00
lower than the maximum then-permitted under Section 8.06(a);

 

111

--------------------------------------------------------------------------------


 

(g)                                  Accountants’ Reports:  promptly upon
receipt thereof (unless restricted by applicable professional standards), copies
of all reports submitted to the Company by independent certified public
accountants in connection with each annual, interim or special audit of the
financial statements of the Company and its Subsidiaries made by such
accountants, including any comment letter submitted by such accountants to
management in connection with their annual audit;

 

(h)                                 Litigation or Other Proceedings:  promptly
upon any Responsible Officer of the Company obtaining knowledge of (i) the
institution of, or non-frivolous written threat of, any Proceeding against or
affecting the Company or any of its Restricted Subsidiaries or any property of
the Company or any of its Restricted Subsidiaries not previously disclosed in
writing by the Company to the Lenders or (ii) any material development in any
Proceeding that, in any case:

 

(x)                                 has a reasonable possibility after giving
effect to the coverage and policy limits of insurance policies issued to the
Company and its Restricted Subsidiaries and indemnities or reimbursement
obligations available to the Company and its Restricted Subsidiaries of giving
rise to a Material Adverse Effect; or

 

(y)                                 seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to the Company to enable the Lenders and their counsel to evaluate
such matters (provided that any such information subject to confidentiality
obligations (for which no exception is available or approval has been obtained)
or attorney-client privilege or constituting attorney work product shall not be
required to be provided).

 

(i)                                     ERISA Events:  promptly upon a
Responsible Officer of the Company becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Company, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
IRS, the Department of Labor or the PBGC with respect thereto;

 

(j)                                    ERISA Notices: with reasonable
promptness, copies of (i) all written notices received by the Company, any of
its Restricted Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (ii) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request;

 

(k)                                 Financial Plans: as soon as practicable and
in any event no later than 90 days after the beginning of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year (the “Financial
Plan” for such Fiscal Year), including (i) forecasted consolidated balance
sheets and forecasted consolidated statements of income and cash flows of the
Company and its Restricted Subsidiaries for each such Fiscal Year, together with
a pro forma Compliance Certificate for each such Fiscal Year and an explanation
of the assumptions on which such forecasts are based, (ii) forecasted
consolidated statements of income and cash flows of the Company and its
Restricted Subsidiaries for each quarter of each such Fiscal Year, and
(iii) such other information and projections as any Lender may reasonably
request;

 

112

--------------------------------------------------------------------------------


 

(l)                                     Insurance: as soon as practicable after
any material change in insurance coverage maintained by the Company and its
Restricted Subsidiaries, notice thereof to the Administrative Agent specifying
the changes and reasons therefor;

 

(m)                             Governing Body: with reasonable promptness,
written notice of any change in the Governing Body or principal executive
officer of the Company;

 

(n)                                 Subsidiaries: (i) promptly upon any Person
becoming a Subsidiary of the Company, a written notice setting forth with
respect to such Person (1) the date on which such Person became a Subsidiary of
the Company, (2) all of the data required to be set forth in Schedule 6.01 with
respect to all Subsidiaries of the Company (it being understood that such
written notice shall be deemed to supplement Schedule 6.01 for all purposes of
this Agreement) and (3) whether such Subsidiary is designated as a Restricted
Subsidiary or an Unrestricted Subsidiary; and (ii) at each time after the
Closing Date a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, a list of all Unrestricted Subsidiaries together with calculations
demonstrating compliance with the percentage thresholds set forth in the
definition of Unrestricted Subsidiary;

 

(o)                                 [Reserved]

 

(p)                                 Notices from Holders of Subordinated
Indebtedness: promptly, upon receipt, copies of all material notices from
holders of Subordinated Indebtedness or a trustee, agent or other representative
of such a holder;

 

(q)                                 Company and Restricted Subsidiary Financial
Statements. In the event that Unrestricted Subsidiaries account for greater than
2.50% of the Consolidated Adjusted EBITDA of the Company and its Subsidiaries on
a consolidated basis with respect to any four quarter period for which financial
statements have been delivered under Sections 7.01(b) or 7.01(c), then the
Company shall substantially concurrently with the delivery of such financial
statements provide a reconciliation stating the portion of such Consolidated
Adjusted EBITDA attributable to the Company and its Restricted Subsidiaries, on
the one hand, and the Unrestricted Subsidiaries, on the other hand; and

 

(r)                                    Other Information: with reasonable
promptness, such other information and data with respect to the Company or any
of its Restricted Subsidiaries as from time to time may be reasonably requested
by the Administrative Agent (provided that information and data subject to
confidentiality obligations (for which no exception is available or approval has
been obtained) or attorney-client privilege or constituting attorney work
product shall not be required to be provided).

 

Documents required to be delivered pursuant to Section 7.01(b) or 7.01(c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each the Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such the Lender and
(ii) the Company shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such

 

113

--------------------------------------------------------------------------------


 

documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a the Lender for
delivery, and each the Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
and the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Company or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States federal and state securities
Laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.”  Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

7.02                        Existence, Etc.

 

Except as permitted by Section 8.07, the Company will, and will cause each of
its Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence in its jurisdiction of organization and all rights and
franchises material to its business (including Intellectual Property); provided,
however that neither the Company nor any of its Restricted Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of the
Company or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company or
such Restricted Subsidiary, as the case may be, or that the loss thereof could
not reasonably be expected to result in a Material Adverse Effect.

 

7.03                        Payment of Taxes.

 

Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company will, and will cause each of its Restricted Subsidiaries to,
pay all Taxes, fees, assessments and other governmental charges imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty accrues thereon, and all claims for
sums that have become due and payable and that by Law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, fee,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, and (ii) in the case of a tax, assessment, charge or claim which
has

 

114

--------------------------------------------------------------------------------


 

or may become a Lien against any of the Collateral, such proceedings operate to
stay the sale of any portion of the Collateral to satisfy such charge or claim.

 

7.04                        Maintenance of Properties; Insurance

 

(a)                                 Maintenance of Properties.  The Company
will, and will cause each of its Restricted Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear and casualty events or accidents or force majeure events excepted, all
material tangible properties used or useful in the business of the Company and
its Restricted Subsidiaries and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 Insurance.  The Company will maintain or
cause to be maintained, with financially sound and reputable insurers
(determined at the time such insurance is obtained or renewed), such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the
Company and its Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by companies of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for companies similarly situated
in the industry.  Without limiting the generality of the foregoing, the Company
will maintain or cause to be maintained (i) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(ii) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are customarily carried or maintained
under similar circumstances by similarly situated companies.  Each vehicle
liability policy, umbrella liability policy and commercial general liability
policy shall name the Administrative Agent for the benefit of the Lenders as an
additional insured thereunder as its interests may appear, and each business
interruption and casualty insurance policy obtained by the Company or any other
Loan Party shall contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent for the benefit of the Lenders as the loss payee thereunder
for any covered loss in excess of $1,000,000.  In connection with the renewal of
each such policy of insurance, the Company promptly shall deliver to the
Administrative Agent a certificate from the Company’s insurance broker or other
evidence satisfactory to the Administrative Agent that the Administrative Agent
on behalf of the Lenders has been named as additional insured and/or loss payee
thereunder.

 

7.05                        Inspection Rights.

 

The Company shall, and shall cause each of its Restricted Subsidiaries to,
permit any authorized representatives designated by the Administrative Agent to
visit and inspect any of the properties of the Company or of any of its
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants
(provided that the Company may, if it so chooses, be present at or participate
in any such discussion), (i) so long as no Event of Default has occurred and is
continuing, upon reasonable notice and at such reasonable times during normal
business hours as may reasonably be requested but not to exceed once each Fiscal
Year or (ii) at any time or from time to time

 

115

--------------------------------------------------------------------------------


 

following the occurrence and during the continuation of an Event of Default;
provided that in no event shall any such Persons be able to inspect, copy or
take extracts from materials subject to confidentiality obligations (for which
no exception is available or approval has been obtained) or attorney-client
privilege or constituting attorney work product; provided, further, such
inspections may be attended by the Lenders following the occurrence and during
the continuance of an Event of Default.

 

7.06                        Compliance with Laws, Etc.

 

The Company shall comply, and shall cause each of its Restricted Subsidiaries
and all other Subsidiaries or Affiliates on or occupying any Facilities to
comply, with the requirements of all applicable Laws and orders of any
Government Authority (including all Environmental Laws, ERISA and the Patriot
Act), noncompliance with which could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

 

7.07                        Environmental Matters.

 

(a)                                 Environmental Disclosure.  The Company will
deliver to the Administrative Agent:

 

(i)                                     Environmental Audits and Reports.  As
soon as practicable following receipt thereof, copies of all environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of the Company or any of its Restricted Subsidiaries or by
independent consultants, Government Authorities or any other Persons, with
respect to significant environmental matters at any Facility that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect or with respect to any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

(ii)                                  Notice of Certain Releases, Remedial
Actions, Etc.  Promptly upon the occurrence thereof, written notice describing
in reasonable detail (A) any Release required to be reported to any Government
Authority under any applicable Environmental Laws,

 

(B)                               any remedial action taken by the Company or
any other Person in response to (1) any Hazardous Materials Activities the
existence of which could reasonably be expected to result in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (2) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
and

 

(C)                               the Company’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

 

(iii)                               Written Communications Regarding
Environmental Claims, Releases, Etc.  As soon as practicable following the
sending or receipt thereof by the Company or any of its Restricted Subsidiaries,
a copy of any and all written communications with respect to (a) any
Environmental Claims that, individually or in the aggregate, could

 

116

--------------------------------------------------------------------------------


 

reasonably be expected to result in a Material Adverse Effect, (b) any Release
required to be reported to any Government Authority that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
and (c) any request for information from any Government Authority that suggests
such Government Authority is investigating whether the Company or any of its
Restricted Subsidiaries may be potentially responsible for any Hazardous
Materials Activity that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

(iv)                              Notice of Certain Proposed Actions Having
Environmental Impact.  Prompt written notice describing in reasonable detail
(a) any proposed acquisition of stock, assets, or property by the Company or any
of its Restricted Subsidiaries that could reasonably be expected to (1) expose
the Company or any of its Restricted Subsidiaries to, or result in,
Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of the Company or any of its Restricted Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (b) any proposed action
to be taken by the Company or any of its Restricted Subsidiaries to commence
manufacturing or other industrial operations or to modify current operations in
a manner that could reasonably be expected to subject the Company or any of its
Restricted Subsidiaries to any material additional obligations or requirements
under any Environmental Laws, in each case, that could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect

 

(b)                                 The Company’s Actions Regarding Hazardous
Materials Activities.  The Company shall, in compliance with all applicable
Environmental Laws, promptly undertake, and shall cause each of its Restricted
Subsidiaries promptly to undertake, any and all investigations, studies,
sampling, testing, abatement, cleanup, removal, remediation or other response
actions required under Environmental Laws to remove, remediate, clean up or
abate any Hazardous Materials Activity on, under or about any Facility that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that is in violation of any Environmental Laws or
that presents a material risk of giving rise to an Environmental Claim.

 

7.08                        Execution of Guaranty and Personal Property
Collateral Documents After the Closing Date.

 

(a)                                 Execution of Guaranty and Personal Property
Collateral Documents.  In the event that any Person becomes a Wholly Owned
Restricted Subsidiary of the Company (other than a Domestic Subsidiary that for
U.S. tax purposes is a disregarded entity or partnership owned by a Foreign
Subsidiary) after the Closing Date, the Company will promptly notify the
Administrative Agent of that fact and, if such Person is a Domestic Subsidiary
other than a Foreign Subsidiary Holdco, cause such Restricted Subsidiary to
execute and deliver to the Administrative Agent a Joinder Agreement and to take
all such further actions and execute all such further documents and instruments
(including actions, documents and instruments comparable to those described in
Sections 5.01(a)(iv) and (a)(v)) as may be necessary or, in the opinion of the
Administrative Agent, desirable to create in favor of the Administrative Agent,
for the benefit of the Lenders, a valid and perfected First Priority Lien on all
of the personal and mixed property assets (to the extent included in the
definition of Collateral and excluding any acts of perfection not required under
the Collateral Documents) of such Restricted Subsidiary described in the
applicable forms of Collateral Documents, except as otherwise permitted
hereunder or under the Collateral Documents (and in any event excluding all
Excluded Assets).  In addition, the Company shall, or shall cause the Capital
Stock of such Wholly Owned Restricted Subsidiary to be pledged to the

 

117

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Lenders, in accordance with the
terms of the Security Agreement.

 

(b)                                 Foreign Subsidiaries.  Notwithstanding
anything to the contrary contained in Section 7.08(a) or any other Loan
Document, (i) no Foreign Subsidiary or Foreign Subsidiary Holdco shall be
required to execute and deliver a Joinder Agreement or to otherwise guarantee or
support any Obligation, and (ii) no Capital Stock of a Foreign Subsidiary or
Foreign Subsidiary Holdco in excess of 66% of the Capital Stock of such Foreign
Subsidiary shall be required to be pledged pursuant to the provisions of the
Security Agreement.

 

(c)                                  Restricted Subsidiary Organization
Documents, Legal Opinions, Etc.  The Company shall deliver to the Administrative
Agent, together with the Loan Documents required to be delivered under
Section 7.08(a), (i) certified copies of the Organization Documents of any
Person that becomes a Guarantor after the Closing Date, together with a good
standing certificate from the Secretary of State of the jurisdiction of its
organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each to be
dated a recent date prior to their delivery to the Administrative Agent, (ii) a
certificate executed by the secretary or similar officer of such Guarantor as to
(a) the fact that the attached resolutions of the Governing Body of such
Guarantor approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (b) the incumbency and signatures of the officers of such Guarantor
executing such Loan Documents, and (iii) to the extent requested by the
Administrative Agent, a favorable opinion of counsel to such Guarantor, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, as to (a) the due organization and good standing of such Guarantor,
(b) the due authorization, execution and delivery by such Guarantor of such Loan
Documents, (c) the enforceability of such Loan Documents against such Guarantor
and (d) such other matters (including matters relating to the creation and
perfection of Liens in any Collateral pursuant to such Loan Documents) as the
Administrative Agent may reasonably request, all of the foregoing to be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

 

7.09                        Matters Relating to Additional Real Property
Collateral.

 

(a)                                 Additional Mortgages, Etc.  From and after
the Closing Date, in the event that (i) the Company or any Guarantor acquires
any fee interest in real property with a value in excess of $5,000,000 or
(ii) at the time any Person becomes a Guarantor, such Person owns or holds any
fee interest in real property with a value in excess of $5,000,000, in each case
excluding any such Real Property Asset the encumbrancing of which requires the
consent of any applicable lessor or then-existing senior lienholder, where the
Company and its Restricted Subsidiaries have attempted in good faith, but are
unable, to obtain such lessor’s or senior lienholder’s consent, the Company or
such Guarantor shall deliver to the Administrative Agent, as soon as practicable
after such Person acquires such Real Property Asset or becomes a Guarantor, as
the case may be, a fully executed and notarized Mortgage, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
the interest of such Loan Party in such Real Property Asset and such opinions,
documents, title insurance and environmental reports as may be reasonably
required by the Administrative Agent.

 

(b)                                 Real Estate Appraisals.  Upon request of the
Administrative Agent in connection with the delivery of any Mortgage pursuant to
Section 7.09(a), the Company shall, and shall cause each of its Restricted
Subsidiaries to, permit an independent real estate appraiser

 

118

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, upon reasonable notice, to visit and
inspect such Mortgaged Property for the purpose of preparing an appraisal of
such Mortgaged Property satisfying the requirements of any applicable Laws (in
each case to the extent required under such Laws as determined by the
Administrative Agent in its reasonable discretion).

 

7.10                        Further Assurances.

 

The Company shall take (or cause to be taken) all such actions, execute and
deliver (or cause to be executed and delivered) all such agreements, documents
and instruments, and make (or caused to be made) all such filings and recordings
that may be necessary or, in the opinion of the Administrative Agent, desirable
in order to maintain in favor of the Administrative Agent, for the benefit of
the Lenders, a valid and perfected First Priority security interest in the
entire personal and mixed property Collateral (other than Excluded Assets),
including, without limitation, filing any financing or continuation statements
under the UCC (or other similar Laws) in effect in any jurisdiction with respect
to the security interests created hereby or by the other Loan Documents;
provided that no such actions, agreements, documents, instruments, filings or
recordings will be required to the extent not required under the Collateral
Documents .

 

7.11                        Use of Proceeds.

 

Use the proceeds of the Credit Extensions (i) to finance working capital,
capital expenditures and other lawful corporate purposes, including acquisitions
and dividends hereunder, (ii) to refinance certain existing Indebtedness,
(iii) to finance (x) the cash portion of the purchase price of the Bloom
Acquisition (including any amount required to refinance existing Indebtedness of
Bloom required to be refinanced in connection with the Bloom Acquisition) and
(y) the fees, costs and expenses incurred in connection with the Bloom
Acquisition, and (iv) to pay fees and expenses in connection with the Spin-Off
Transaction, provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any applicable Law or of any Loan
Document.

 

The proceeds of the Term Loan shall be immediately used to repay outstanding
Revolving A Loans, Swing Line Loans and Revolving B Loans.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless Cash Collateralized):

 

8.01                        Indebtedness.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(a)                                 the Company and its Restricted Subsidiaries
may become and remain liable with respect to the Obligations;

 

(b)                                 Contingent Obligations consisting of
guarantees with respect to Indebtedness permitted by this Section 8.01; provided
that if such Contingent Obligation is a guarantee of

 

119

--------------------------------------------------------------------------------


 

Indebtedness by the Company or a Guarantor of Indebtedness of a Restricted
Subsidiary that is not a Guarantor, the Consolidated Net Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such Contingent
Obligation, shall be at least 0.25 to 1.00 less than the otherwise applicable
maximum Consolidated Net Leverage Ratio permitted by Section 8.06(a) (at the
time such Contingent Obligation is entered into);

 

(c)                                  the Company and its Restricted Subsidiaries
may become and remain liable with respect to Indebtedness in respect of Capital
Leases and Indebtedness of the Company and its Restricted Subsidiaries secured
by Liens permitted by Section 8.02(a)(ii) in an aggregate principal amount not
to exceed $30,000,000 at any time outstanding;

 

(d)                                 (i) the Company may become and remain liable
with respect to Indebtedness to any Restricted Subsidiary, (ii) any Guarantor
may become and remain liable with respect to Indebtedness to Company or any
other Restricted Subsidiary, (iii) any Foreign Subsidiary may become and remain
liable with respect to Indebtedness to another Foreign Subsidiary and (iv) any
Foreign Subsidiary may become and remain liable with respect to Indebtedness of
the Company or a U.S. Loan Party so long as the Investment in such Foreign
Subsidiary by a U.S. Loan Party was permitted under Section 8.03 (other than
Section 8.03(c)) at the time such Indebtedness is advanced; provided that (A) a
Lien on all such intercompany Indebtedness owing to a U.S. Loan Party shall have
been granted to the Administrative Agent for the benefit of Lenders, and (B) if
such intercompany Indebtedness is evidenced by a promissory note or other
instrument owing to a U.S. Loan Party, such promissory note or instrument shall
have been pledged to the Administrative Agent pursuant to the Collateral
Documents;

 

(e)                                  the Company and its Restricted
Subsidiaries, as applicable, may remain liable with respect to Indebtedness
described in Schedule 8.01 and any Permitted Refinancing Indebtedness in respect
thereof;

 

(f)                                   the Company and its Restricted
Subsidiaries may become and remain liable with respect to Indebtedness of any
Person assumed in connection with any acquisition of such Person permitted by
Section 8.03, and a Person that becomes a direct or indirect Wholly Owned
Restricted Subsidiary as a result of any acquisition permitted by Section 8.03
may remain liable with respect to Indebtedness existing on the date of such
acquisition (and, in each case, any Permitted Refinancing Indebtedness in
respect thereof) so long as (i) such Indebtedness is not created in anticipation
of such acquisition, (ii) both before and after giving effect to such
Indebtedness, no Default has occurred and is continuing, and (iii) the
Administrative Agent and the Lenders shall have received from the Company a
Compliance Certificate demonstrating that the Company will be in Pro Forma
Compliance after giving effect to such Indebtedness;

 

(g)                                  the Company and its Restricted Subsidiaries
may become and remain liable with respect to Indebtedness consisting of
insurance premium financing incurred in the ordinary course of business;

 

(h)                                 the Company and its Restricted Subsidiaries
may become and remain liable with respect to obligations in respect of purchase
price or other similar adjustments incurred by the Company and its Restricted
Subsidiaries in a Permitted Acquisition or any other Investment or disposition
expressly permitted hereunder;

 

(i)                                     the Company and its Restricted
Subsidiaries may become and remain liable with respect to Indebtedness in
respect of sale and lease-back transactions permitted by Section 8.09; and

 

120

--------------------------------------------------------------------------------


 

(j)                                    the Company and its Restricted
Subsidiaries may become and remain liable with respect to other Indebtedness
(excluding guarantees by the Company or a Guarantor of Indebtedness of a
Restricted Subsidiary that is not a Guarantor) so long as (i) both before and
after giving effect to such Indebtedness, no Default has occurred and is
continuing, (ii) the Company will be in Pro Forma Compliance after giving effect
to such Indebtedness (and if such Indebtedness is in a principal amount greater
than $30,000,000, the Administrative Agent shall have received from the Company
a Compliance Certificate demonstrating such Pro Forma Compliance), (iii) if such
Indebtedness is a guarantee of Indebtedness of a Person other than the Company
or any of its Restricted Subsidiaries, the Consolidated Net Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such Contingent
Obligation, shall be at least 0.25 to 1.00 less than the otherwise applicable
maximum Consolidated Net Leverage Ratio permitted by Section 8.06(a) and (iv) if
such Indebtedness is secured by Liens on any assets of the Company or its
Restricted Subsidiaries, such Liens are permitted pursuant to
Section 8.02(a)(iv).

 

8.02                        Liens and Related Matters.

 

(a)                                 Prohibition on Liens.  The Company shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of the Company or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC or under any similar recording
or notice statute, except:

 

(i)                                     Permitted Encumbrances;

 

(ii)                                  Liens on any asset existing at the time of
acquisition of such asset by the Company or a Restricted Subsidiary, or Liens to
secure the payment of all or any part of the purchase price of an asset upon the
acquisition of such asset by the Company or a Restricted Subsidiary or to secure
any Indebtedness permitted hereby incurred by the Company or a Restricted
Subsidiary at the time of or within ninety days after the acquisition of such
asset, which Indebtedness is incurred for the purpose of financing all or any
part of the purchase price thereof; provided, however, that any such Lien shall
apply only to the asset so acquired and proceeds thereof and accessions thereto;
and provided further, that the aggregate principal amount of all Indebtedness
secured by such Liens and all Indebtedness in respect of Capital Leases
permitted by Section 8.01(c) does not exceed $30,000,000 at any time
outstanding;

 

(iii)                               Liens described in Schedule 8.02;

 

(iv)                              Liens securing Indebtedness and other
obligations in an aggregate amount not to exceed $30,000,000 at any time
outstanding, provided that no such Liens shall be permitted on (A) any assets of
the UK Borrower, or (B) any Capital Stock of the UK Borrower or any direct or
indirect parent company thereof;

 

(v)                                 Liens securing Indebtedness refinancing or
renewing the Indebtedness secured by Liens described in clauses (ii), (iii) and
(vii) of this Section 8.02(a); provided that such Liens encumber the same or
substantially the same property encumbered by the original Liens (including
after-acquired property to the extent that the Liens securing the Indebtedness
being refinanced or renewed extended to after-acquired property) and no

 

121

--------------------------------------------------------------------------------


 

other property and the principal or commitment amount of Indebtedness secured
thereby does not increase;

 

(vi)                              Liens securing Indebtedness of Foreign
Subsidiaries (other than the UK Borrower) permitted under Section 8.01 and
extending solely to the assets of such Foreign Subsidiaries; provided that no
such Liens shall be permitted on (A) any assets of the UK Borrower, or (B) any
Capital Stock of the UK Borrower or any direct or indirect parent company
thereof; and

 

(vii)                           Liens securing Indebtedness permitted pursuant
to Section 8.01(f) so long as (A) such Liens do not extend to any property other
than the property of such acquired Person and (B) such Liens were not granted or
created in contemplation of such acquisition.

 

(b)                                 Equitable Lien in Favor of the Lenders.  If
the Company or any of its Restricted Subsidiaries shall create or assume any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than Permitted Liens, it shall make or cause to be made
effective provision whereby the Obligations will be secured by such Lien equally
and ratably with any and all other Indebtedness secured thereby as long as any
such Indebtedness shall be so secured; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Required Lenders
to the creation or assumption of any such Lien that is not a Permitted Lien.

 

(c)                                  No Further Negative Pledges.  Neither the
Company nor any Guarantor shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets as
security for the Obligations, whether now owned or hereafter acquired, other
than (i) (A) any agreement evidencing Indebtedness secured by Liens permitted by
Section 8.02(a)(ii) or 8.02(a)(v) (but, with respect to Liens securing
refinancings or renewals of Indebtedness secured by Liens described in
Section 8.02(a)(vii), limited to Liens of the type or nature permitted by
Section 8.02(a)(ii), without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii)), (B) any agreement
evidencing Indebtedness permitted by Section 8.01(f) that is secured by Liens
permitted by Section 8.02(a)(vii) which are of a type or nature described in
Section 8.02(a)(ii), without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii) or (C) any agreement
relating to Permitted Encumbrances referred to in clauses (iii), (xv), (xvi),
(xviii) or (xix) of the definition thereof, provided that any such prohibition
contained therein relates only to the asset or assets subject to such Liens;
(ii) any agreement evidencing an asset sale, as to the assets being sold;
(iii) provisions restricting Liens on assets of and interests in Joint Ventures;
(iv) leases, licenses and other contracts containing customary non-assignment or
negative pledge restrictions entered into in the ordinary course of business;
and (v) agreements binding on property or Persons acquired in a Permitted
Acquisition (or Investment permitted hereunder), not entered into in
contemplation of such Permitted Acquisition (or Investment permitted hereunder)
and not applicable to any Person other than the Person acquired, or to any
property other than the property so acquired.

 

(d)                                 No Restrictions on Restricted Subsidiary
Distributions to the Company or Other Restricted Subsidiaries.  The Company will
not, and will not permit any of its Restricted Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of such
Restricted Subsidiary’s Capital Stock owned by the Company or any other
Restricted Subsidiary, (ii) repay or prepay any Indebtedness

 

122

--------------------------------------------------------------------------------


 

owed by such Restricted Subsidiary to the Company or any other Restricted
Subsidiary, (iii) make loans or advances to the Company or any other Restricted
Subsidiary, or (iv) transfer any of its property or assets to the Company or any
other Restricted Subsidiary, except (a) as provided in this Agreement or any
other Loan Documents, (b) as to transfers of assets, as may be provided in an
agreement with respect to a sale of such assets, (c) restrictions contained in
Indebtedness permitted under Sections 8.01(c), 8.01(f), 8.01(i) and 8.01(j),
(d) restrictions contained in any agreement of any Person assumed in connection
with any acquisition of such Person permitted by Section 8.03 that apply only to
property of such Person, including restrictions under any acquired Indebtedness
of such Person not incurred in violation of this Agreement relating to the
property of such Person or any of its Restricted Subsidiaries, which restriction
in each case existed at the time of acquisition, was not put into place in
connection with or in anticipation of such acquisition and is not applicable to
any Person other than the Person acquired, or to any property other than the
property so acquired, (e) as to transfers of assets, as may be provided in
leases or licenses entered into in the ordinary course of business, (f) any
agreement that amends, refinances or replaces any agreement containing
restrictions permitted by the preceding clause (e); provided that the terms and
conditions of such agreement, as they relate to any such restrictions, are no
less favorable to the Company or any such Restricted Subsidiary, as applicable,
than those under the agreement so amended, refinanced or replaced,
(g) restrictions contained in Indebtedness of a Foreign Subsidiary permitted by
Section 8.01; provided that such restrictions relate only to one or more Foreign
Subsidiaries and their assets or equity interests, (h) as to transfers of
assets, as may be provided in any agreement relating to Permitted Liens, and
(i) encumbrances or restrictions relating to Joint Ventures.

 

8.03                        Investments; Acquisitions.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Investment in any Person, including any
Joint Venture, except:

 

(a)                                 the Company and its Restricted Subsidiaries
may make and own Investments in Cash and Cash Equivalents;

 

(b)                                 (i) the Company and its wholly-owned
Domestic Subsidiaries may make and own additional equity Investments in their
respective wholly-owned Domestic Subsidiaries (other than Unrestricted
Subsidiaries) and in Domestic Subsidiaries (other than Unrestricted
Subsidiaries) that become wholly-owned as a result of or in connection with such
Investments and (ii) Foreign Subsidiaries may make and own additional equity
Investments in other Foreign Subsidiaries;

 

(c)                                  the Company and its Restricted Subsidiaries
may make Investments in the form of intercompany Indebtedness permitted by
Section 8.01(d);

 

(d)                                 the Company and its Restricted Subsidiaries
may continue to own the Investments owned by them and described in Schedule
8.03;

 

(e)                                  the Company and its Restricted Subsidiaries
may make (i) the Bloom Acquisition so long as the conditions set forth in
Section 5.04 are satisfied and (ii) other Permitted Acquisitions (including the
acquisition of the Capital Stock of Restricted Subsidiaries formed in connection
with any such Permitted Acquisition); provided that in the case of this
subclause (ii), (A) no Default shall have occurred and be continuing at the time
such acquisition occurs or after giving effect thereto, (B) the Company shall,
and shall cause its Restricted Subsidiaries to, comply with the requirements of
Sections 7.08 and 7.09 with respect to each Person acquired or

 

123

--------------------------------------------------------------------------------


 

Person formed to acquire the assets of another Person to the extent such
requirements are applicable to such Person, (C) the Company shall be in Pro
Forma Compliance after giving effect to such acquisition, and (D) the
Consolidated Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such acquisition, shall be at least 0.25 to 1.00 less than the
otherwise applicable maximum Consolidated Net Leverage Ratio permitted by
Section 8.06(a);

 

(f)                                   the Company and its Restricted
Subsidiaries may receive and hold promissory notes and other non-Cash
consideration received in connection with any Asset Sale permitted by
Section 8.07;

 

(g)                                  the Company and its Restricted Subsidiaries
may acquire Securities or Investments in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to the Company or any of its
Restricted Subsidiaries, including Securities or Investments received in
connection with the bankruptcy, insolvency or reorganization of the Person
obligated on such Indebtedness or claim, or as security for any such
Indebtedness or claim;

 

(h)                                 the Company and its Restricted Subsidiaries
may make loans (financing equipment sold by the Company and its Restricted
Subsidiaries) or equipment leases to customers doing business with the Company
and its Restricted Subsidiaries in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding (with the principal amount of such leases to
be deemed to be equal to the discounted present value, at a market rate of
interest, of the remaining rental payments plus any residual value of the leased
equipment as shown on the Company’s financial statements);

 

(i)                                     the Company and its Restricted
Subsidiaries may make loans to customers doing business with the Company and its
Restricted Subsidiaries in settlement of accounts receivable owing to the
Company or any of its Restricted Subsidiaries from such customer in an aggregate
principal amount not to exceed $15,000,000 at any time outstanding;

 

(j)                                    the Company and its Restricted
Subsidiaries may make other Investments (excluding the Bloom Acquisition) at any
time; provided that (i) no Default shall have occurred and be continuing at the
time such Investment occurs or after giving effect thereto, (ii) the Company
shall be in Pro Forma Compliance after giving effect to such Investment and
(iii) the Consolidated Net Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such Investment, shall be at least 0.25 to 1.00 less than the
otherwise applicable maximum Consolidated Net Leverage Ratio permitted by
Section 8.06(a);

 

(k)                                 the Company and its Restricted Subsidiaries
may make loans and advances to officers, directors or employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice;

 

(l)                                     to the extent constituting Investments,
(i) Restricted Junior Payments permitted under Section 8.05, (ii) Equity Related
Compensation Payments and (iii) Contingent Obligations permitted under
Section 8.04;

 

(m)                             the Company and its Restricted Subsidiaries may
make Investments to the extent such Investments are in an amount not exceeding
the cash proceeds of issuances of Capital Stock of the Company made within one
year prior to the date of such Investment; and

 

124

--------------------------------------------------------------------------------


 

(n)                                 the Company and its Restricted Subsidiaries
may make other Investments at any time in an aggregate amount, when aggregated
with all Contingent Obligations incurred pursuant to Section 8.04(f), not to
exceed $15,000,000 at any time outstanding.

 

8.04                        Contingent Obligations.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or become or remain liable with respect to
any Contingent Obligation, except:

 

(a)                                 the Guaranty;

 

(b)                                 Contingent Obligations in respect of Letters
of Credit, other letters of credit, bank guaranties or similar instruments
permitted under Section 8.01;

 

(c)                                  Contingent Obligations under Hedge
Agreements (including guarantees thereof); that are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view”;

 

(d)                                 Contingent Obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales permitted by this Agreement; and

 

(e)                                  Contingent Obligations permitted by
Section 8.01(b);

 

(f)                                   Contingent Obligations in an aggregate
amount, when aggregated with all Investments made pursuant to Section 8.03(n),
not to exceed $15,000,000 at any time outstanding.

 

(g)                                  other Contingent Obligations at any time;
provided that (i) no Default shall have occurred and be continuing at the time
such Contingent Obligation is assumed or after giving effect thereto, (ii) the
Company shall be in Pro Forma Compliance after giving effect to such Contingent
Obligation and (iii) the Consolidated Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Contingent Obligation, shall be at least
0.25 to 1.00 less than the otherwise applicable maximum Consolidated Net
Leverage Ratio permitted by Section 8.06(a); and

 

(h)                                 Contingent Obligations described in Schedule
8.04;

 

8.05                        Restricted Junior Payments.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Junior Payment; provided that the Company may:

 

(a)                                 subject to the applicable subordination
provisions or subordination agreement with respect thereto, make regularly
scheduled payments of interest in respect of any Subordinated Indebtedness;

 

(b)                                 [reserved];

 

125

--------------------------------------------------------------------------------


 

(c)                                  except during the Adjustment Period, make
additional Restricted Junior Payments to any Person at any time; provided that
(i) no Default shall have occurred and be continuing at the time such Restricted
Junior Payment occurs or after giving effect thereto, (ii) the Company shall be
in Pro Forma Compliance after giving effect to such Restricted Junior Payment,
and (iii) in the case of any payments of Subordinated Indebtedness, such payment
is not in violation of the applicable subordination provisions or subordination
agreement with respect thereto;

 

(d)                                 make Restricted Junior Payments for Equity
Related Compensation Payments that constitute Restricted Junior Payments;

 

(e)                                  to the extent constituting a Restricted
Junior Payment, make Investments permitted by Section 8.03;

 

(f)                                   permit any of its Restricted Subsidiaries
to (i) declare and make Restricted Junior Payments to the Company or any Wholly
Owned Restricted Subsidiary of the Company, (ii)  if such Restricted Subsidiary
is not a Wholly Owned Restricted Subsidiary, declare and make Restricted Junior
Payments in respect of its Capital Stock to all holders of such Capital Stock
generally so long as Company or its respective Restricted Subsidiary that owns
such Capital Stock or interests in the Person making such Restricted Junior
Payments receives at least its proportionate share thereof (based upon its
relative ownership of the subject Capital Stock and the terms thereof);

 

(g)                                  except during the Adjustment Period, the
Company may repurchase common stock or common stock options from present or
former officers, directors or employees (or heirs of, estates of or trusts
formed by such Persons) of any of its Subsidiaries upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement so long as
(i) no Default has occurred and is continuing and (ii) the aggregate amount of
cash used to effect Restricted Junior Payments pursuant to this clause (g) in
any Fiscal Year of the Company does not exceed $4,000,000;

 

(h)                                 the Company and its Restricted Subsidiaries
may repurchase Capital Stock to the extent deemed to occur upon exercise of
stock options, warrants or rights in respect thereof if such Capital Stock
represents a portion of the exercise price of such options, warrants or rights
in respect thereof; and

 

(i)                                     the Company and its Restricted
Subsidiaries may make Restricted Junior Payments to allow the payment of cash in
lieu of the issuance of fractional shares upon the exercise of options or,
warrants or rights or upon the conversion or exchange of or into Capital Stock,
or payments or distributions to dissenting stockholders pursuant to applicable
law.

 

8.06                        Financial Covenants.

 

(a)                                 Maximum Net Leverage Ratio.  The Company
shall not permit the Consolidated Net Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter ending on the dates set forth below to exceed
the correlative ratio indicated for such Fiscal Quarter (or period including
such Fiscal Quarter):

 

126

--------------------------------------------------------------------------------


 

 

 

March 31

 

June 30

 

September 30

 

December 31

 

2013

 

n/a

 

n/a

 

3.75 to 1.0

 

3.75 to 1.0

 

2014

 

3.75 to 1.0

 

3.75 to 1.0

 

3.75 to 1.0

 

3.75 to 1.0

 

2015

 

3.75 to 1.0

 

3.50 to 1.0

 

3.50 to 1.0

 

3.50 to 1.0

 

2016

 

3.50 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

Thereafter

 

3.25 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

 

provided, however, on or after the consummation of the Bloom Acquisition, in
connection with any Permitted Acquisition that would cause the aggregate
purchase consideration for all Permitted Acquisitions (including the Bloom
Acquisition) consummated on or within twelve months following the First
Amendment Effective Date to exceed $545,000,000, if the Consolidated Net
Leverage Ratio (calculated on a Pro Forma Basis after giving effect to such
Permitted Acquisition) would be less than, but within 0.25 to 1.0 of, or would
equal or exceed, the maximum then-permitted Consolidated Net Leverage Ratio set
forth in the matrix above (prior to giving effect to any increase thereof
pursuant to this proviso) by no more than 0.25 to 1.0, the otherwise applicable
maximum Consolidated Net Leverage Ratio, at the election of the Company (with
prior written notice to the Administrative Agent), shall increase by 0.50 to 1.0
for four consecutive Fiscal Quarters beginning with the Fiscal Quarter in which
such Permitted Acquisition occurs (such period, the “Adjustment Period”), so
long as the Company is in compliance on a Pro Forma Basis with the maximum
Consolidated Net Leverage Ratio (as so adjusted for the Adjustment Period) after
giving effect to such Permitted Acquisition; provided, further, that prior to
the end of the Adjustment Period, the Company may, upon written notice to the
Administrative Agent, terminate the Adjustment Period so long as the Company
would have been in compliance with the Consolidated Net Leverage Ratio (without
giving effect to such 0.50 to 1.0 increase) as of the most recently ended Fiscal
Quarter ending after the commencement of the Adjustment Period for which a
Compliance Certificate has been delivered pursuant to Section 7.01(d).

 

(b)                                 Minimum Consolidated Fixed Charge Coverage
Ratio.  Commencing with the first full Fiscal Quarter following the First
Amendment Effective Date, the Company shall not permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of the most recently ended Fiscal
Quarter to be less than 1.25 to 1.0.

 

8.07                        Restriction on Fundamental Changes; Asset Sales.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or consummate any
Asset Sale (including Asset Sales of its notes or receivables and Capital Stock
of a Restricted Subsidiary, whether newly issued or outstanding), except:

 

(a)                                 (i) any Restricted Subsidiary of the Company
(other than the UK Borrower) may be merged with or into the Company or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Company or any Guarantor, provided that, in the case of such a merger, the
Company or such Guarantor shall be the continuing or surviving Person; (ii) any
Foreign Subsidiary may be merged with or into any other Foreign Subsidiary,
provided that, in the case of such a merger involving the UK Borrower,

 

127

--------------------------------------------------------------------------------


 

the UK Borrower shall be the continuing or surviving Person, and (iii) any
Foreign Subsidiary (other than the UK Borrower) may be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Company or any Restricted Subsidiary;

 

(b)                                 [reserved];

 

(c)                                  the Company and its Restricted Subsidiaries
may dispose of obsolete, worn out or surplus property or property that is no
longer useful in its business in the ordinary course of business;

 

(d)                                 the Company and its Restricted Subsidiaries
(i) may make Asset Sales so long as, after giving effect thereto, the aggregate
fair market value of all assets transferred pursuant to this subclause (i) does
not exceed the greater of (1) $20,000,000 and (2) 5% of Consolidated Tangible
Assets (as of the end of most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 7.01(b) or 7.01(c)) and
(ii) may sell the Company’s headquarters located at 3113 Woodcreek Drive,
Downers Grove, Illinois; provided that (A) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof;
(B) 75% of the consideration received shall be Cash or Cash Equivalents; and
(C) no Event of Default shall have occurred or be continuing after giving effect
thereto;

 

(e)                                  the Company and its Restricted Subsidiaries
may sell real property located in Sleaford, England owned by any Restricted
Subsidiary of the Company;

 

(f)                                   in order to resolve disputes that occur in
the ordinary course of business or settle delinquent or overdue accounts, the
Company and its Restricted Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;

 

(g)                                  the Company or a Restricted Subsidiary may
sell or dispose of shares of Capital Stock of any of its Restricted Subsidiaries
in order to qualify members of the Governing Body of the Restricted Subsidiary
if required by applicable Law;

 

(h)                                 any Person may be merged with or into or
consolidated with the Company or any Restricted Subsidiary if the acquisition of
the Capital Stock of such Person by the Company or such Restricted Subsidiary
would have been permitted pursuant to Section 8.03; provided that (i) in the
case of the Company, the Company shall be the continuing or surviving Person,
(ii) in the case of the UK Borrower, the UK Borrower shall be the continuing or
surviving Person, (iii) if a Restricted Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Restricted Subsidiary and
complies with the provisions of Sections 7.08 and 7.09 to the extent applicable
to such Person and (iv) no Default shall have occurred or be continuing after
giving effect thereto;

 

(i)                                     the Company or a Restricted Subsidiary
may, in the ordinary course of business, dispose of or terminate Hedge
Agreements;

 

(j)                                    the Company and its Restricted
Subsidiaries may grant licenses to use Intellectual Property in a manner not
prohibited by the Loan Documents and not interfering in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;

 

128

--------------------------------------------------------------------------------


 

(k)                                 the Company and its Restricted Subsidiaries
may settle accounts receivable owing to the Company or any of its Restricted
Subsidiaries in connection with the making of loans permitted by
Section 8.03(i);

 

(l)                                     the Company and its Restricted
Subsidiaries may transfer property as a result of casualty or condemnation
events;

 

(m)                             the Company and its Restricted Subsidiaries may
enter into leases and subleases of real and personal property in the ordinary
course of business;

 

(n)                                 the Company and its Restricted Subsidiaries
may use Cash or Cash Equivalents in transactions not prohibited by this
Agreement; and

 

(o)                                 the Company and its Restricted Subsidiaries
may make and dispose of inventory in the ordinary course of business.

 

8.08                        Transactions with Affiliates.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Company, on terms that are
less favorable to the Company or that Restricted Subsidiary in any material
respect, taken as a whole, as the case may be, than those that would have been
obtained at the time from Persons who are not an Affiliate; provided that the
foregoing restriction shall not apply to:

 

(a)                                 any transaction between the Company and any
of its Wholly Owned Restricted Subsidiaries or between any of its Wholly Owned
Restricted Subsidiaries;

 

(b)                                 indemnification payments (including
reimbursement of fees and expenses) to officers, directors, employees or
consultants of the Company or any of its Restricted Subsidiaries;

 

(c)                                  any Restricted Junior Payment permitted by
Section 8.05;

 

(d)                                 Investments permitted by Section 8.03;

 

(e)                                  any transaction involving consideration of
$2,000,000 or less per annum;

 

(f)                                   any employment agreement, employee benefit
plan, officer or director indemnification agreement or any similar arrangement
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business and payments or issuances of Capital Stock pursuant
thereto;

 

(g)                                  the agreements between United Online and
its Subsidiaries (other than the Company and its Restricted Subsidiaries) on the
one hand, and the Loan Parties, on the other hand, with respect to transition
services, tax sharing, employee matters, legal matters, separation and other
similar documents, undertakings, instruments, agreements or otherwise entered
into in connection with the Spin-Off; provided that, the structure and terms of
such documents, undertakings, instruments, agreements are consistent with the
Registration Statement (except to the extent there are any inconsistencies that
do not have a Material Adverse Effect);

 

129

--------------------------------------------------------------------------------


 

(h)                                 the agreements between Liberty Interactive
Corporation and its Subsidiaries or Affiliates (other than the Company and its
Restricted Subsidiaries) on the one hand, and the Loan Parties, on the other
hand, with respect to transition services, tax sharing, employee matters, legal
matters, separation and other similar documents, undertakings, instruments,
agreements or otherwise entered into in connection with the Bloom Acquisition;
and

 

(i)                                     agreements and payments in connection
with Equity Related Compensation Payments.

 

8.09                        Sales and Lease-Backs.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease, whether an operating lease or a
Capital Lease, of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) that the Company or any of its Restricted
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than the Company or any of its Restricted Subsidiaries) or
(ii) that the Company or any of its Restricted Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Company or any of its Restricted Subsidiaries to any
Person (other than the Company or any of its Restricted Subsidiaries) in
connection with such lease; provided that so long as no Event of Default has
occurred and is continuing or shall be caused thereby, the Company or any of its
Restricted Subsidiaries may sell and become and remain liable as lessee with
respect to a lease for (x) the Company’s headquarters located at 3113 Woodcreek
Drive, Downers Grove, Illinois and (y) any real property owned by the Company or
its Restricted Subsidiaries and located in Sleaford, England.

 

8.10                        Conduct of Business.

 

From and after the Closing Date, the Company shall not, and shall not permit any
of its Restricted Subsidiaries to, engage in any business other than (i) the
businesses engaged in by the Company, its Restricted Subsidiaries and Bloom on
the First Amendment Effective Date and reasonably ancillary, complementary,
similar or related businesses and (ii) such other lines of business as may be
consented to by Required Lenders.

 

8.11                        Fiscal Year.

 

The Company shall not change its Fiscal Year-end from December 31.

 

8.12                        Sanctions.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity participating in the
transaction, whether as the Lender, Lead Arranger, the Administrative Agent, L/C
Issuer, Swing Line Lender or otherwise, of Sanctions.  The Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar legislation in other jurisdictions.

 

8.13                        Amendment of Subordinated Indebtedness.

 

130

--------------------------------------------------------------------------------


 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, amend or modify the terms of any documentation
evidencing or governing any Subordination Indebtedness in violation of any
applicable subordination provisions or subordination agreement related thereto.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Failure to Make Payments When Due. 
(i) Failure by any Borrower to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (ii) failure by the Company
to pay when due any L/C Obligations; or (iii) failure by any Borrower to pay any
interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or

 

(b)                                 Default in Other Agreements.

 

(i)                                     Failure of the Company or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 9.01(a)), Contingent Obligations in respect
of Indebtedness, Hedging Obligations or letters of credit in an aggregate
principal amount of $20,000,000 or more, in each case beyond the end of any
grace period provided therefor (provided that, in the case of any Hedging
Obligation, the amount counted for this purpose shall be the amount payable by
the Company or any of its Restricted Subsidiaries if such Hedging Obligation
were terminated at such time); or

 

(ii)                                  breach or default by the Company or any of
its Restricted Subsidiaries with respect to any other term of (A) one or more
items of Indebtedness (or Contingent Obligations in respect of Indebtedness,
Hedging Obligations or letters of credit) in the aggregate principal amount
referred to in clause (i) above or (B) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness or Contingent
Obligation(s), if the effect of such breach or default is to cause, or to permit
the holder or holders of that Indebtedness or Contingent Obligation(s) (or a
trustee on behalf of such holder or holders) to cause, that Indebtedness or
Contingent Obligation(s) to become or be declared due and payable prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be (provided such breach or default has not been cured or waived or ceased
to be continuing); or

 

(c)                                  Breach of Certain Covenants.  Failure of
the Company to perform or comply with any term or condition contained in
Section 7.02 (as to the Company’s or the UK Borrower’s existence) or
Article VIII of this Agreement; or

 

(d)                                 Breach of Warranty.  Any representation,
warranty, certification or other statement made by the Company or any of its
Restricted Subsidiaries in any Loan Document or in any statement or certificate
at any time given by the Company or any of its Restricted

 

131

--------------------------------------------------------------------------------


 

Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect (or if such representation,
warranty, certification or other statement is qualified by materiality or
Material Adverse Effect, in any respect) on the date as of which made; or

 

(e)                                  Other Defaults Under Loan Documents.  Any
Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other Section of this Article IX, and such default
shall not have been remedied or waived within 30 days after the earlier of (i) a
Responsible Officer of the Company or such Loan Party becoming aware of such
default or (ii) receipt by the Company and such Loan Party of notice from the
Administrative Agent or any Lender of such default; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)                                     A court having jurisdiction in the
premises shall enter a decree or order for relief in respect of any Borrower or
any of the Company’s Significant Subsidiaries in an involuntary case under the
Bankruptcy Code of the United States or under any other applicable Debtor Relief
Law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state Law;
or

 

(ii)                                  an involuntary case shall be commenced
against any Borrower or any of the Company’s Significant Subsidiaries under the
Bankruptcy Code of the United States or under any other applicable Debtor Relief
Law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
administrator, administrative receiver, sequestrator, trustee, custodian or
other officer having similar powers over any Borrower or any of its Significant
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Company or any of the Company’s
Significant Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Borrower or any of the
Company’s Significant Subsidiaries, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)                                     The Company or any of the Company’s
Significant Subsidiaries (other than those incorporated in the United Kingdom)
shall have an order for relief entered with respect to it or commence a
voluntary case under the Bankruptcy Code of the United States or under any other
applicable Debtor Relief Law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such Law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or the Company or any
of the Company’s Significant Subsidiaries (other than those incorporated in the
United Kingdom) shall make any assignment for the benefit of creditors; or

 

132

--------------------------------------------------------------------------------


 

(ii)                                  Any board or shareholder resolution is
passed, legal proceedings or other formal procedure or step is taken for:

 

(A)                               the suspension of payments, a moratorium of
any indebtedness, winding-up, dissolution, administration or reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise) of the UK
Borrower or any of the Company’s Significant Subsidiaries that are incorporated
in the United Kingdom (together with the UK Borrower, the “Relevant UK
Entities”) other than a solvent liquidation or reorganization of a Significant
Subsidiary that is not the UK Borrower;

 

(B)                               a composition, compromise, assignment or
arrangement with any creditor of any Relevant UK Entity in connection with or as
a result of financial difficulty of that Relevant UK Entity;

 

(C)                               the appointment of a liquidator in respect of
any Relevant UK Entity (other than in respect of a solvent liquidation of a
Relevant UK Entity which is not a Loan Party), receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Relevant UK Entity or any of its assets; or

 

(D)                               enforcement of any Lien over any assets of any
Relevant UK Entity having a value of at least $20,000,000,

 

or any analogous procedure or step is taken in any jurisdiction provided that
this subclause (ii) shall not apply to any winding—up petition or analogous
procedure or step which is frivolous or vexatious and is discharged, stayed or
dismissed within 28 days of commencement; or

 

(iii)                               Any Borrower or any of the Company’s
Significant Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due, or
any Relevant UK Entity suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors (other than any creditor which is the Company
or a Restricted Subsidiary of the Company) with a view to rescheduling any of
its debts where such debts have an aggregate value of at least $20,000,000; or

 

(iv)                              The value of the assets of any Relevant UK
Entity is less than its liabilities (taking into account contingent and
prospective liabilities).

 

(v)                                 A moratorium is declared in respect of any
indebtedness of any Relevant UK Entity; or

 

(h)                                 Judgments and Attachments.  (i) Any money
judgment, writ or warrant of attachment, distress, execution or similar process
in any jurisdiction involving in the aggregate at any time an amount in excess
of $20,000,000, in any case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage,
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall be entered or filed against the Company or any of its
Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 consecutive
days

 

133

--------------------------------------------------------------------------------


 

(in any event later than five days prior to the date of any action to foreclose
or collect upon its judgment); or

 

(i)                                     Dissolution.  Except as permitted under
Section 8.07, any order, judgment or decree shall be entered against any
Borrower or any of the Company’s Significant Subsidiaries decreeing the
dissolution or split up of the Company or such Subsidiary and such order shall
remain undischarged or unstayed for a period in excess of 30 days; or

 

(j)                                    Employee Benefit Plans.  There shall
occur one or more ERISA Events or similar events in respect of any Foreign
Plans, that individually or in the aggregate result in or could reasonably be
expected to result in a Material Adverse Effect; or

 

(k)                                 Change in Control.  A Change in Control
shall have occurred; or

 

(l)                                     Invalidity of Loan Documents; Failure of
Security; Repudiation of Obligations.  At any time after the execution and
delivery thereof, (i) any Loan Document or any material provision thereof, for
any reason other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) in any
material respect or shall be declared to be null and void, (ii) the
Administrative Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in any material portion of the Collateral purported to be
covered by the Collateral Documents, in each case for any reason other than the
failure of the Administrative Agent or any Lender to take any action within its
control, or (iii) any Loan Party shall contest the validity or enforceability of
any Loan Document or any provision thereof in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Loan Document or any provision thereof to which it is a
party.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the written consent of, the Required
Lenders, take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to the Minimum Collateral Amount with
respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically

 

134

--------------------------------------------------------------------------------


 

terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of outside counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of outside counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuer, the Swap Counterparties and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets; provided,
however, in each case, appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.  Amounts received from the UK
Borrower shall be applied solely to the Obligations of the UK Borrower.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting

 

135

--------------------------------------------------------------------------------


 

documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Swap Counterparty, as the case may be.  Each Cash Management
Bank or Swap Counterparty not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.

 

9.04                        Collection Allocation Mechanism.

 

(a)                                 On the CAM Exchange Date, the Lenders shall
automatically and without further action be deemed to have exchanged interests
in the Specified Obligations under each of the Classes (and participation
interests in Letters of Credit) such that, in lieu of the interest of each
Lender in the Specified Obligations under each Class in which it shall
participate as of such date (including the principal, reimbursement, interest
and fee obligations of each Loan Party in respect of each such Classes) and, if
such Lender holds a Revolving A Commitment as of such date, such Lender’s
participation interests in Letters of Credit, such Lender shall own an interest
equal to such Lender’s CAM Percentage in the Specified Obligations under each of
the Classes (including the principal, reimbursement, interest and fee
obligations of each Loan Party in respect of each such Classes) and hold a
participation interest in each Letter of Credit equal to its CAM Percentage
thereof.  Each Lender, each Participant and the Administrative Agent hereby
consents and agrees to the CAM Exchange.  Each Lender hereby agrees from time to
time to execute and deliver to the Administrative Agent all such promissory
notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by such
Lender to the Administrative Agent against delivery of any promissory notes so
executed and delivered; provided, however, that the failure of any Lender to
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.  On the CAM Exchange Date, each
Lender whose funded Exposures after giving effect to the CAM Exchange shall
exceed its funded Exposures before giving effect thereto shall pay to the
Administrative Agent the amount of such excess in the applicable currency or
currencies (or, if requested by the Administrative Agent, in Dollars), and the
Administrative Agent shall pay to each of the Lenders, out of the amount so
received by it, the amount by which such Lender’s funded Exposures before giving
effect to the CAM Exchange exceeds such funded Exposures after giving effect to
the CAM Exchange.

 

(b)                                 Each Lender’s obligation to exchange its
interests pursuant to the CAM Exchange shall be absolute and unconditional and
shall not be affected by any circumstance including, without limitation, (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any other Lender, any Loan Party or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, (iii) any adverse
change in the condition (financial or otherwise) of the Company or any of its
Subsidiaries or any other Person, (iv) any breach of this Agreement by any Loan
Party, any Lender or any other Person, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

 

(c)                                  For purposes of this Section 9.04:

 

(i)                                     “CAM Exchange” means the exchange of the
Lenders’ interests provided in this Section 9.04.

 

136

--------------------------------------------------------------------------------


 

(ii)                                  “CAM Exchange Date” means the date on
which an Event of Default under Section 9.01(f) or (g) with respect to the
Company shall occur.

 

(iii)                               “CAM Percentage” means, as to each Lender, a
fraction, expressed as decimal, of which (a) the numerator shall be the
aggregate Dollar Equivalent of the sum of (i) the Specified Obligations owed to
such Lender and (ii) such Lender’s participations in undrawn amounts of Letters
of Credit, in each case immediately prior to the CAM Exchange Date and (b) the
denominator shall be the aggregate Dollar Equivalent of the sum of (i) the
Specified Obligations owed to all the Lenders and (ii) the aggregate undrawn
amount of all outstanding Letters of Credit, in each case immediately prior to
the CAM Exchange Date.

 

(iv)                               “Exposure” means, with respect to any Lender,
the sum at such time, without duplication, of such Lender’s (i) Applicable
Percentage of the Total Revolving A Outstandings (including any participation
interests in Letters of Credit and Swing Line Loans) plus (ii) Applicable
Percentage of the Outstanding Amount of Revolving B Loans plus (iii) Applicable
Percentage of the Outstanding Amount of the Term Loan.  For purposes hereof,
Exposure shall be expressed in Dollars.

 

(v)                                 “Specified Obligations” means Obligations
consisting of principal of and interest on the Loans, reimbursement obligations
in respect of Letters of Credit and fees.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer (other than Section 10.06), and no Loan Party shall have rights
as a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Counterparties and potential Cash
Management Banks) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of (and to hold any Liens created
under or pursuant to the Collateral Documents governed by English Law for and on
behalf of or in trust for) such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral, together with
such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents, separate trustees or co-trustees and attorneys-in-fact appointed by
the Administrative Agent pursuant to Section

 

137

--------------------------------------------------------------------------------


 

10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents,
separate trustees, co-trustees and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents) or
discretionary rights expressly subject to Administrative Agent consent, provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty or responsibility to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and

 

138

--------------------------------------------------------------------------------


 

until notice describing such Default is given in writing to the Administrative
Agent by a Loan Party, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give 30 days’ prior written notice of its resignation to the Lenders, the L/C
Issuer and the Company.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, to appoint a successor, which shall be a

 

139

--------------------------------------------------------------------------------


 

bank with an office in the United States, or an Affiliate of any such bank
(subject to the Company’s approval (not to be unreasonably withheld, conditioned
or delayed) of such successor if no Event of Default under Section 9.01(a),
(f) or (g) has occurred and is continuing) with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above (subject to the Company’s
approval (not to be unreasonably withheld, conditioned or delayed) of such
successor if no Event of Default under Section 9.01(a), (f) or (g) has occurred
and is continuing).  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and appoint a successor (subject to the Company’s approval (not to be
unreasonably withheld, conditioned or delayed) of such successor if no Event of
Default under Section 9.01(a), (f) or (g) has occurred and is continuing). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of (or, as
applicable, in trust for) the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

140

--------------------------------------------------------------------------------


 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender) and the acceptance of such appointment by
the applicable Lender, (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the

 

141

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10                 Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Swap
Counterparty) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of the Obligations (other
than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable provider
thereof shall have been made) and the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements reasonably satisfactory to the Administrative
Agent and the L/C Issuer shall have been made), (ii) that is sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document or any Recovery Event, or
(iii) as approved in accordance with Section 11.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.02(a)(ii),
Section 8.02(a)(v) (but, with respect to Liens securing refinancings or renewals
of Indebtedness secured by Liens permitted by Section 8.02(a)(vii), limited to
Liens of the type or nature permitted by Section 8.02(a)(ii) without giving
effect to the limitations on the amount of Indebtedness secured by such Liens in
Section 8.02(a)(ii)) or by Section 8.02(a)(vii) (in the case of
Section 8.02(a)(vii) to the extent such Liens are limited to Liens of the type
or nature permitted by Section 8.02(a)(ii) without giving effect to the
limitations on the amount of Indebtedness secured by such Liens in
Section 8.02(a)(ii)) (or to release such Lien where such Lien is not permitted
by the instrument or document evidencing or relating to the Indebtedness secured
by such Lien and such prohibition is not in violation of Section 8.02(c)); and

 

142

--------------------------------------------------------------------------------


 

(c)                                  to release any Guarantor from its
obligations under the Loan Documents (including releasing all Liens granted by
such Person under the Collateral Documents) if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11                 Secured Cash Management Agreements and Secured Hedge
Agreements.

 

No Cash Management Bank or Swap Counterparty that obtains the benefit of
Section 9.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Swap Counterparty, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Maturity Date.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent acting at the direction of the Required Lenders) and the
applicable Borrower or the applicable Loan Party, as the case may be, and
furnished to the Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that

 

(a)                                 no such amendment, waiver or consent shall:

 

143

--------------------------------------------------------------------------------


 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender (it being understood and agreed that a waiver
of any condition precedent set forth in Section 5.02, Section 5.03 or
Section 5.04, or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of a Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

 

(v)                                 change (A) any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby, or (B) the definition of
“Required Revolving A Lenders” or “Required Revolving B Lenders” without the
written consent of each Lender under the applicable Class;

 

(vi)                              release all or substantially all of the
Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral;

 

(vii)                           (A) release the Company without the consent of
each Lender, (B) except in connection with a transaction permitted under
Section 8.07, release all or substantially all of the value of the Guaranty, or
(C) release the Guaranty by the Company of the Obligations of the UK Borrower,
in each case, without the written consent of each Lender whose Obligations are
guaranteed thereby, except to the extent such release is permitted pursuant to
Section 10.10 or Section 11.11 (in which case such release may be made by the
Administrative Agent acting alone);

 

(viii)                        amend Section 1.06 or the definition of
“Alternative Currency”, “LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency”
without the written consent of each Lender and L/C Issuer obligated to make
Credit Extensions in Alternative Currencies; or

 

144

--------------------------------------------------------------------------------


 

(b)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;

 

(c)                                  unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; and

 

(d)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) only the consent of the
applicable Borrower and the Lenders and L/C Issuer that have agreed to issue
such Credit Extension in the applicable Alternative Currency shall be necessary
to amend the definition of “Eurocurrency Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

In addition to the foregoing, the Company may supplement Schedule 6.01 as
contemplated by this Agreement.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (i) with the written consent of the Administrative Agent, the L/C
Issuer, the Borrowers and the Lenders obligated to make Credit Extensions in
Alternative Currencies to amend the definition of “Alternative Currency”, “LIBOR
Quoted Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to
add additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06,
and (ii) as permitted under Section 2.03(l) or to reflect increases in
Commitments permitted under Section 2.01(b) (or to permit additional Credit
Extensions approved by the Required Lenders), with the consent solely of the
Company and the Administrative Agent.

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the

 

145

--------------------------------------------------------------------------------


 

Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

 

In addition, notwithstanding the foregoing, the Company may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Commitments or Loans of the
accepting Lenders to be extended, (B) modify the Applicable Rate and/or fees
payable with respect to the Loans and Commitments of the accepting Lenders,
(C) modify any covenants or other provisions or add new covenants or provisions
that are agreed between the Company, the Administrative Agent and the Accepting
Lenders; provided that such modified or new covenants and provisions are
applicable only during periods after the Maturity Date that is in effect on the
effective date of such Permitted Amendment, and (D) any other amendment to a
Loan Document required to give effect to the Permitted Amendments described in
clauses (A), (B) and (C) of this paragraph (“Permitted Amendments”, and any
amendment to this Agreement to implement Permitted Amendments, a “Loan
Modification Agreement”)  pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendments are requested to
become effective.  Permitted Amendments shall become effective only with respect
to the Commitments and/or Loans of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Commitments and/or
Loans as to which such Lender’s acceptance has been made.  The Company, each
other Loan Party and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof, and the Loan
Parties shall also deliver such resolutions, opinions and other documents as
reasonably requested by the Administrative Agent.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that (1) upon
the effectiveness of any Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendments evidenced thereby and only with
respect to the Commitments and Loans of the Accepting Lenders as to which such
Lenders’ acceptance has been made, (2) any applicable Lender who is not an
Accepting Lender may be replaced by the Company in accordance with
Section 11.14, and (3) the Administrative Agent and the Company shall be
permitted to make any amendments or modifications to any Loan Documents
necessary to allow any borrowings, prepayments, participations in Letters of
Credit and Swing Line Loans and commitment reductions to be ratable across each
class of Commitments the mechanics for which may be implemented through the
applicable Loan Modification Agreement and may include technical changes related
to the borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swing Line Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders.

 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

146

--------------------------------------------------------------------------------


 

(i)                                     if to any Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Loan Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or any Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower,

 

147

--------------------------------------------------------------------------------


 

any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, unless determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party.

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications, Notices of Loan
Prepayment and Swing Line Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party; provided that such indemnity shall not, as to any such Person, be
available to the extent that such losses, costs, expenses and liabilities are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

148

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Company shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable, out of pocket fees, charges and
disbursements of counsel for the Administrative Agent in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable out
of pocket fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that
pursuant to this clause (iii), the Company shall not be required to reimburse
such fees, charges and disbursements of more than one counsel to the
Administrative Agent, the L/C Issuer and all the Lenders, taken as a whole, and
if necessary, one local domestic or foreign counsel in any relevant domestic or
foreign jurisdiction, to the Administrative Agent, the L/C Issuer and the
Lenders, taken as a whole, unless the representation of one or more Lenders by
such counsel would be inappropriate due to the existence of an actual conflict
of interest, in which case, upon prior written notice to the Company, the
Company shall also be required to reimburse the reasonable out of pocket fees,
charges and disbursements of one additional counsel to such affected Lenders in
each relevant jurisdiction.

 

(b)                                 Indemnification by the Loan Parties.  The
Company shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,

 

149

--------------------------------------------------------------------------------


 

liabilities and related expenses (including the reasonable fees, charges and
disbursements of one counsel to the Indemnitees, taken as a whole, and if
necessary, one local domestic or foreign counsel in any relevant domestic or
foreign jurisdiction, to the Indemnitees, taken as a whole, unless the
representation of one or more Indemnitees by such counsel would be inappropriate
due to the existence of an actual conflict of interest, in which case, upon
prior written notice to the Company, the Company shall also be required to
reimburse the reasonable out of pocket fees, charges and disbursements of one
additional counsel to such affected Indemnitees in each relevant jurisdiction),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Loan Party) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01 or Section 3.08), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Claim related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or any of its Related Indemnified Parties), (y) result from a claim
brought by any Loan Party against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise solely
from a dispute among the Indemnitees (except when and to the extent that one of
the Indemnitees party to such dispute was acting in its capacity or in
fulfilling its role as Administrative Agent, Lead Arranger, L/C Issuer, Swing
Line Lender or any similar role under this Agreement or any other Loan Document)
that does not involve any act or omission of the Borrower or any of its
Affiliates.  Without limiting the provisions of Section 3.01(c) or
Section 3.07(i), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposures of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the

 

150

--------------------------------------------------------------------------------


 

case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc. 
Without limiting the Loan Parties’ indemnification obligations above, to the
fullest extent permitted by applicable Law, no party hereto shall assert, and
each other party hereto hereby waives, any claim against any other party hereto
(or any Indemnitee or any Loan Party), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof (other than in respect of any such damages incurred
or paid by an Indemnitee to a third party and to which such Indemnitee is
otherwise entitled to indemnification as provided above).  No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06                 Successors and Assigns.

 

151

--------------------------------------------------------------------------------


 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the related Loans at
the time owing to it or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in subsection (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (or
$1,000,000, in the case of any assignment in respect of the Term Loan) unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto, assigned, except that this clause (ii) shall not (A) apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving A Commitment or Revolving B Commitment
(and the related Revolving Loans thereunder) and its outstanding Term Loan on a
non-pro rata basis;

 

152

--------------------------------------------------------------------------------


 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any (1) Revolving A Commitment or any Revolving B
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable facility subject to such assignment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; provided that, in consenting to any such assignment, the
Administrative Agent has no duty to, and shall not be liable to any Loan Party,
any assignor or assignee Lenders or any of their respective Affiliates for any
failure to, inquire or otherwise verify whether or not such assignment is being
made to a Competitor, and the Administrative Agent shall have no duty or
obligation to enforce any prohibition on such assignment; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender (such consents not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of Revolving A Loans and Revolving A
Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.  Where the consent of
the Company is not required for an assignment, the Administrative Agent shall
promptly send to the Company a copy of the Assignment and Assumption duly
executed by the parties to the relevant assignment.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Company or any of the Company’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) a natural Person; or (D) a
Competitor.  All parties hereto acknowledge and agree that the Administrative
Agent shall have no obligation or duty to monitor or track whether any
Competitor shall have become an assignee or Lender hereunder.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative

 

153

--------------------------------------------------------------------------------


 

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 3.07(c),
3.07(i) and 11.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender, a Competitor or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided

 

154

--------------------------------------------------------------------------------


 

that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04, 3.05,
3.07(c) and 3.07(i) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required of such Participant under Sections
3.01(e) and 3.07 shall be delivered to the Lender who sells the participation)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.14 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01,
3.04, 3.07(c) or 3.07(i), with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  All parties hereto acknowledge and agree that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Competitor shall have become a Participant hereunder.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

155

--------------------------------------------------------------------------------


 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving A Commitment
and Revolving A Loans pursuant to subsection (b) above, Bank of America may,
(i) upon thirty days’ notice to the Company, the Administrative Agent and the
other Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Company and the Administrative Agent, resign as Swing Line Lender.  In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender and the acceptance of such appointment by the applicable successor,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (2) the successor L/C Issuer or any other L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such resigning L/C Issuer with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and shall have agreed to
keep such Information confidential), (b) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case such Person shall inform
the Company promptly thereof unless prohibited by applicable Law from doing so
or unless requested as part of such authority’s regulatory review or oversight,
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process (in which case such Person shall inform the Company
promptly thereof unless prohibited by applicable Law from doing so), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section or to other confidentiality
arrangements satisfactory to the Company, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or any Eligible Assignee invited to become a
Lender pursuant to Section 2.01(c) or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to a Borrower and its obligations, this
Agreement or payments hereunder (it being understood and agreed by the Company
that customary procedures employed by the Administrative Agent for providing
such Persons access via IntraLinks, Syndtrak or similar system to information
and other materials related to this Agreement and the

 

156

--------------------------------------------------------------------------------


 

confidentiality terms to be accepted by such Persons in connection therewith are
satisfactory to the Company for the purposes of this clause (f)), (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company and
its Affiliates and that is obtained from a source that is not known by such
Person or Related Party to be in breach of its confidentiality obligations with
the Company or any of its Affiliates.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than such information that is obtained from a source that is known by
such Person receiving such information to be in breach of its confidentiality
obligations with the Loan Parties or any of its Subsidiaries); provided that
“Information” shall not include information independently developed by the
Administrative Agent, the Lenders or the L/C Issuer without the use of
confidential Information.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08                 Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer

 

157

--------------------------------------------------------------------------------


 

and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation; UK Borrower Limitation.

 

(a)                                 Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any other of the Loan Documents or the other
documents relating to the Obligations, the UK Borrower shall be not liable or
responsible for any Obligations except the Obligations of the UK Borrower

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11                 Collateral Release.

 

The Administrative Agent and the Lenders agree:

 

(a)                                 that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon termination of the Commitments and payment in full of the
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
provider thereof shall have been made) and the expiration of termination of all
Letters of Credit (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii)

 

158

--------------------------------------------------------------------------------


 

when such property is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, in each case to a Person that is not, or is not
required to become, a U.S. Loan Party, or (iii) as approved in accordance with
Section 11.01;

 

(b)                                 to the extent required by the holder of such
Lien pursuant to the terms of the instrument or document evidencing the
Indebtedness secured by such Lien, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.02(a)(ii),
Section 8.02(a)(v) (but, with respect to Liens securing refinancings or renewals
of Indebtedness secured by Liens permitted by Section 8.02(a)(vii), limited to
Liens of the type or nature permitted by Section 8.02(a)(ii) without giving
effect to the limitations on the amount of Indebtedness secured by such Liens in
Section 8.02(a)(ii)) or by Section 8.02(a)(vii) (in the case of
Section 8.02(a)(vii), to the extent such Liens are limited to Liens of the type
or nature permitted by Section 8.02(a)(ii) without giving effect to the
limitations on the amount of Indebtedness secured by such Liens in
Section 8.02(a)(ii)) (or to release such Lien where such Lien is not permitted
by the instrument or document evidencing or relating to the Indebtedness secured
by such Lien and such prohibition is not in violation of Section 8.02(c)); and

 

(c)                                  to release any Guarantor from its
obligations under the Loan Documents (including releasing all Liens granted by
such Person under the Collateral Documents) if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents.

 

The Administrative Agent shall promptly execute and deliver such documents and
release instruments and subordination agreements (including UCC-3 amendments and
releases), in form and substance satisfactory to the Administrative Agent, as
may be reasonably requested by the Company in connection with the releases and
subordination of Liens referred to in clauses (a) through (c) above, and all
expenses in preparing and filing such documents, release instruments and
agreements shall be borne by the Company.

 

11.12                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.13                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to

 

159

--------------------------------------------------------------------------------


 

Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.14                 Replacement of Lenders.

 

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01,
3.04, 3.07(c) and 3.07(i)) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                                 the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal) or
the applicable Borrower (in the case of all other amounts); provided that such
interest and fees may be funded by the applicable Borrower or such assignee;

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04, or payments required
to be made pursuant to Section 3.01, 3.07(c) or 3.07(i) such assignment will
result in a reduction in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent;

 

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.14 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption notwithstanding anything in Section 11.06
to the contrary.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.15                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT

 

160

--------------------------------------------------------------------------------


 

(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY
HERETO (OR IN THE CASE OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER, ANY RELATED PARTY THEREOF) IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THE
ENFORCEMENT OF COLLATERAL AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.16                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY

 

161

--------------------------------------------------------------------------------


 

JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers
and the Lenders, on the other hand, (B) each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Loan Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Lead Arrangers and the Lenders each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties or any of their respective Affiliates in connection with
this Agreement and the transaction contemplated hereby, or any other Person and
(B) neither the Administrative Agent , the Lead Arrangers nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lead Arrangers the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Lead Arrangers nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
and their respective Affiliates.  To the fullest extent permitted by Law, each
of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Lead Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.18                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Notices of Loan Prepayments, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any

 

162

--------------------------------------------------------------------------------


 

other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary neither
the Administrative Agent, the L/C Issuer nor any Lender is under any obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it and provided further, without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

11.19                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act.  Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

11.20                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of a Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from such Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

[SIGNATURE PAGES FOLLOW]

 

163

--------------------------------------------------------------------------------


 

Annex B

 

Schedule 2.01

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Revolving A
Commitment

 

Applicable Percentage of
Revolving A Commitment

 

Revolving B
Commitment

 

Applicable Percentage of
Revolving B Commitment

 

Bank of America, N.A.

 

$

56,981,191.22

 

22.792476488

% 

$

26,018,808.78

 

26.018808780

%

Wells Fargo Bank, National Association

 

$

43,250,783.70

 

17.300313480

%

$

19,749,216.30

 

19.749216300

%

BMO Harris Bank, N.A.

 

$

26,774,294.67

 

10.709717868

%

$

0

 

0.000000000

%

Bank of Montreal

 

$

0

 

0.000000000

%

$

12,225,705.33

 

12.225705330

%

Compass Bank

 

$

24,714,733.54

 

9.885893416

%

$

11,285,266.46

 

11.285266460

%

PNC Bank, National Association

 

$

24,714,733.54

 

9.885893416

%

$

11,285,266.46

 

11.285266460

%

MUFG Union Bank, N.A. f/k/a Union Bank, N.A.

 

$

15,103,448.28

 

6.041379312

%

$

6,896,551.72

 

6.896551720

%

Regions Bank

 

$

12,357,366.77

 

4.942946708

%

$

5,642,633.23

 

5.642633230

%

HSBC Bank USA, National Association

 

$

15,103,448.28

 

6.041379312

%

$

6,896,551.72

 

6.896551720

%

First Bank of Highland Park

 

$

12,000,000.00

 

4.800000000

%

$

0

 

0.000000000

%

United FCS, PCA d/b/a FCS Commercial Finance Group

 

$

9,500,000.00

 

3.800000000

%

$

0

 

0.000000000

%

1st Farm Credit Services, PCA

 

$

9,500,000.00

 

3.800000000

%

$

0

 

0.000000000

%

TOTAL

 

$

250,000,000.00

 

100.000000000

%

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Annex C

 

Schedule 2.01-A

 

--------------------------------------------------------------------------------


 

Schedule 2.01-A

 

TERM LOAN Commitments and Applicable Percentages

 

Lender

 

Term Loan
Commitment

 

Applicable Percentage of
Term Loan Commitment

 

Bank of America, N.A.

 

$

35,000,000.00

 

17.500000000

%

Wells Fargo Bank, National Association

 

$

35,000,000.00

 

17.500000000

%

Compass Bank

 

$

27,000,000.00

 

13.500000000

%

BMO Harris Bank, N.A.

 

$

26,000,000.00

 

13.000000000

%

MUFG Union Bank, N.A. f/k/a Union Bank, N.A.

 

$

20,000,000.00

 

10.000000000

%

Regions Bank

 

$

20,000,000.00

 

10.000000000

%

PNC Bank, National Association

 

$

17,000,000.00

 

8.500000000

%

HSBC Bank USA, National Association

 

$

5,000,000.00

 

2.500000000

%

First Bank of Highland Park

 

$

5,000,000.00

 

2.500000000

%

United FCS, PCA d/b/a FCS Commercial Finance Group

 

$

5,000,000.00

 

2.500000000

%

1st Farm Credit Services, PCA

 

$

5,000,000.00

 

2.500000000

%

TOTAL

 

$

200,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Annex D

 

Exhibit 2.05

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:                                                                          
Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE:                                                                          
Credit Agreement, dated as of July 17, 2013 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among FTD Companies, Inc., a Delaware corporation (the
“Company”), Interflora British Unit, a company incorporated under the laws of
England & Wales (the “UK Borrower,” and together with the Company, the
“Borrowers”), the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

DATE:                                                          [Date]

 

The undersigned Borrower hereby notifies the Administrative Agent that on
                          (1) pursuant to the terms of Section 2.05
(Prepayments) of the Credit Agreement, the Borrower intends to prepay/repay the
following Loans as more specifically set forth below:

 

oOptional prepayment of [Revolving A][Revolving B][Term Loan] in the following
amount(s):

 

oEurocurrency Rate Loans: $                      (2)

Applicable Interest Period:

[In the following Alternative Currency:       ]

 

oBase Rate Loans:  $                           (2)

 

oOptional prepayment of Swingline Loans in the following amount:
$                             (2)

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(1) Specify date of such prepayment.

(2) The amount of any optional prepayment shall be in compliance with
Section 2.5.

 

--------------------------------------------------------------------------------


 

 

[FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](3)

 

 

 

[INTERFLORA BRITISH UNIT,

 

a company incorporated under the laws of England & Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](3)

 

--------------------------------------------------------------------------------

(3)  Insert applicable Borrower.

 

--------------------------------------------------------------------------------


 

Annex E

 

Exhibit 5.03

 

Form of Solvency Certificate

 

[                              ], 201[ ]

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 5.03 of the Credit
Agreement, dated as of dated as of July 17, 2013, among FTD Companies, Inc., a
Delaware corporation (the “Company”), Interflora British Unit, a company
incorporated under the Laws of England & Wales, the Guarantors party hereto, the
Lenders party hereto, and Bank of America, N.A., as Administrative Agent for the
Lenders (the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Credit
Agreement

 

I, [                            ], the Chief Financial Officer of the Company
(after giving effect to the Transactions), in that capacity only and not in my
individual capacity, DO HEREBY CERTIFY on behalf of the Company that as of the
date hereof, both prior to and after giving effect to [the extension of the Term
Loan, the use of the proceeds of the Term Loan on the date hereof and the other
transactions contemplated in connection therewith, collectively, the
“Transactions”] [the consummation of the Bloom Acquisition (including the
consummation of the Bloom Acquisition Agreement and the Credit Extensions to be
made under the Credit Agreement, the making of the Loans and the use of proceeds
of such Loans on the date hereof, collectively, the “Transactions”)]:

 

1.                                      The sum of the liabilities (including
contingent liabilities) of the Company and its Restricted Subsidiaries, on a
consolidated basis, does not exceed the present fair saleable value of the
assets of the Company and its Restricted Subsidiaries, on a consolidated basis.

 

2.                                      The present fair saleable value of the
assets of the Company and its Restricted Subsidiaries, on a consolidated basis,
is greater than the total amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Company and its Restricted
Subsidiaries as they become absolute and matured.

 

3.                                      The capital of the Company and its
Restricted Subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as conducted on the date hereof.

 

4.                                      The Company and its Restricted
Subsidiaries, on a consolidated basis, have not, giving effect to the
Transactions, incurred debts or other liabilities, including current
obligations, beyond their ability to pay such debts or other liabilities as they
become due (whether at maturity or otherwise).

 

5.                                      For purposes of this Certificate, the
amount of any contingent liability has been computed as the amount that, in
light of all of the facts and circumstances known to the

 

--------------------------------------------------------------------------------


 

undersigned as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

 

6.                                      In reaching the conclusions set forth in
this Certificate, the undersigned has (i) reviewed the Credit Agreement and
other Loan Documents referred to therein, (ii) reviewed the financial statements
(including the pro forma financial statements) referred to in Section 5.03(f) of
the Credit Agreement [and in Annex I clause (iv) of that certain commitment
letter, dated as of July 30, 2014 among the Company, Bank of America, N.A.,
Wells Fargo Bank, National Association and certain of their affiliates] (the
“Financial Statements”) and (iii) made such other investigations and inquiries
as the undersigned has deemed appropriate. The undersigned is familiar with the
financial performance and prospects of the Company and its subsidiaries and
hereby confirms that the Financial Statements were prepared in good faith and,
to the best knowledge of the undersigned, fairly present, in all material
respects, the Company’s and its Restricted Subsidiaries’ consolidated financial
condition (including, with respect to the pro forma Financial Statements, the
pro forma financial condition giving effect to the Transactions).

 

7.                                      The undersigned confirms and
acknowledges that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Certificate in connection with the Commitments and
Loans under the Credit Agreement.

 

IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its Chief Financial Officer this day of           , 201 .

 

FTD COMPANIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

Annex F

 

Post-Closing Obligations

 

1.                                      Within 30 days of the date of this
Amendment (or such later date as the Administrative Agent shall approve in its
sole discretion)

 

(a)                                 with respect to the Mortgage encumbering the
fee interest in the Real Property Asset located at 3113 Woodcreek Drive, Downers
Grove, Illinois, an amendment thereof duly executed and acknowledged by
Florists’ Transworld Delivery, Inc., a Michigan corporation, , amending all
references to the Existing Credit Agreement to refer to the Credit Agreement as
amended by this Amendment, in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case, in form and substance
reasonably acceptable to the Administrative Agent;

 

(b)                                 updated title reports and an endorsement to
the ALTA’s mortgagee title insurance policy issued with respect to such Real
Property described in clause (a) above reasonably requested by the
Administrative Agent in connection with the amendment described in clause
(a) above, in form and substance reasonably acceptable to the Administrative
Agent; and

 

(c)                                  favorable opinions of legal counsel to
Florists’ Transworld Delivery, Inc.with respect to the amendment described in
clause (a) above, addressed to the Administrative Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------